INDEX INDEPENDENT AUDITORS’ REPORT 3 BALANCE SHEETS 4 STATEMENTS OF INCOME 6 STATEMENTS OF COMPREHENSIVE INCOME 7 STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY 8 STATEMENTS OF CASH FLOWS 10 STATEMENTS OF ADDED VALUE 11 EXPLANATORY NOTES TO THE FINANCIAL STATEMENTS 12 OPINION OF THE FISCAL COUNCIL 89 SUMMARIZED ANNUAL REPORT OF THE AUDIT COMMITTEE 90 STATEMENTS OF BOARD OF DIRECTORS 91 INDEPENDENT AUDITOR’S REPORT ON FINANCIAL STATEMENTS The Shareholders and Officers BRF S.A. Itajaí - SC We have audited the accompanying individual and consolidated financial statements of BRF S.A., identified as Parent Company and Consolidated, which comprise the balance sheet as at December 31, 2014, and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. MANAGEMENT’S RESPONSIBILITY FOR THE FINANCIAL STATEMENTS Management is responsible for the preparation and fair presentation of the individual and consolidated financial statements in accordance with the accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), as well as for the internal controls management determined as necessary to enable the preparation of these financial statements that are free from material misstatement, whether due to fraud or error. INDEPENDENT AUDITORS’ RESPONSIBILITY Our responsibility is to express an opinion on these financial statements based on our audit, conducted in accordance with the Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the preparation and fair presentation of the Company’s financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our opinion. OPINION In our opinion, the individual and consolidated financial statements referred to above present fairly, in all material respects, the individual and consolidated financial position of BRF S.A. as of December 31, 2014, and the individual and consolidated results of its operations and its cash flows for the year then ended in accordance with the accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). OTHER MATTERS Statements of valued added We have also audited the individual and consolidated statements of value added for the year ended December 31, 2014, prepared under the responsibility of the Company´s management, which presentation is required by the Brazilian Corporate Law for public companies, and as supplemental information by IFRS, which do not require the presentation of the statement of value added. These statements have been subject to the same audit procedures previously described and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. São Paulo, February 26, 2015. ERNST & YOUNG Auditores Independentes S.S. CRC-SC-000048/F-0 Antonio Humberto Barros dos Santos Accountant CRC-1SP161745/O-3 Patricia Nakano Ferreira Accountant CRC-1SP234620/O-4 3 BALANCE SHEETS Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) Parent company Consolidated ASSETS Note 12.31.13 12.31.13 CURRENT ASSETS Cash and cash equivalents 7 905,176 3,127,715 Marketable securities 8 178,720 459,568 Trade accounts receivable, net 9 3,985,424 3,338,355 Notes receivable 9 83,743 149,007 Interest on shareholders' equity receivable 30 33,104 16 Inventories 10 2,462,818 3,111,615 Biological assets 11 1,198,361 1,205,851 Recoverable taxes 12 1,211,084 1,302,939 Other financial assets 22 8,857 11,572 Other current assets 356,079 386,937 10,423,366 13,093,575 Assets of discontinued operations and held for sale 13 146,924 148,948 Total current assets 10,570,290 13,242,523 NON-CURRENT ASSETS Marketable securities 8 56,002 56,002 Trade accounts receivable, net 9 7,690 7,811 Notes receivable 9 306,069 353,675 Recoverable taxes 12 790,619 800,808 Deferred income and social contribution taxes 14 745,875 665,677 Judicial deposits 15 472,617 478,676 Biological assets 11 568,978 568,978 Receivables from related parties 30 - 13,505 - - Restricted cash 16 99,212 99,212 Other non-current assets 393,438 413,717 Investments in associates and join ventures 17 3,204,866 107,990 Property, plant and equipment, net 18 10,338,897 10,821,578 Intangible 19 4,084,139 4,757,922 Total non-current assets 21,081,907 19,132,046 TOTAL ASSETS 31,652,197 32,374,569 See accompanying notes to the consolidated financial statements. 4 FINANCIAL STATEMENTS 2014 Parent company Consolidated LIABILITIES Note 12.31.13 12.31.13 CURRENT LIABILITIES Short-term debt 20 2,469,634 2,696,594 Trade accounts payable 21 3,378,029 3,674,705 Payroll and related charges 390,405 433,467 Tax payable 213,331 253,678 Interest on shareholders' equity 27 336,677 336,677 Employee and management profit sharing 177,064 177,064 Other financial liabilities 22 318,201 357,182 Provision for tax, civil and labor risks 26 233,435 243,939 Pension abd other post-employment plans 25 49,027 49,027 Advances from related parties 30 1,672,005 - - Other current liabilities 157,430 213,698 9,395,238 8,436,031 Liabilities of discontinued operations 13 - - Total current liabilities 9,395,238 8,436,031 NON-CURRENT LIABILITIES Long-term debt 20 5,205,667 7,484,596 Tax payable 12,219 19,494 Provision for tax, civil and labor risks 26 754,632 775,359 Deferred income and social contribution taxes 14 - - 20,566 Liabilities with related parties 30 12,329 - - Advances from related parties 30 702,780 - - Pension abd other post-employment plans 25 242,236 242,236 Other non-current liabilities 672,025 700,133 Total non-current liabilities 7,601,888 9,242,384 SHAREHOLDERS' EQUITY 27 Capital 12,460,471 12,460,471 Capital reserves 113,797 113,797 Income reserves 2,511,880 2,511,880 Treasury shares (77,379) (77,379) Other comprehensive loss (353,698) (353,698) Equity attributable to interest of controlling shareholders 14,655,071 14,655,071 Equity attributable to non-controlling interest - - 41,083 Total shareholders' equity 14,655,071 14,696,154 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY 31,652,197 32,374,569 5 STATEMENTS OF INCOME Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, except Dividend – Interest on own equity per share data) Parent company Consolidated Note 12.31.13 12.31.13 CONTINUED OPERATIONS NET SALES 31 25,667,319 27,787,477 Cost of sales 35 (19,658,279) (20,877,597) GROSS PROFIT 6,009,040 6,909,880 OPERATING INCOME (EXPENSES) Selling expenses 35 (3,370,012) (4,141,016) General and administrative expenses 35 (303,650) (427,344) Other operating expenses, net 33 (419,785) (458,115) Income from associates and joint ventures 17 95,169 12,908 OPERATING INCOME 2,010,762 1,896,313 Financial income 34 (1,406,771) (1,564,832) Financial expenses 34 542,855 817,296 INCOME BEFORE TAXES 1,146,846 1,148,777 Current 14 8,808 (13,093) Deferred 14 (140,403) (116,026) INCOME FROM CONTINUED OPERATIONS 1,015,251 1,019,658 DISCONTINUED OPERATIONS INCOME FROM DISCONTINUED OPERATIONS 13 47,179 47,179 NET PROFIT 1,062,430 1,066,837 Attributable to Controlling shareholders 1,062,430 1,062,430 Non-controlling interest - - 4,407 1,062,430 1,066,837 EARNINGS PER SHARE Earnings per share - basic 870,534,511 Weighted average shares outstanding - basic 28 1.22043 Earning per share - diluted 871,441,705 Weighted average shares outstanding - diluted 28 1.21916 EARNINGS PER SHARE FROM CONTINUED OPERATIONS Earnings per share - basic 870,534,511 Weighted average shares outstanding - basic 28 1.16624 Earning per share - diluted 871,441,705 Weighted average shares outstanding - diluted 28 1.16502 See accompanying notes to the consolidated financial statements. 6 FINANCIAL STATEMENTS 2014 STATEMENTS OF COMPREHENSIVE INCOME Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) Parent company Consolidated Note 12.31.13 12.31.13 Net Profit 1,062,430 1,066,837 Other comprehensive income Loss ON foreign currency translation adjustments (41,264) (41,264) Loss on available for sale marketable securities 8 (23,759) (23,759) Taxes on unrealized gains on available for sale securities 8 41 129 41 129 Unrealized losses on cash flow hedge 4 (260,066) (260,066) Taxes on unrealized loss on cash flow hegde 4 94,271 94,271 Net other comprehensive income, to be reclassified to the statement of income in subsequent periods (230,689) (230,689) Actuarial gains on pension and post-employment plans 25 34,183 34,183 Taxes on realized gains on pension post-employment plans 25 (11,623) (11,623) Net other comprehensive income, with no impact into subsequent statement of income 22,560 22,560 Total comprehensive income 854,301 858,708 Attributable to Controlling shareholders 854,301 854,301 Non-controlling interest - - 4,407 854,301 858,708 See accompanying notes to the consolidated financial statements. 7 STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, except Dividend – Interest on own equity per share data) Capital reserves Paid-in Capital Treasury Legal Reserve for capital reserve shares reserve expansion BALANCES AT DECEMBER 31, 2012 Comprehensive income Loss on foreign currency translation adjustments - Unrealized loss on available for sale marketable securities - Unrealized loss on cash flow hedge - Actuarial gains on pension and post-employment plans - Net profit - SUB-TOTAL COMPREHENSIVE INCOME Appropriation of income (loss) Dividends - R$0,05171974 per outstanding share at the end of exercise - (45,300) Interest on shareholders' equity - R$0.83154173 per outstanding share at the end of exercise - Legal reserve - - - 53,121 - Reserve for capital increases - Reserve for tax incentives - Reserve for retained profit - Share-based payments - 26,761 - - - Gains on shares sold - 17,139 - - - Non-controlling interest - Treasury shares acquired - - (78,634) - - Treasury shares sold - - 53,162 - - BALANCES AT DECEMBER 31, 2013 Comprehensive income Loss on foreign currency translation adjustments - Unrealized loss in available for sale marketable securities - Unrealized gain in cash flow hedge - Actuarial gains on pension and post-employment plans - Net profit - SUB-TOTAL COMPREHENSIVE INCOME Appropriation of income (loss) Dividends - R$0,09972393 per outstanding share at the end of exercise - Interest on shareholders' equity - R$0,84863360 per outstanding share at the end of exercise - Legal reserve - - - 111,252 - Reserve for expansion - 730,684 Reserve for capital increases - Reserve for tax incentives - Share-based payments - 20,673 - - - Gains on of shares sold - (23,682) - - - Goodwill on the acquisition of non-controlling interest - (1,342) - - - Non-controlling interest - Treasury shares acquired - - (350,942) - - Treasury shares sold - - 123,447 - - BALANCES AT DECEMBER 31, 2014 See accompanying notes to the consolidated financial statements. 8 FINANCIAL STATEMENTS 2014 Attributed to of controlling shareholders Income reserves Other comprehensive income (loss) Acumulated Reserve foreign Available Total Reserve for Reserve currency for sale Losses on Actuarial Retained Non- shareholders' for capital retained for tax translation marketable cash flow gains earnings controlling equity increases profit incentives adjustments securities hedge (losses) (losses) Total equity interest (consolidated) - 14,589,167 - - - (41,264) - (41,264) - (41,264) - (23,630) - - - (23,630) - (23,630) - (165,795) - - (165,795) - (165,795) - 78,003 (55,443) 22,560 - 22,560 - 1,062,430 1,062,430 4,407 1,066,837 - (45,300) - (45,300) - (724,013) (724,013) - (724,013) - (53,121) - - - 121,800 - (121,800) - 121,180 - (121,180) - (13,127) - 13,127 - 26,761 - 26,761 - 17,139 - 17,139 - (836) (836) - (78,634) - (78,634) - 53,162 - 53,162 - (120,337) - (120,337) - (120,337) - (11,890) - - - (11,890) - (11,890) - (107,065) - - (107,065) - (107,065) - (27,401) 33,163 5,762 - 5,762 - 2,225,036 2,225,036 (159) 2,224,877 - (86,489) (86,489) - (86,489) - (737,765) (737,765) - (737,765) - (111,252) - (730,684) - - - 451,640 - (451,640) - 140,369 - (140,369) - 20,673 - 20,673 - (23,682) - (23,682) - (1,342) - (1,342) - 58,542 58,542 - (350,942) - (350,942) - 123,447 - 123,447 - - 9 STATEMENTS OF CASH FLOWS Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) Parent company Consolidated 12.31.13 12.31.13 OPERATING ACTIVITIES Net profit 1,015,251 1,015,251 Adjustments to reconcile net income to net cash provided by operating activities Non-controlling interest - - 4,407 Depreciation and amortization 1,060,173 1,117,352 Equity in income of affiliates (95,169) (12,908) Gain in business combination - - - Results on disposal on investments - - Loss on disposal of property, plant and equipment (104,300) (85,226) Deferred income tax 140,403 116,026 Provision for tax, civil and labor risks 309,527 314,845 Other provisions (58,405) (60,161) Exchange rate variations and interest 949,436 1,253,195 Changes in operating assets and liabilities Investments in trading securities - - Redemptions of trading securities 106,125 118,116 Other financial assets and liabilities (133,643) (158,438) Trade accounts receivable (977,772) (188,300) Inventories 11,531 (110,619) Biological assets - current assets 159,754 165,148 Trade accounts payable 351,158 402,052 Payment of tax, civil and labor provisions (283,908) (284,761) Interest paid (403,788) (568,364) Payroll and related charges - - (2,333) Interest on shareholders' equity received 22,287 22,287 Other rights and obligations (591,633) 155,615 Net cash provided by operating activities from continued operations 1,477,027 3,213,184 Net cash provided by operating activities from continued operations 105,499 105,499 Net cash provided by operating activities 1,582,526 3,318,683 INVESTING ACTIVITIES Investments in held to maturity securities - - - (314,991) Redemptions of held to maturity marketable securities - - - 429,214 Investments in available for sale securities - - (144,888) Redemptions of available for sale securities - 156,160 Investments in restricted cash (15,335) (6,198) Capital increase in associates and joint ventures - (104,359) - (17,500) Business combination, net of cash - - - Investments in associates and joint venturies (1,030) (55,491) Goodwill in the acquisiton of non-controlling entities - - Cash of merged company - Additions to property, plant and equipment (1,041,595) (1,180,562) Additions to biological assets - non-current assets (501,842) (501,842) Proceeds from disposals of property, plant and equipment 264,286 265,759 Additions to intangible assets (4,535) (54,575) Net cash used in investing activities from continued operations (1,404,410) (1,424,914) Net cash used in investing activities from discontinued operations (87,720) (87,720) Net cash used in investing activities (1,492,130) (1,512,634) FINANCING ACTIVITIES Proceeds from debt issuance 3,281,370 3,744,296 Repayment of debt (2,795,735) (3,897,043) Treasury shares acquired (78,634) (78,634) Treasury shares disposal 53,162 53,162 Payments of dividends and interest on shareholders' equity (579,050) (579,050) Net cash (used in) provided by financing activities (118,887) (757,269) EFFECT ON EXCHANGE RATE VARIATION ON CASH AND CASH EQUIVALENTS 25,748 148,242 Net encrease in cash (2,743) 1,197,022 At the beginning of the period 907,919 1,930,693 At the end of the period 905,176 3,127,715 Supplementary information that not affect cash flow: Goodwill on acquisition of the equity interest of Minerva R$ 247,282 and financial leasing R$30,021. See accompanying notes to the consolidated financial statements. 10 FINANCIAL STATEMENTS 2014 STATEMENTS OF ADDED VALUE Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) Parent company Consolidated 12.31.13 12.31.13 1 - REVENUES 28,741,357 31,281,047 Sales of goods and products 28,152,437 30,592,365 Other income (251,366) (283,019) Revenue related to construction of own assets 833,743 956,161 Allowance for doubtful accounts provisions 6,543 15,540 2 - RAW MATERIAL ACQUIRED FROM THIRD PARTIES (18,979,449) (20,714,969) Costs of products and goods (15,864,812) (16,793,971) Materials, energy, third parties services and other (3,098,658) (3,903,418) Recovery (loss) of assets values (15,979) (17,580) 3 - GROSS VALUE ADDED (1-2) 9,761,908 10,566,078 4 - DEPRECIATION AND AMORTIZATION (1,060,173) (1,117,352) 5 - NET VALUE ADDED (3-4) 8,701,735 9,448,726 6 - RECEIVED FROM THIRD PARTIES 644,591 837,344 Income from associates and joint ventures 95,169 12,908 Financial income 542,855 817,296 Others 6,567 7,140 7 - VALUE ADDED TO BE DISTRIBUTED (5+6) 9,346,326 10,286,070 8 - DISTRIBUTION OF VALUE ADDED 9,346,326 10,286,070 Payroll 3,608,993 3,993,426 Salaries 2,782,240 3,124,457 Benefits 642,329 680,777 Government severance indemnity fund for employees guarantee fund for lenght of services - F.G.T.S. 184,424 188,192 Taxes, Fees and Contributions 3,015,528 3,372,897 Federal 1,562,288 1,827,898 State 1,425,061 1,501,068 Municipal 28,179 43,931 Capital Remuneration from Third Parties 1,706,554 1,900,089 Interests 1,456,652 1,617,007 Rents 249,902 283,082 Interest on Own-Capital 1,015,251 1,019,658 Interest on shareholders' equity 724,013 724,013 Dividends - - Retained earnings 291,238 291,238 Non-controlling interest - - 4,407 See accompanying notes to the consolidated financial statements. 11 EXPLANATORY NOTES TO THE FINANCIAL STATEMENTS Year ended December 31, 2014 and 2013 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its subsidiaries (collectively the “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. It´s headquarter is located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork for processing, production and sale of fresh meat, processed products, pasta, sauce, mayonnaise, frozen vegetables and soybean by-products, among which the following are highlighted: • Whole chickens and frozen cuts of chicken, turkey and pork; • Ham products, bologna, sausages, frankfurters and other smoked products; • Hamburgers, breaded meat products and meatballs; • Lasagnas, pizzas, cheese breads, pies and frozen vegetables; • Margarine, sauces and mayonnaise; and • Soy meal and refined soy flour, as well as animal feed. As previously disclosed to the market, the Company’s Management was studying the best strategic alternative to the operating segment of dairy and decided to discontinue such segment after analyzing offer for acquisition made by a company of Groupe Lactalis, details of which are presented in note 13. The Company’s activities are segregated into 3 operating segments, being Domestic market (Brazil), Foreign market (International) and Food Service, as disclosed in note 5. In Brazil, the Company operates 34 manufacturing facilities, being: 34 meat processing plants, 3 margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plant, located close to the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 27 distribution centers to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in Brazil and International markets. In the International market, the Company operates 10 manufacturing facilities, being: 7 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 frozen vegetables processing plant, and 15 distribution centers, besides subsidiaries or sales offices in the South Africa, Germany, Saudi Arabia, Argentina, Austria, Singapore, Chile, China, South Korea, United Arab Emirates, Spain, France, The Netherlands, Hungary, Cayman Islands, Italy, Japan, Kuwait, Nigeria, Oman, Portugal, United Kingdom, Russia, Uruguay and Venezuela. The Company exports to more than 120 countries. The table below summarizes the direct and indirect equity interests of the Company, as well as the activities of each entity: 1.1 EQUITY INTEREST Entities Industrialization and commercializations of milk Country Participation Avipal Centro-oeste S.A. (a) Construction and real estate marketing Brazil Direct 100.00% 100.00% Avipal S.A. Construtora e Incorporadora (s) Holding Brazil Direct - 100.00% BRF GmbH Import, commercialization and distribution of products Austria Direct 100.00% 100.00% Al Khan Foodstuff LLC (l) Industrialization and commercialization of products Oman Joint venture 40.00% - Al-Wafi Food Products Factory LLC United Arab Import and commercialization of products Emirates Indirect 49.00% 49.00% Badi Ltd. United Arab Import and commercialization of products Emirates Indirect 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization and distribution of products Saudi Arabia Indirect 75.00% 75.00% BRF Al Yasra Food K.S.C.C. (p) Import and commercialization of products Kuwait Indirect 75.00% - BRF Global Company South Africa Proprietary Ltd. Marketing and logistics services South Africa Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Industralization, import and commercialization of products Nigeria Indirect 1.00% 1.00% BRF Foods GmbH (f) Import and commercialization of products Austria Indirect 100.00% - BRF Foods LLC Marketing and logistics services Russia Indirect 90.00% 90.00% BRF Global Company Nigeria Ltd. Holding and trading Nigeria Indirect 99.00% 99.00% BRF Global GmbH (b) Import and commercialization of products Austria Indirect 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal Indirect 100.00% 100.00% Qualy 5201 B.V. (b) Import, commercialization of products and holding The Netherlands Indirect 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect 100.00% 100.00% 12 FINANCIAL STATEMENTS 2014 Entities Industrialization and commercializations of milk Country Participation Federal Foods LLC United Arab (d) Import and commercialization of products Emirates Indirect 49.00% 49.00% Perdigão Europe Ltd. Import and commercialization of products Portugal Indirect 100.00% 100.00% Perdigão France SARL Marketing and logistics services France Indirect 100.00% 100.00% Perdigão International Ltd. Cayman Import and commercialization of products Island Indirect 100.00% 100.00% BFF International Ltd. Cayman Financial fundraising Island Indirect 100.00% 100.00% Highline International Cayman (a) Financial fundraising Island Indirect 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany Indirect 100.00% 100.00% Plusfood Holland B.V. The Administrative services Netherlands Indirect 100.00% 100.00% Plusfood B.V. Industrialization, import and commercializations of The products Netherlands Indirect 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary Indirect 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain Indirect 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy Indirect 67.00% 67.00% Plusfood UK Ltd. Import and commercialization of products England Indirect 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products England Indirect 100.00% 100.00% Rising Star Food Company Ltd. Industralization, import and commercialization of (i) products China - - 50.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 10.00% 10.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Elebat Alimentos S.A. (o) Industrialization and commercialization of products Brazil Direct 99.00% - Establecimiento Levino Zaccardi y Industrialization and commercializations of dairy Cia. S.A. products Argentina Direct 98.26% 98.26% K&S Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate 49.00% 49.00% Mato Grosso Bovinos S.A. (e) (m) Participation in other companies Brazil Direct - 99.00% Minerva S.A. (n) Industrialization and commercialization of products Brazil Affiliate 16.29% - Nutrifont Alimentos S.A. (c) Industrialization and commercialization of products Brazil Affiliate 50.00% 50.00% Perdigão Trading S.A. (r) Holding Brazil Direct - 100.00% PSA Laboratório Veterinário Ltda. (q) Veterinary activities Brazil Indirect - 12.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% PSA Laboratório Veterinário Ltda. (q) Veterinary activities Brazil Direct 100.00% 88.00% Elebat Alimentos S.A. (o) Industrialization and commercialization of products Brazil Indirect 1.00% - Sino dos Alpes Alimentos Ltda. (a) (k) Industrialization and commercializations of products Brazil Indirect 99.99% 100.00% PR-SAD Administração de bem próprio S.A. (g) Management of assets Brazil Affiliate 33.33% - Quickfood S.A. Industrialization and commercialization of products Argentina Direct 90.05% 90.05% Sadia Alimentos S.A. Import and export of products Argentina Direct 99.98% 99.98% Avex S.A. (j) Industrialization and commercialization of products Argentina Indirect 95.00% 99.46% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Sadia International Ltd. Cayman Import and commercialization of products Island Direct 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 60.00% 60.00% Sadia U.K. Ltd. (h) Import and commercialization of products England Indirect - 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect 100.00% 100.00% Avex S.A. (j) Industrialization and commercialization of products Argentina Indirect 5.00% - Sadia Alimentos S.A. Import and export of products Argentina Indirect 0.02% 0.02% Sadia Overseas Ltd. Cayman Financial fundraising Island Direct 100.00% 100.00% UP Alimentos Ltda. Industrialization and commercializations of products Brazil Affiliate 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil Direct 100.00% 100.00% Establecimiento Levino Zaccardi y Industrialization and commercializations of dairy Cia. S.A. products Argentina Indirect 1.74% 1.74% Sino dos Alpes Alimentos Ltda. (a) (k) Industrialization and commercializations of products Brazil Indirect 0.01% - 13 (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment as of December 31, 2014 of R$2.964 (R$2.799 as of December 31, 2013) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investiment as of December 31, 2014 of R$4.372 (R$1.130 as of December 31, 2013). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in The Netherlands being the amount of this investment as of December 31, 2014 totaled R$14.553 (R$10.546 as of December 31, 2013). The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) Subsidiary pre operating (d) On January, 16, 2013 BRF acquired 49% of the equity interest with the rights to 60% of dividends as permitted by Federal Law Nº 8/1984, in force in the United Arab Emirates and according to the shareholders’ agreement. On April 09, 2014, the Company announced the conclusion of purchase of 100% of the economic rights. (e) On February 11, 2014 change the corporate name from BRF Suínos do Sul Ltda to Mato Grosso Bovinos S.A This subsidiary was part of share exchange transaction with Minerva (note 6.2.2). (f) On February 21, 2014, establishment of wholly-owned subsidiary. (g) On March 14, 2014, acquisition of equity interest. (h) On April 12, 2014, settlement of wholly-owned subsidiary. (i) On April 30, 2014, disposal of 50% of equity interest held by BRF GmbH to Pah Chong Hong Limited. (j) On June 26, 2014, Sadia Alimentos S.A. disposed of 50% of the shares of Avex S.A. to Sadia Uruguay S.A (k) On June 27, 2014, PSA Laboratório Veterinário Ltda, disposed of 1 (one) share to VIP S.A. Empreendimentos e Participações Imobiliárias. (l) On July 03, 2014, acquisition of 40% of equity interest of Al Khan Foodtuff LLC. (m)On October 1, 2014, disposal of equity interest to Minerva S.A. (n) On October 1, 2014, acquisition of equity interest. (o) On October 15, 2014, establishment of equity interest. (p) On November 21, 2014, acquisition of equity interest. (q) On December 1, 2014, corporate restructuring due to dissolution of the wholly-owned subsidiary Perdigão Trading S.A. (r) On December 1, 2014, dissolution of the wholly-owned subsidiary. (s) On December 31, 2014, dissolution of the wholly-owned subsidiary. 1.2. STEP ACQUISITION – FEDERAL FOODS LLC (“FF”) On April 09, 2014, the Company concluded the acquisition of the remaining economic rights for a consideration of R$61,488, becoming the controlling shareholder of FF. (note 6.1.1). 1.3. ACQUISITION OF SHARE EQUITY OF AL KHAN FOODS LLC (“AKF”) On July 03, 2014, the Company concluded the acquisition of 40% equity interest of AKF (note 6.2.1). 1.4. ACQUISITION OF SHARE EQUITY OF ALYASRA FOOD COMPANY W.L.L. (“AFC”) AND GOODWILL ALLOCATION ARISING FROM THE BUSINESS COMBINATION On November 21, 2014, the Company acquired 75% of equity interest of BRF AFC (note 6.1.2). 1.5. EXERCISE OF THE CALL OPTION - CARAMBEÍ (PR) FACILITY On May 13, 2014, the Company entered into a lease agreement with Marfrig Alimentos S.A. (“Marfrig”), by means of which risks and rewards of ownership relating pork slaughtering and processing manufacturing facility located in the City of Carambeí (PR) were transferred. In accordance with the terms of the agreement, Marfrig had a call option of this manufacturing facility for R$188,000, subject to the variation of General Price Market Index (“IGP-M”) which should be exercised until June 01, 2014. Rights and obligations related to this agreement were assumed by Seara Brasil (“Seara”), a company of Marfrig Group, which was acquired by JBS Group in October 2013. On May 30, 2014, Seara exercised the call option set out in agreement and paid to BRF the amount of R$57,348 adjusted by IGP-M. The remaining balance of R$138,000, will be paid in the future and adjusted by IGP-M, such amount was recorded as other receivables. Arising from this transaction, the Company measured a gain of R$141.546 recorded as other operating income. 1.6. ACQUISITION OF EQUITY INTEREST OF MINERVA S.A. On October 01, 2014, BRF concluded the share exchange transaction between Minerva S.A, and Mato Grosso Bovinos S.A (a wholly-owned subsidiary of BRF S.A) (note 6.2.2). 1.7. CONCLUSION OF THE SALES CONTRACT OF THE DAIRY SEGMENT BY BRF TO GROUPE LACTALIS (“PARMALAT”) On December 05, 2014, BRF entered into with Lactalis do Brasil – Comércio, Importação e Exportação de Laticínios Ltda. (“Lactalis”), subsidiary of Parmalat S.p.A, Italian public company owned by Groupe Lactalis, sales contract for its dairy operating segment. 1.8. SEASONALITY The Company does not operate with any significant seasonality through the year. In general, during the fourth quarter of each year the demand in Brazil is slightly stronger than in the other quarters, mainly due to the year-end holiday season such as Christmas and New Years Eve. Our bestselling products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS The Company’s consolidated financial statements are prepared in accordance with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and interpretations issued by the International Financial Reporting Interpretations Committee (“IFRIC”), implemented in Brazil through Brazilian Accounting Pronouncements Committee (“CPC”) and its technical interpretations (“ICPC”) and guidelines (“OCPC”), approved by the Brazilian Securities Exchange Commission (“CVM”). The Parent Company’s individual financial statements have been prepared in accordance with the accounting practices adopted in Brazil, which comprises the provisions of Corporate Law, required by Law No. 6,404/76 amended by Law No. 11,638/07 and No. 11,941/09 and accounting pronouncements, interpretations and guidelines issued by CPC, approved by CVM. Up to December 31, 2013, such accounting practices differs from IFRS, applicable to separate financial statements, in relation to the evaluation of investments in subsidiaries, affiliates and joint ventures, which were measured and recorded based on the equity pick-up accounting method rather than at cost or fair value, as required by IFRS. 14 FINANCIAL STATEMENTS 2014 With the issuance of the Standard IAS 27 (Separate Financial Statements) reviewed by the IASB in 2014, the separate financial statements in accordance with IFRS began to allow the use of the equity pick-up accounting method for evaluation of investments in subsidiaries, associates and joint ventures. In December 2014, CVM issued CVM Deliberation No. 733/2014, approved the Document of Technical Pronouncement Review No. 07 related to the pronouncements CPC 18, CPC 35 and CPC 37 issued by CPC, due to amendments introduced by IAS 27, allowing its adoption from year ended December 31, 2014. Thus, Parent Company’s individual financial statements are in compliance with IFRS from year ended December 31, 2014 The Company’s individual and consolidated financial statements are expressed in thousands of Brazilian Reais (“R$”), as well as the amounts of other currencies disclosed in the quarterly financial statements, when applicable, were also expressed in thousands. The result information is prepared by their accumulated over the same period last year. The preparation of the Company’s financial statements requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date of these financial statements. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material to carrying amount of the affected asset or liability in future periods. The Company reviews its judgments, estimates and assumptions quarterly. The consolidated financial statements were prepared on the historical cost basis except for the following items which are measured at fair value: • derivative and non-derivative financial instruments, being changes to fair value recognized through the statement of income; • available for sale financial assets; and • share-based payments and employee benefits. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 3.1. CONSOLIDATION: includes the BRF’s individual financial statements and the financial statements from subsidiaries where BRF has direct or indirect control. All transactions and balances between BRF and its subsidiaries have been eliminated upon consolidation, as well as the unrealized profits or losses arising from transactions between the Company and its subsidiaries. Non-controlling interest is presented separately. 3.2. FUNCTIONAL CURRENCY: the financial statements of each subsidiary included in consolidation are prepared using the currency of the main economic environment where it operates. The financial statements of foreign subsidiaries are translated into Brazilian Reais in accordance with their functional currency using the following criteria: Foreign subsidiaries with functional currency – Dihan, Euro, Argentine Peso and Rial Omã • Assets and liabilities are translated at the exchange rate in effect at year-end; • Statement of income accounts are translated based on the monthly average rate; and • The cumulative effects of gains or losses upon translation are recognized as Accumulated Foreign Currency Translation Adjustments component of other comprehensive income. Foreign subsidiaries with functional currency – Brazilian Reais • Non-monetary assets and liabilities are translated at the historical rate of the transaction; • Monetary assets and liabilities are translated at the exchange rate in effect at year-end; • Statement of income accounts are translated based on monthly average rate; and • The cumulative effects of gains or losses upon translation are recognized in the statement of income. Goodwill arising from business combination entity outside to be expressed in the functional currency of that entity and converted by the closing to exchange rate for the reporting currency of the acquiring. The accounting policies have been consistently applied by all subsidiaries included in consolidation. 3.3. INVESTMENTS: investments in associates and joint ventures are initially recognized at cost and adjusted thereafter for the equity method. In the investments in associates the Company has significant influence, which is the power to participate in the financial and operating policy decisions of the investee but it does not have control or joint control of those policies. In investments in joint ventures there is the contractually agreed sharing control of an arrangement, which exists only when decisions about the relevant activities require the unanimous consent of the parties sharing control. 3.4. BUSINESS COMBINATIONS: are accounted for using the purchase method. The cost of an acquisition is the sum of the consideration paid, evaluated based on the fair value at acquisition date, and the amount of any non-controlling interests in the acquiree. For each business combination, the Company recognizes any non-controlling interest in the acquiree either at fair value or at the non-controlling interest’s proportionate share of the acquirer’s net assets. Costs directly attributable to the acquisition are accounted for as an expense when incurred. When acquiring a business, management evaluate the assets acquired and the liabilities assumed in order to classify and allocate them pursuant to the terms of the agreement, economic circumstances and conditions at the acquisition date. Goodwill is initially measured as the excess of the consideration paid over the fair value of the net assets acquired. If the consideration is lower than the fair value of the net assets acquired, the difference is recognized as a gain in the statement of income. After initial recognition, goodwill is measured at cost, net of any accumulated impairment losses. For purposes of impairment testing, the goodwill acquired in a business combination, as from the acquisition date, is allocated to each of the Company’s cash generating units expected to benefit from the synergies of the business combination, regardless of whether other assets or liabilities of the acquire are attributed to these units. 15 3.5. SEGMENT INFORMATION: an operating segment is a component of the Company that carries out business activities from which it can obtain revenues and incur expenses. The operating segments reflect how the Company’s management reviews financial information to make decisions. The Company’s management has identified reportable segments, which meet the quantitative and qualitative disclosure requirements. The segments identified for disclosure represent mainly sales channels. The information according to the characteristics of the products is also presented, based on their nature, as follows: poultry, pork, beef, processed products, other processed products and other sales. 3.6. CASH AND CASH EQUIVALENTS: include cash on hand, bank deposits and highly liquid investments in fixed-income funds and/or securities with maturities, upon acquisition, of 90 days or less, which are readily convertible into known amounts of cash and subject to insignificant risk of change in value. The investments classified in this group, due to their nature, are measured at fair value through the profit and loss, and will be used for the Company in short term. 3.7. FINANCIAL INSTRUMENTS: financial assets and liabilities are recorded when the Company becomes party to the contractual provisions of the instruments and classified into the following categories: marketable securities, loans and receivables, derivatives and other. 3.7.1. MARKETABLE SECURITIES: are financial assets that comprise public and private fixed-income securities, classified and recorded based on the purpose for which they were acquired, in accordance with the following categories: • Trading securities: acquired for sale or repurchase in the short term, recorded at fair value with variations directly recorded in the statement of income for the year within interest income or expense; • Held to maturity: when the Company has the intention and ability to hold them up to maturity, investments are recorded at amortized cost, plus interest, monetary and exchange rate changes, when applicable, and recognized in the statement of income when incurred, within interest income or expense; and • Available for sale: this category is for the remaining securities that are not classified in any of the categories above, which are measured at fair value, with changes to fair value recorded in other comprehensive income while the asset is not realized, net of taxes. Interest and monetary and exchange variation, when applicable, are recognized in the statement of income when incurred within interest income or expense. 3.7.2. DERIVATIVES FINANCIAL INSTRUMENTS MEASURED AT FAIR VALUE: are those actively traded on organized markets and fair value is determined based on the amounts quoted on an active market at the balance sheet date. These financial instruments are designated at initial recognition, classified as other financial assets and/or liabilities, with a corresponding entry in the statement of income within financial income or expenses or cash flow hedge, a component of other comprehensive income, net of taxes. 3.7.3. HEDGE TRANSACTIONS: the Company utilizes derivative and non-derivative financial instruments, as disclosed in note 4, to hedge the exposure to exchange rate and interest variations or to modify the characteristics of financial assets and liabilities and highly probable transactions, which are: (i) highly correlated to changes in the market value of the item being hedged, both at inception and throughout the term of the contract (effectiveness between 80% and 125%); (ii) supported by documents that identify the transaction, the hedged risk, the risk management process and the methodology used to assess effectiveness; and (iii) considered effective in the mitigation of the risk associated with the hedged exposure. These transactions are accounted for in accordance with CVM Deliberation Nº 604/09, that permits the protection accounting methodology (“hedge accounting”) with measurement of effect of fair value in equity and its realization in income for the relevant heading. Hedges that meet the criteria of hedge accounting are recorded as cash flow hedge. In a cash flow hedge, the effective portion of the gain or loss on the hedging instrument is recognized as other comprehensive income, while the ineffective portion of the hedge is recognized immediately as financial income or expense. The amounts recorded as other comprehensive income are immediately transferred to the statement of income when the hedged transaction affects the statement of income, for example, when the forecasted revenue in foreign currency occurs. If the occurrence of the forecasted transaction or firm commitment is no longer expected, the amounts previously recognized in other comprehensive income are transferred to the statement of income. If the hedging instrument expires or is sold, terminated or exercised without replacement or rollover, or if its classification as a hedge is revoked, the gains or losses previously recognized remain recorded in other comprehensive income until the forecasted transaction or firm commitment affect the statement of income. 3.7.4. LOANS AND RECEIVABLES: these are financial assets and liabilities with fixed or determinable payments which are not quoted on an active market. Such assets and liabilities are initially recognized at fair value plus any attributable transaction costs. After initial recognition, loans and receivables are measured at amortized cost under the effective interest rate method, less any impairment losses. 3.8. ADJUSTMENT TO PRESENT VALUE: the Company and its subsidiaries measure the adjustment to present value of outstanding balances of non-current trade accounts receivable, trade payables, social obligations and other non-current liabilities, being recorded in accounts reducing their lines on the other hand financial result. The Company adopts the weighted average of the cost of funding to determine the adjustment to present value to those assets and liabilities, which corresponds to annual rate of 11.20%. 3.9. TRADE ACCOUNTS RECEIVABLES: are recorded at the invoiced amount and adjusted to present value, when applicable, net of allowance for doubtful accounts. 16 FINANCIAL STATEMENTS 2014 The Company adopts procedures and analyses to establish credit limits and substantially does not require collateral from customers. In the event of default, collection attempts are made, which includes direct contact with customers and collection through third parties. Should these efforts prove unsuccessful, court measures are considered and the notes are reclassified to non-current assets at the same time receivables are written-off. The notes are written-off from the provision when management considers that they are not recoverable after taking all appropriate measures to collect. 3.10. INVENTORIES: are evaluated at average acquisition or formation cost, not exceeding market value or net realizable value. The cost of finished products includes raw materials, labor, cost of production, transport and storage, which are related to all process needed to make the products ready for sale. Provisions for obsolescence, adjustments to net realizable value, impaired items and slow-moving inventories are recorded when necessary. Usual production losses are recorded and are an integral part of the production cost of the respective month, whereas unusual losses, if any, are recorded as other operating expense. 3.11. BIOLOGICAL ASSETS: The consumables and production biological assets (live animals) are measured at their cost. 3.12. ASSETS HELD FOR SALE: Such assets are measured at carrying amount or fair value, whichever is lower, net of selling costs and are not depreciated or amortized. The income statement and cash flows from discontinued operations are presented separately from those of continuing operations of the Company. 3.13. PROPERTY, PLANT AND EQUIPMENT: stated at the cost of acquisition or construction, less accumulated depreciation and impairment losses, when applicable. The borrowing costs are capitalized as a component of construction in progress, pursuant to with CVM Deliberation Nº 672/11, considering the weighted average interest rate of the Company’s debt at the capitalization date. Depreciation is recognized based on the estimated economic useful life of each asset on a straight-line basis. The estimated useful life, residual values and depreciation methods are annually reviewed and the effects of any changes in estimates are accounted for prospectively. Land is not depreciated. The Company annually performs an analysis of impairment indicators of property, plant and equipment along with goodwill impairment test. If an impairment indicator is identified, the corresponding assets are tested for impairment using the discounted cash flow methodology. Hence, when an impairment is identified, a provision is recorded. The recoverability of these assets was tested for impairment in 2014, and no adjustments were identified. The realization of the test involved the adoption of assumptions and judgments. Gains and losses on disposals of property, plant and equipment items are calculated by comparing the proceeds of the disposals with their net book values and recognized in the statement of income at the disposal date. 3.14. INTANGIBLE ASSETS: Intangible assets acquired are measured at cost at the time they are initially recognized. The cost of intangible assets acquired in a business combination corresponds to the fair value at the acquisition dat. After initial recognition, intangible assets are presented at cost less accumulated amortization and impairment losses, when applicable. Internally-generated intangible assets, excluding development costs, are not capitalized but recognized in the statement of income as incurred. The useful life of intangible assets is assessed as finite or indefinite. Intangible assets with a finite life are amortized over the economic useful life and reviewed for impairment whenever there is an indication that their carrying values may be impaired. The amortization period and method for an intangible asset with a finite useful life are reviewed at least at the end of each fiscal year. The amortization of intangible assets with a finite useful life is recognized in the statement of income as an expense consistently with the use of the intangible asset. Intangible assets with an indefinite useful life are not amortized, but are tested annually for impairment on an individual basis or at the cash generating unit level. The Company records goodwill and trademarks as intangibles assets with in indefinite useful life. Goodwill recoverability was tested for fiscal year 2014 and no impairment loss was identified. Such test involved the adoption of assumptions and judgments. 3.15. INCOME TAXES: in Brazil, are comprised of corporate income tax (“IRPJ”) and social contribution tax (“CSLL”), which are calculated monthly on taxable income, at the rate of 15% plus 10% surtax for IRPJ, and of 9% for CSLL, considering the offset of tax loss carryforwards, up to the limit of 30% of annual taxable income. The income from foreign subsidiaries is subject to taxation pursuant to the local tax rates and legislation. Deferred taxes are recorded on IRPJ and CSLL tax losses, assets and liabilities and temporary differences between the tax basis and the carrying amount and classified as non-current assets, as required by CVM Deliberation nº 676/11. When the Company’s analysis indicates that the realization of these credits, within 10 years, is not probable, a valuation allowance is recorded. Deferred tax assets and liabilities are offset if a legally enforceable right exists to set off current tax assets against current tax liabilities and they relate to income taxes levied by the same tax authority on the same taxable entity. In the consolidated financial statements, the Company’s tax assets and liabilities can be offset against the tax assets and liabilities of the subsidiaries if, and only if, these entities have a legally enforceable right to make or receive a single net payment and intend to make or receive this net payment, or recover the assets and settle the liabilities simultaneously. Therefore, for presentation purposes, the balances of tax assets and tax liabilities are being disclosed separately. 17 Deferred tax assets and liabilities must be measured by rates that are expected to be applicable for the period when the assets are realized and liabilities settled. 3.16. ACCOUNTS PAYABLE AND TRADE ACCOUNTS PAYABLE: are initially recognized at fair value plus any accrued charges, monetary and exchange variations incurred through the balance sheet date. 3.17. PROVISION FOR TAX, CIVIL AND LABOR RISKS AND CONTINGENT LIABILITIES: are established when the Company has a present obligation, formalized or not, as a result of a past event, it is probable that an outflow of resources will be required to settle the obligation and its amount can be reliably estimated. The Company is part of various lawsuits, including, tax, labor and civil claims. The assessment of the likelihood of an unfavorable outcome in these lawsuits includes the analysis of the available evidence, the hierarchy of the laws, available former court decisions, as well as the most recent court decisions and their importance to the Brazilian legal system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to reflect changes in the circumstances, such as the applicable statute of limitation, conclusions of tax inspections or additional exposures identified based on new claims or court decisions. A contingent liability recognized in a business combination is initially measured at fair value and subsequently measured at the higher of: • the amount that would be recognized in accordance with the accounting policy for the provisions above that comply with CVM Deliberation Nº 594/09; or • the amount initially recognized less, if appropriate, cumulative amortization recognized in accordance with CVM Deliberation Nº 692/12. As a result of the business combinations with Sadia, Avex and Dánica group the Company recognized contingent liabilities related to tax, civil and labor claims. 3.18. LEASES: lease transactions in which the risks and rewards of ownership are substantially transferred to the Company are classified as finance leases. When there is no significant transfer of the risks and rewards of ownership, lease transactions are classified as operating leases. Finance lease agreements are recognized in property, plant and equipment and in liabilities at the lower of the present value of the minimum future payments of the agreement and the fair value of the asset, including, when applicable, the initial direct costs incurred in the transaction. The amounts recorded in property, plant and equipment are depreciated and the underlying interest is recorded in the statement of income in accordance with the terms of the lease agreement. Operating lease agreements are recognized as expenses throughout the lease terms. 3.19. SHARE BASED PAYMENTS: the Company provides share based payments for its executives, which are settled with Company shares. The Company adopts the provisions of CVM Deliberation Nº 650/10, recognizing as an expense, on a straight-line basis, the fair value of the options granted, over the length of service required by the stock options plan, with a corresponding entry to equity. The accumulated expense recognized reflects the acquired vesting period and the Company’s best estimate of the number of shares to be acquired. The expense or income arising from the movement during the year is recognized in the statement of income under other operating expense or income. No expense is recognized for options that have not completed their vesting period. The dilution effect of outstanding options is reflected as additional dilution in the calculation of diluted earnings per share. 3.20. PENSION AND OTHER POST-EMPLOYMENT PLANS: the Company sponsor 04 supplementary defined benefit and defined contribution plans, as well as other post-employment benefits, for those, annually an appraisal actuarial is prepared by an independent actuary. The costing of defined benefits is established separately for each plan using the projected unit credit method (see note). The measurements comprise the actuarial gains and losses, the effect of a limit on contributions and yields on plan contributions and are recognized in the balance sheet with a contra entry in other comprehensive income when incurred. These measurements are not reclassified to statement of income in subsequent periods. The Company recognizes the net defined benefit asset, when: • controls a resource and has the ability to use the surplus to generate future benefits; • the control is a result of past events; and • the future economic benefits are available to the Company in the form of a reduction in future contributions or a cash refund, either directly to the Company or indirectly to another deficitary plan. The asset ceiling is the present value of those future benefits. The past service cost is recognized in the statement of income at the earliest of the following dates: • when the plan amendment or curtailment occurs, or • when the Company recognizes related restructuring costs. The past service cost and net interest on net defined benefit liability or asset are recognized in the statement of income within other operating expense or income. 18 FINANCIAL STATEMENTS 2014 3.21. EARNINGS PER SHARE: basic earnings per share are calculated by dividing the net profit attributable to the holders of ordinary shares of the Company by the weighted average number of ordinary shares during the year. Diluted earnings per share are calculated by dividing the net profit attributable to the holders of ordinary shares of the Company by the weighted average number of ordinary shares during the year, plus the weighted average number of ordinary shares that would be issued when converting all dilutive potential ordinary shares into ordinary shares 3.22. DETERMINATION OF INCOME: results from operations are recorded on an accrual basis. 3.23. REVENUE RECOGNITION: revenues comprise of the fair value of consideration received or receivable by the sale of products, net of taxes, returns, rebates and discounts. Revenues are recognized in accordance with the accrual basis of accounting, when the sales value is reliably measurable and when the Company no longer has control over the goods sold, or otherwise related to the property, the costs incurred or to be incurred due to transaction can be reliably measured, it is probable that economic benefits will be received by the Company and the risks and benefits were fully transferred to the purchaser. 3.24. EMPLOYEE AND MANAGEMENT PROFIT SHARING: employees are entitled to profit sharing based on certain targets agreed upon on an annual basis, whereas managers are entitled to profit sharing based on the provisions of the bylaws, proposed by the Board of Directors and approved by the shareholders. The profit sharing amount is recognized in the statement of income for the period in which the targets are attained. 3.25. FINANCIAL INCOME: include interest earnings on amounts invested (including available for sale financial assets), dividend income (except for dividends received from equity investees), gains on disposal of available for sale financial assets, changes in fair value of financial assets measured at fair value through income and gains on hedging instruments that are recognized in income. Interest income is recognized in earnings through the effective interest method. 3.26. GRANTS AND GOVERNMENT ASSISTANCE: government subsidies are recognized at fair value when there is reasonable assurance that the conditions established are met and related benefits will be received. The amounts are accounted for as follows: • Subsidies relating to assets: are accounted for in the statement of income in proportion to the depreciation of the asset; and • Subsidies to investments: the amounts recorded in the statement of income when excluded from the income tax and social contribution calculation basis are reclassified to shareholders’ equity, as a reserve of tax incentives, unless there are accumulated losses. 3.27. DIVIDENDS AND INTEREST ON SHAREHOLDERS’ EQUITY: the proposal for payment of dividends and interest on shareholders’ equity made by the Company’s Management, which is within the portion equivalent to the mandatory minimum dividend, is recorded in current liabilities, as a legal obligation provided for in the bylaws; on the other hand, the dividends that exceed the mandatory minimum dividend, declared by management before the end of the accounting period covered by the consolidated financial statements, not yet approved by the shareholders, is recorded as additional dividend proposed in shareholders’ equity. For financial statement presentation purposes, interest on shareholders’ equity is stated as an allocation of income directly in shareholders’ equity. 3.28. TRANSACTIONS AND BALANCES IN FOREIGN CURRENCY: the balances of assets and liabilities of foreign subsidiaries are translated into Brazilian Reais using the exchange rates in effect at the balance sheet date and statement of income accounts are translated based on monthly average rates. The exchange rates in Brazilian Reais effective at the balance sheet dates were as follows: Exchange rate at the balance sheet date 12.31.13 U.S. Dollar (US$ or USD) 2.3426 Euro (€ or EUR) 3.2265 Pound Sterling (£ or GBP) 3.8728 Argentine Peso ($ or ARS) 0.3594 Rial Omã (OMR) 6.0847 Dirhan (AED) 0.6379 Average rates U.S. Dollar (US$ or USD) 2.1576 Euro (€ or EUR) 2.8677 Pound Sterling (£ or GBP) 3.3779 Argentine Peso ($ or ARS) 0.3947 Rial Omã (OMR) 5.6078 Dirhan (AED) 0.5875 3.29. ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS: as mentioned in note 2, in the process of applying the Company’s accounting policies, management made the following judgments which have a material impact on the amounts recognized in the consolidated financial statements: • fair value of financial instruments (see note 4); • impairment of non-financial assets (see note 5 and 19); • measurement of fair value of items related to business combinations (see note 6); • allowance for doubtful accounts (see note 9); • net realizable value provision for inventories (see note 10); • biological assets (see note 11); • loss on the reduction of recoverable value of taxes (see note 12 and 14); • useful lives of property, plant and equipment and intangible (see note 18 and 19); • share-based payment transactions (see note 24); • pension and post-employment plans (see note 25); and • provision for tax, civil and labor risks (see note 26). The Company reviews the estimates and underlying assumptions used in its accounting estimates on a quarterly basis. Revisions to accounting estimates are recognized in the period in each the estimates are revised. 19 3.30. STATEMENT OF ADDED VALUE: the Company prepared individual and consolidated statements of added value (“DVA”) in accordance with CMV Deliberation Nº 557/08, which are submitted as part of these financial statements in accordance with BR GAAP. It represents for IFRS additional financial information. 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT 4.1. OVERVIEW In the normal course of its business, the Company is exposed to credit, liquidity and market risks, which are actively managed in conformity to the Risk Policy and internal guidelines subject to such policy. The Risk Policy is under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors, with clear and defined roles and responsibilities, as follows: • The Board of Directors is responsible for approving the Risk Policy and defining the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders. The current risk policy was reviewed and approved on November 26, 2014, with maturity of two years, and is automatically renewed once for the same period if no change expressed during the term of the agreement; • The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging strategies and monitoring the risk exposure levels to ensure compliance with Risk Policy; • The Board of Executive Officers is in charge of the evaluation of the Company’s exposure for each identified risk, according to the guidelines established by the Board of Directors; and • The Risk Management area has as a crucial role in monitoring, evaluating and reporting of the financial risks taken by the Company. The Risk Policy does not authorize the Company’s management to contract leveraged derivative transactions and determines that any individual hedge operations (notional amount) must not exceed 2.5% of the Company’s shareholders’ equity. a. Credit risk management The Company is subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts, as follows: • Credit risk associated with trade accounts receivable is actively managed by dedicated team, though specific systems. Furthermore, it should be noted the diversification of the customer portfolio and the concession of credit to customers with good financial and operational conditions. The Company does not usually require collateral for sales to customer, and has a contracted credit insurance policy for specific markets; and • Credit risk associated with financial investments and derivative contracts is mitigated by the Company’s policy of working with prime institutions. On December 31, 2014, the Company had financial investments over R$10,000 at the following financial institutions: Banco BNP, Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal, Standard Chartered and Societe Generale. The Company also held derivative contracts with the following financial institutions: Banco Bradesco, Banco do Brasil, Banco HSBC, Banco Itaú, Banco Santander, Banco Votorantim, Barclays, Citibank, Deutsche Bank, ING Bank, JP Morgan, Merrill Lynch, Banco BNP and Rabobank. b. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow. Thus, the Company utilizes the following metrics: • Cash Flow at Risk (“CFaR”), which aims to statistically estimates the cash flows for the next twelve months and the Company’s liquidity exposure. The Company determined that the minimum cash available should be equivalent mainly to the average monthly billing and EBITDA for the last twelve-month period; and • Value at Risk (“VaR”) is used for derivative transactions that require payments of periodic adjustments. Currently, the Company holds only BM&F operations with daily adjustments and in order to monitor them, such methodology is utilized, which statistically measures potential maximum adjustments to be paid at intervals of 1 to 21-days. The Company maintains its leverage levels in order to avoid any impact to its ability to settle commitments and obligations. As a guideline, the majority of the debt should be in long term. On December 31, 2014, the long term debt portion accounted for 76.4% (73.5% as of December 31, 2013) of the total outstanding debt with an average term greater than 5 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity: 20 FINANCIAL STATEMENTS 2014 Parent company Cash flow Book value contracted After 5 years Non derivative financial liabilities Loans and financing 4,328,233 4,690,501 2,731,855 342,538 535,896 586,685 174,577 318,950 BRF bonds 5,702,388 8,170,684 302,876 302,876 302,876 783,501 264,126 6,214,429 Trade accounts payable 3,591,980 3,591,980 3,591,980 - Capital lease 243,606 363,063 88,074 58,329 34,503 29,463 22,409 130,285 Operational lease - 784,513 169,332 150,895 127,593 110,095 93,678 132,920 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 119,388 74,724 249 326 45 74,104 - - Currency derivatives (NDF) 77,122 2,209 2,209 - Fixed exchange rate 3,482 (13,298) (13,298) - Currency derivatives (options) 7,155 1,780 1,780 - Financial instruments not designated as cash flow hedge Currency derivatives (Future) 5,694 5,694 5,694 - Interest rate and exchange rate derivatives 3,216 (2,113) (1,344) (290) (290) (189) - - (1) It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. Consolidated Cash flow Book value contracted After 5 years Non derivative financial liabilities Loans and financing 4,674,151 5,063,413 2,812,813 353,634 547,153 856,286 174,577 318,950 BRF bonds 5,702,388 8,170,684 302,876 302,876 302,876 783,501 264,126 6,214,429 BFF bonds 595,372 816,047 42,297 42,297 42,297 42,297 42,297 604,562 Sadia bonds 427,285 497,305 29,175 29,175 438,955 - - - Quickfood bonds 190,139 192,670 45,537 - 71,939 39,248 35,946 - Trade accounts payable 3,977,327 3,977,327 3,977,327 - Capital lease 243,790 363,295 88,164 58,329 34,503 29,463 22,409 130,427 Operational lease - 788,211 169,357 152,093 128,791 111,372 93,678 132,920 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 157,975 187,257 22,778 29,700 29,582 104,571 626 - Currency derivatives (NDF) 77,122 (2,209) (2,209) - Fixed exchange rate 3,482 (13,298) (13,298) - Currency derivatives (options) 7,155 1,780 1,780 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 2,794 138 138 - Currency derivatives (Future) 5,694 5,694 5,694 - Interest rate and exchange rate derivatives 3,216 (2,113) (1,344) (290) (290) (189) - - (1) It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. 21 c. Interest rate risk management Interest rates risk is the one the Company incurs in economic losses resulting from changes in these rates, which could affect its assets and liabilities. The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. However, the Company continually monitors the market interest rates, in order to evaluate any need to enter into hedging transaction to protect from the exposure to fluctuation such rates and manage the mismatch between its financial investments and debts. In these transactions the Company enters into contracts that exchange floating rate for fixed rate or vice-versa. Such transactions were designated by the Company as cash flow hedge. The Company’s indebtedness is essentially tied to the London Interbank Offered rate (“LIBOR”), fixed coupon (“R$ and USD”), Long Term Interest Rate (“TJLP”) and Monetary Unit of the Bank National Economic and Social Development (“UMBNDES”) rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. With regards to the Company’s marketable securities, the main index is the Interbank Deposit Certificate (“CDI”) for investments in Brazil and fixed coupon (“USD”) for investments in the International market. d. Foreign exchange risk management Foreign exchange risk is the one related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of assets or an increase in liabilities. The Risk Policy is intended to protect the Company’s results from these variations, in order to: • Protect operating revenues and costs that are related to transactions arising from commercial activities, such as estimated exports and purchases of raw materials, utilizing hedging instruments, that is, to protect its future cash flow denominated in foreign currency; and • Manage assets and liabilities denominated in foreign currencies in order to protecting the balance sheet of the Company, through the use of over-the-counter and futures transactions. The Company’s consolidated financial statements are mainly impacted by the following currencies: (i) U.S. Dollar (“US$” or “USD”), (ii) Euro (“EUR”), (iii) Pound Sterling (“GBP”) and (iv) Argentine Peso (“ARS”). Assets and liabilities denominated in foreign currency are as follows: Consolidated 12.31.13 Total exposure Cash and cash equivalents and marketable securities 2,651,927 Trade accounts receivable 1,593,473 Accounts receivable from subsidiaries 146,223 Future dollar agreements 480,233 Embedded derivative (see note 13.1) - Inventories 50,808 Exchange rate contracts (Swap) (20,158) Loans and financing (6,108,727) Bonds designated as cash flow hedge 702,780 Exports prepayment designated as cash flow hedge 702,780 Trade accounts payable (634,214) Other assets and liabilities, net 231,459 (203,416) Foreign exchange exposure (in US$) (86,833) Foreign exchange exposure impacting the income (in US$) 28,747 Foreign exchange exposure impacting the shareholders' equity (in US$) (115,580) Foreign exchange exposure (in US$) (86,833) 22 FINANCIAL STATEMENTS 2014 The Company’s net foreign exchange exposure as of December 31, 2014 corresponds to a liability amounting to US$566,968. Due to the impacts of the functional currency, net foreign exchange exposure is composed of: (i) an asset totaling US$550,542, which variations are recorded in statement of income and (ii) a liability totaling US$16,426, which variation are recognized in comprehensive income. On December 31, 2014, the net foreign exchange exposure is within the limit set by the Company’s Risk Policy. e. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and oil and live hog, which are some of the individual components of production cost. Corn, soymeal and oil prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the management of inventory levels is used as a hedging instrument. f. Capital management The Company’s definition of the adequate capital structure is essentially associated with (i) cash strength as a tolerance factor to liquidity volatility, (ii) financial leverage and (iii) maximization of the opportunity cost of capital. The cash and liquidity strategy takes into consideration the historical scenarios of volatility of results as well as simulations of sectorial and systemic crises and is based on permitting the resilience in scenarios of restricted access to capital. Financial leverage aims the balance between the different sources of funding and their conditions of allocation in order to maximize the opportunity cost to BRF in its business expansion initiatives. Moreover, the objective of maintaining the investment grade disciplines the weighting of using own and third party capital. The Company monitors debt levels and net debt, which are shown below: Consolidated 12.31.13 Current Non-current Total Total Foreign currency debt (6,108,727) Local currency debt (4,072,463) Other financial liabilities - (357,182) Gross debt (10,538,372) Marketable securities and cash and cash equivalents 3,643,285 Other financial assets - 11,572 Restricted cash - 99,212 Net debt (6,784,303) 4.2. DERIVATIVE AND NON-DERIVATIVE FINANCIAL INSTRUMENTS DESIGNATED AS HEDGE ACCOUNTING As permitted by CVM Deliberation Nº 604/09, the Company applies hedge accounting to its derivative instruments classified as cash flow hedge, in accordance with the Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow which is attributable to a particular risk associated with a recognized asset or liability, or a highly probable transaction that could affect profit and loss. The Risk Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodity prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. The Company formally designated its operations for hedge accounting treatment for the derivative financial instruments to protect cash flows and export revenues by documenting: • The relationship of the hedge; • The objective and risk management strategy of the Company to enter into a hedge transaction; • The identification of the financial instrument; • The hedge object or transaction; • The nature of the risk to be hedged; • The description of the hedge relationship; • The demonstration of the correlation between the hedge transaction and the hedge object, when applicable; and • The prospective demonstration of the effectiveness of the hedge. The transactions for which the Company has designated hedge accounting are highly probable, present an exposure to variation in cash flow that could affect profit and loss and are highly effective in protecting changes in fair value or cash flows attributable to hedged risk, consistent with the risk originally documented in the Risk Policy. 23 The effectiveness tests are prepared prospectively and retrospectively at each period end. The prospective test is based on the comparison between the critical terms of derivative and non-derivative financial instruments and the hedged items. The hedged items (e.g. future monthly export sales) and the hedge instruments have the same critical terms, as follows: • Both fair value change due to the exchange rate variation (spot or forward rate method); • Their nominal values (notional) are similar; and • Their maturities are identical and both the hedged item (revenue) and the settlement of the financial instrument will occur at the same period. The retrospective test is based on the analysis of the coverage ratio. This ratio compares the fair value variation accumulated since the inception of the hedged item (date of hedge designation) with the accumulated variation of the derivative and non-derivative financial instrument since its inception. The effectiveness of the hedge is determined at the settlement date of the financial instrument, by comparing the cumulative changes of highly probable revenues with the gains or losses arising from the financial instruments. The Company, within its hedge accounting strategy, utilizes the following financial instruments: a. Non-deliverable forwards – NDF Non-deliverable forward contract is the future commitment to purchase or sell certain currencies on a certain date in the future for a predetermined price. This contract does not require physical settlement of contracted positions, but the financial settlement of the difference between the settlement price and the predetermined price of the contract. b. Interest rate and currency swap Similar to a non-deliverable forward contract, the swap is the future commitment to buy or sell certain interest rates or currency at a specified date in the future for a predetermined price. The particularity in this type of transaction is the possibility to exchange cash flows on various dates. The Company contracts swaps that do not require the physical settlement of contracted positions, but the financial settlement of the difference between the settlement price and the price established in the contract. c. Options A put option gives the holder (option holder) the right to buy an asset at a certain price (strike) at certain future date (the exercise date). A call option gives the holder the right to sell an asset at a certain price at a certain future date. In addition, there is a possibility of buying (premium disbursement, with rights) or selling (premium receiving, with obligations). d. Fixed exchange rate Fixed exchange rate is a non-derivative financial instrument contracted from financial institutions that allows the definition of a future rate to internalization of resources arising from foreign activities. Contractually, there is the requirement of submission of export invoices to prove the nature of resources which will be internalized trough closing of exchange rate. Such contract has similar characteristics of a non-deliverable forward derivative contract because it determines, at its inception, a future exchange rate. Nevertheless, the contract requires a physical settlement of the contracted positions. e. Export prepayments – PPEs The Company utilizes the exchange rates variation of export prepayments contracts (“PPEs”) as a hedge instrument for the highly probable future sales in foreign currency. f. Senior unsecured notes – Bonds The Company designates part of the transactions involving Senior Unsecured Notes (Bond BRF2022 and 2023) as hedge accounting. 4.2.1 BREAKDOWN OF THE BALANCES OF DERIVATIVE FINANCIAL INSTRUMENTS The positions of outstanding derivative financial instruments are as follows: 24 FINANCIAL STATEMENTS 2014 Parent company and Consolidated 12.31.13 Reference currency Reference value Reference value Instrument Hedge object (notional) (notional) Fair value (notional) Fair value Financial instruments designated as cash flow hedge NDF - Dollar's sale Currency USD 190,000 (21,349) NDF - Euro's sale Currency EUR 106,800 (25,193) NDF - Libra's sale Currency GBP 33,000 (12,088) NDF - Iene's sale Currency JPY - - Currency swap - US$ Currency BRL 572,990 (203,924) Interest rate - US$ Interest USD 200,000 (33,187) Fixed exchange rate - US$ Currency USD 160,000 (10,429) Fixed exchange rate - Euro Currency EUR - - Options (Collar) - US$ Currency USD 120,000 (287) Total in Parent company (306,457) Interest rate - US$ Interest USD 200,000 (38,754) Total Consolidated (345,211) Financial instruments not designated as cash flow hedge NDF - Iene's sale Currency - - Embedded derivative - Lactalis Currency - - Currency swap - US$ Currency USD 13,992 (6,104) Interest rate - R$ Interest BRL 317,380 590 Options Live cattle BRL - - 6,650 (154) NDF Live cattle BRL - - 3,296 (484) Future - BM&F Bovespa Live cattle BRL - - 4,400 18 Future - BM&F Bovespa Currency USD 205,000 3,247 Total in Parent company (2,887) NDF - Euro Currency EUR 87 150,000 2,715 NDF - Libra Currency GBP 15,000 (227) NDF - Peso Currency USD - - Total Consolidated (399) Total in Parent company (309,344) Total Consolidated (345,610) (1) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, obtained from the database of Bloomberg and BM&F. 25 a. Non-deliverable forwards – NDF The position of the outstanding non- deliverable forward – NDF as of December 31, 2013 and December 31, 2012, by maturity, as well as the weighted average exchange rates and the fair value, are presented as follows: R$ x US$ Maturities Notional (US$) Average rate Fair value Financial instruments designated as cash flow hedge January 2015 104,064 2.5538 (10,982) February 2015 67,800 2.5043 (11,640) March 2015 47,345 2.4665 (10,621) April 2015 45,020 2.4509 (11,704) May 2015 46,164 2.5392 (8,883) June 2015 32,648 2.6095 (4,846) July 2015 43,532 2.6862 (4,043) August 2015 27,694 2.8184 246 September 2015 7,694 2.7831 (414) October 2015 7,694 2.8035 (412) November 2015 10,000 2.9434 600 EUR x US$ Maturities Notional (EUR) Average rate Fair value Financial instruments not designated as cash flow hedge January 2015 - - - March 2015 150,000 1.2196 87 87 b. Interest rate and currency swap The position of interest rate and currency swap is presented as follows: Parent company Consolidated Liabilities Instrument Maturity Assets (Hedged object) (Protected risk) Notional Fair value Notional Fair value Financial instruments designated as cash flow hedge Interest rate 01.22.18 LIBOR 6M + 2.82% p.a. 5.86% p.a. 100,000 (15,498) 100,000 (15,498) Interest rate 06.18.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 100,000 (13,562) 100,000 (13,562) Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.90% p.a. - - 100,000 (19,399) Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. - - 100,000 (19,188) (29,060) (67,647) Currency swap 05.22.18 R$ + 7.75% US$ + 1.60% 250,000 (90,328) 250,000 (90,328) (119,388) (157,975) Financial instruments not designated as cash flow hedge Interest rate - Bond 05.22.18 R$ (Fixed rate of 7.75% p.a.) 68.84% CDI 50,000 (166) 50,000 (166) Interest rate - NCE 06.19.15 R$ (Fixed rate of 8.00% p.a.) 66.30% CDI 50,000 (9) 50,000 (9) Interest rate - NCE 11.19.15 R$ (Fixed rate of 10.84% p.a.) 89.84% CDI 300,000 (996) 300,000 (996) Interest rate - NCE 06.29.15 R$ (Fixed rate of 8.00% p.a.) 67.35% CDI 90,000 (48) 90,000 (48) Interest rate - NCE 10.29.15 R$ (Fixed rate of 10.84% p.a.) 89.35% CDI 100,000 (247) 100,000 (247) (1,466) (1,466) Currency swap 03.16.15 R$ (Fixed rate of 8.41% p.a.) US$ - 0.20% 2,798 (1,750) 2,798 (1,750) (3,216) (3,216) 26 FINANCIAL STATEMENTS 2014 Parent company and Consolidated R$ x EUR R$ x GBP R$ x JPY Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Notional (JPY) Average rate Fair value 12,000 3.1955 (455) 4,392 4.0142 (545) 3,013,280 0.0231 2,471 11,000 3.2565 54 3,891 4.0767 (324) 4,100,000 0.0229 1,884 11,573 3.2743 (67) 5,509 4.1039 (441) 1,000,000 0.0219 (699) 7,906 3.1809 (970) 4,270 4.0961 (551) 1,000,000 0.0221 (712) 9,736 3.2801 (503) 4,622 4.0088 (312) 1,000,000 0.0223 (712) 10,588 3.4497 886 4,589 4.3034 37 1,000,000 0.0225 (743) 6,116 3.4803 522 4,934 4.3278 4 1,000,000 0.0227 (758) 3,123 3.5179 265 2,622 4.3691 12 1,000,000 0.0228 (784) 2,000 3.6880 452 2,564 4.4002 - 1,000,000 0.0230 (791) - - - 2,700 4.4360 5 1,000,000 0.0232 (820) - - - 1,481 4.4760 18 1,879,928 0.0236 (1,097) GBP x US$ JPY x R$ ARS x US$ Notional (GBP) Average rate Fair value Notional (JPY) Average rate Fair value Notional (ARS) Average rate Fair value - - - 1,000,000 0.0234 1,125 - - - 20,000 1.5535 (2,638) - - - 3,360 9.1700 (64) c. Fixed exchange rate The position of fixed exchange rate designated as cash flow hedge is presented as follows: Parent company and Consolidated R$ x US$ R$ x US$ Maturities Notional US$ Average US$ Fair value Notional Eur Average Eur Fair value April 2015 4,968 2.7222 (35) - - - May 2015 4,968 2.7387 (32) - - - June 2015 34,968 2.6723 (3,100) - - - July 2015 4,968 2.7910 (10) 5,000 3.4126 86 August 2015 14,968 2.8302 231 3,000 3.4977 213 September 2015 14,968 2.8580 269 - - - October 2015 14,968 2.8695 135 - - - November 2015 7,694 2.8411 (306) - - - 27 d. Options The Company designates as a cash flow hedge only the variation in the intrinsic value of its options, recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Brazilian Real, the losses related to the options will be registered as financial expenses in the statement of income. The Company has designated transactions involving options denominated collar where there is a purchase of a put option (“PUT”) and a sale of a call option (“CALL”). When the market price of any of the options is not available in an active market, the fair value is based on an option pricing model (Black-Scholes or Binomial). Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Financial instruments designated as cash flow hedge Collar - Put (Purchase) From 10.2014 to 05.2015 164,000 2.5362 3,160 Collar - Call (Sale) From 10.2014 to 05.2015 (164,000) 2.7748 (7,155) Total Option (Collar) 4.2.2 BREAKDOWN OF THE BALANCES OF NON- The position of non-derivative financial DERIVATIVE FINANCIAL INSTRUMENTS instruments is presented as follows: Parent company and Consolidated 12.31.13 Reference currency Instrument Hedge object (notional) Value (notional) Fair value Value (notional) Fair value Financial instruments designated as cash flow hedge Export prepayment - PPEs Exchange USD 300,000 702,780 Senior unsecured notes - Bonds Exchange USD 300,000 702,780 600,000 1,405,560 (1) Notional converted by the exchange rate in effect at year-end. a. Export prepayments – PPEs The position of PPEs is presented as follows: Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value Export prepayment - PPE US$ (E.R.) 02.2017 to 02.2019 300,000 1.7796 796,860 28 FINANCIAL STATEMENTS 2014 b. Senior unsecured notes – Bonds The position of bonds designated as cash flow hedge is presented as follows: Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value BRF SA BRFSBZ5 US$ (E.R.) 06.2022 150,000 2.0213 398,430 BRF SA BRFSBZ3 US$ (E.R.) 05.2023 150,000 2.0387 398,430 4.3. GAINS AND LOSSES OF DERIVATIVE AND The unrealized gains and losses of derivative a component of other comprehensive income, NON-DERIVATIVE FINANCIAL INSTRUMENTS and non-derivative financial instruments as set forth below: designated as cash flow hedge are recorded as Shareholders’ Equity Parent company Consolidated 12.31.13 12.31.13 Financial instruments designated as cash flow hedge Foreign exchange risks (172,402) (172,402) Interest risks (30,525) (64,911) (202,927) (237,313) Financial instruments not designated as cash flow hedge Foreign exchange risks (262,680) (262,680) Gross losses (465,607) (499,993) Deferred taxes on losses 158,306 158,306 OCI recognized by subsidiaries (34,386) - - Losses, net of taxes (341,687) (341,687) Rolforward (277,268) (260,066) Income taxes 94,271 94,271 OCI recognized by subsidiaries 17,202 - - Net gains (losses) recognized in other comprehensive income (165,795) (165,795) On December 31, 2014, the realized by a net loss amounting to R$72,347 (loss of transaction with derivative and non-derivative R$132,565 as of December 31, 2013) recorded financial instruments designated as cash flow as gross revenues and a net gain of R$4,753 hedge resulted in a loss of R$77,100 (loss of (loss of R$1,106 as of December 31, 2013) R$133,671 as of December 31, 2013), composed recorded in the financial result. 29 4.4 BREAKDOWN OF FINANCIAL INSTRUMENTS BY CATEGORY – EXCEPT DERIVATIVES Parent company Loans and Financial receivables Available for sale Trading securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - Restricted cash - Trade accounts receivable - Other credits - Other receivables - Fair value Marketable securities - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - Fair value Loans and financing - NCE - Parent company Loans and Financial receivables Available for sale Trading securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,993,114 - 3,993,114 Other credits 389,812 - 389,812 Other receivables 284,707 - 284,707 Fair value Marketable securities - 623 178,097 - - 178,720 Liabilities Amortized cost Trade accounts payable - (3,378,029) (3,378,029) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (3,602,838) (3,602,838) Capital lease payable - (187,856) (187,856) 30 FINANCIAL STATEMENTS 2014 Consolidated Loans and Financial receivables Available for sale Trading securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - Restricted cash - Trade accounts receivable - Other credits - Other receivables - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - Fair value Loans and financing - NCE - Consolidated Loans and Financial receivables Available for sale Trading securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,346,166 - 3,346,166 Other credits 502,682 - 502,682 Other receivables 284,707 - 284,707 Fair value Marketable securities - 280,373 179,195 - - 459,568 Liabilities Amortized cost Trade accounts payable - (3,674,705) (3,674,705) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (6,108,727) (6,108,727) Capital lease payable - (188,839) (188,839) 31 4.5. DETERMINATION OF THE FAIR VALUE OF FINANCIAL INSTRUMENTS The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and disclosure requirements. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation 699/12, which involves the following aspects: • The fair value is the price that an asset could be exchanged and a liability could be settled, between knowledgeable willing parties in an arm’s length transaction; and • Hierarchy on three levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on three levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s valuation technics. These two types of inputs create the hierarchy of fair value set forth below: • Level 1 – Prices quoted (unadjusted) for identical instruments in active markets; • Level 2 – Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and • Level 3 – Instruments whose significant inputs are non-observable. The table below presents the overall classification of financial assets and liabilities according to the valuation hierarchy. The fair value of financial instruments presented below was based in prices observed in active markets, level 1 of the hierarchy for fair value measurement. Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - - - Liabilities Financial liabilities Loans and financing - - Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks 623 - - 623 Held for trading Bank deposit certificates - 113,253 - 113,253 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 3,265 - 3,265 65,467 122,110 - 187,577 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (311,459) - (311,459) Financial instruments derivatives not designated as cash flow hedge - (6,742) - (6,742) - (318,201) - (318,201) 32 FINANCIAL STATEMENTS 2014 Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Investment funds - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - - - Liabilities Financial liabilities Loans and financing - - Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 173,969 - - 173,969 Brazilian foreign debt securities 105,322 - - 105,322 Investment funds 459 - - 459 Stocks 623 - - 623 Held for trading Bank deposit certificates - 114,351 - 114,351 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 5,980 - 5,980 345,217 125,923 - 471,140 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (350,213) - (350,213) Financial instruments derivatives not designated as cash flow hedge - (6,969) - (6,969) - (357,182) - (357,182) 33 The following is a description of the valuation methodologies utilized by the Company for financial instruments measured at fair value: • Investments in Brazilian foreign debt securities, Financial Treasury Notes (“LFT”), financial investment funds and stocks are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; • Investments in Bank Deposit Certificates (“CDB”) are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and • Derivative financial instruments are valued through existing pricing models widely accepted by financial market and described in appendix III of the Risk Policy. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 in the valuation hierarchy, including interest rates swap and foreign currency derivatives. 4.6. COMPARISON BETWEEN BOOK VALUE AND FAIR VALUE OF FINANCIAL INSTRUMENTS Except for the items presented below, the book value of all other financial instruments approximate fair value. The fair value of financial instruments presented below was based in prices observed in active markets, level 1 of the hierarchy for fair value measurement. Parent company and Consolidated 12.31.13 Maturity Book value Fair value Book value Fair value BRF bonds BRF SA BRFSBZ5 2022 (1,757,590) (1,754,392) BRF SA BRFSBZ4 2024 - - BRF SA BRFSBZ3 2023 (1,076,223) (915,169) BRF SA BRFSBZ7 2018 (500,323) (416,898) Parent company (3,334,136) (3,086,459) BFF bonds Sadia Overseas BRFSBZ7 2020 (1,501,982) (1,654,926) Sadia bonds Sadia Overseas BRFSBZ6 2017 (520,609) (574,900) Quickfood bonds Quickfood 2016 (54,586) (54,586) Consolidated (5,411,313) (5,370,871) 4.7. TABLE OF SENSITIVITY ANALYSIS The Company has financing, loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure, it contracts derivative financial instruments. The Company understands that the current interest rate fluctuations do not affect significantly its financial results, since it opted to fix the exchange rate of a considerable portion of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as cash flow hedge and, therefore, their effectiveness is monitored through prospective and retrospective tests. In the table presented below, five scenarios are considered for the next twelve-month period, considering the percentage variations of the quote of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro, Brazilian Reais and Pounds Sterling and Brazilian Reais and Iene whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as cash flow hedge. 34 FINANCIAL STATEMENTS 2014 Parity - Brazilian Reais x U.S. Dollar Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Financial instruments designated as cash flow hedge Non-deliverable forward and Deliverable forward (cash flow hedge) Devaluation of R$ (35,322) 81,458 256,629 (327,276) (619,229) Deliverable forwards Devaluation of R$ 12,212 39,430 80,257 (55,833) (123,878) Options - currencies Devaluation of R$ - 23,969 93,296 89,450 198,354 Export prepayments Devaluation of R$ (262,980) (183,294) (63,765) (462,195) (661,410) Bonds Devaluation of R$ (187,860) (108,174) 11,355 (387,075) (586,290) Swaps Devaluation of R$ (77,457) (44,711) 4,407 (159,321) (241,185) Exports Appreciation of R$ 23,110 (144,857) (430,182) 293,659 544,753 Financial instruments not designated as cash flow hedge Embedded derivative Appreciation of R$ (53,421) (238,759) (516,765) 409,924 873,268 Dollar Future sales - BM&F Bovespa Devaluation of R$ 5,082 30,316 68,167 (58,003) (121,088) Net effect Shareholders' equity (528,297) (336,179) (48,003) (1,008,591) (1,488,885) Statement of income (48,339) (208,443) (448,598) 351,921 752,180 Parity - Brazilian Reais x Euro Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Financial instruments designated as cash flow hedge Non-deliverable forward and Deliverable forward (cash flow hedge) Devaluation of R$ 6,384 30,278 66,118 (53,349) (113,082) Deliverable forwards Devaluation of R$ 1,740 4,322 8,194 (4,714) (11,168) Exports Appreciation of R$ (8,124) (34,600) (74,312) 58,063 124,250 Financial instruments not designated as cash flow hedge NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 1,853 50,258 122,866 (119,160) (240,174) Net effect Shareholders' equity - Statement of income 1,853 50,258 122,866 (119,160) (240,174) Parity - Brazilian Reais x GBP Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 2,428 19,642 45,463 (40,606) (83,640) Exports Appreciation of R$ (2,428) (19,642) (45,463) 40,606 83,640 Financial instruments not designated as cash flow hedge NDF and Deliverable forward (cash flow hedge) Devaluation of R$ (282) 7,999 20,421 (20,984) (41,686) Net effect Shareholders' equity - Statement of income (282) 7,999 20,421 (20,984) (41,686) Parity - Brazilian Reais x JPY Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 10,872 48,648 105,312 (83,567) (178,007) Exports Appreciation of R$ (10,872) (48,648) (105,312) 83,567 178,007 Financial instruments not designated as cash flow hedge NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 1,173 3,396 6,731 (4,385) (9,942) Net effect Shareholders' equity - Statement of income 1,173 3,396 6,731 (4,385) (9,942) 35 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the Board of Directors and Directors for assessing the performance of each segment and allocating resources. As disclosed in note 1, the operating segment of dairy was discontinued by the Company and the segment information of 2014 and 2013 was prepared based on the 3 remaining operating segments, as follows: Domestic Market (Brazil), Foreign Market (International) and Food Service, which primarily observe division by sales channel. • Domestic Market (Brazil) : includes the Company´s sales executed in Brazil, except those relating to products in the food service channel. • Foreign Market (International) : includes the Company´s sales for exports and those generated outside Brazil, except those relating to products in the food service channel. • Food Service : includes the Company’s sales of all products in its portfolio, generated in Brazil and International market, to the customers for food service category that includes: bars, restaurants, industrial kitchens, among others. Hence, these segments are disclosed according to the nature of the products as described below: • Poultry : involves the production and sale of whole poultry and in-natura cuts. • Pork and beef cuts : involves the production and sale of in-natura cuts. • Processed products : involves the production and sale of processed foods, frozen and processed products derived from poultry, pork and beef. • Other processed products : involves the production and sale of processed foods like margarine and vegetable and soybean-based products. • Other sales : involves the production and trade of animal feed, soy meal and refined soy flour. The net sales for each reportable operating segment are presented below: Consolidated 12.31.13 Domestic Market (Brazil) Poultry 1,492,300 Pork and beef 946,713 Processed products 6,764,757 Other processed products 2,904,982 Other sales 940,838 13,049,590 Foreign Market (International) Poultry 8,261,663 Pork and beef 1,897,288 Processed products 2,626,658 Other processed products 289,887 Other sales 56,112 13,131,608 Food Service Poultry 378,222 Pork and beef 224,982 Processed products 855,786 Other processed products 147,289 Other sales - 1,606,279 27,787,477 The operating income for each reportable operating segment is presented below: Consolidated 12.31.13 Domestic Market (Brazil) 1,320,275 Foreign Market (International) 398,925 Food Service 177,113 1,896,313 No customer was individually or in aggregate Net export sales were originated in the responsible for more than 5% of net sales for segments of the International market and the year ended December 31, 2014 and 2013. food service, as set for below: Consolidated 12.31.13 Foreign Market (International) 13,131,608 Food Service 230,944 13,362,552 36 FINANCIAL STATEMENTS 2014 Net export sales by region are Consolidated presented below: 12.31.13 Middle East / Africa 5,315,353 Europe / Eurasia 3,010,283 Far East 2,723,911 Americas 2,313,005 13,362,552 The goodwill and intangible assets with from business combination were allocated considering the nature of the products indefinite useful life (trademarks) arising to the reportable operating segments, manufactured in each segment (cash- generating unit), as presented below: Consolidated Goodwill Trademarks Total 12.31.13 12.31.13 12.31.13 Domestic market (Brazil) 1,069,958 982,478 2,052,436 Foreign market (International) 1,278,855 319,827 1,598,682 Dairy products - 671,398 - - - 671,398 Food service 81,539 - - 81,539 3,101,750 1,302,305 4,404,055 The Company performed the impairment test of the assets allocated to the reportable segments, as disclosed in note 19. Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which take investment decisions and determine allocation of assets on a consolidated basis. 6. BUSINESS COMBINATION AND ACQUSITION OF ENTITIES INTEREST 6.1. BUSINESS COMBINATION 6.1.1. STEP ACQUISITION – FEDERAL FOODS LLC (“FF”) On January 16, 2013, BRF acquired 49% equity interest of FF, becoming the holder of 60% of economic rights of such company, with no control, pursuant to the terms of shareholders agreement entered into with Al Nowais Investments Company LLC (“ANI”), former parent company of FF. On April 09, 2014, the Company concluded the acquisition of the remaining economic rights for a consideration of R$61,488, becoming the controlling shareholder of FF. Such transaction, in compliance with CVM Deliberation No. 665/11, which approved the technical pronouncement CPC 15 (R1), in their paragraphs 41 and 42, was accounted for as step acquisition. Thus, the carrying amount of the investment prior to this acquisition was measured at fair value for R$90,226, generating a gain of R$24,963 recorded as other operating results. 37 The fair value of assets acquired and liabilities Fair value recognized on acquisition date assumed in determining the purchase price Cash and cash equivalents 10,926 allocation, as follows: Trade accounts receivable, net 109,904 Inventories 131,498 Property, plan and equipament 2,386 Relationship with costumers 29,349 Other assets 15,722 Loans and financing 75,275 Trade accounts receivable 78,689 Payroll and related charges 3,028 Deferred taxes 7,337 Other liabilities 27,806 Net assets acquired Fair value of consideration paid Goodwill from acquisition The fair value of consideration paid was Cash - consideration paid for acquisition of controlling 61,488 determined as follows: Carrying amount of former equity interest 65,263 Gain generated by the remeasurement of the former equity interest at fair value 24,963 Fair value of consideration paid at the acquisition date FF contributed with a net profit of R$19,100 Fair value recognized on acquisition date from the acquisition date to 31.12.14 in the Cash and cash equivalents 12,531 consolidated net profit. If the acquisition Trade accounts receivable, net 55,208 had occurred at the beginning of year 2014, Inventories 50,339 the consolidated net revenues for this year Property, plan and equipment 1,497 would be increased by R$112,160 and the Relationship with costumers 184,726 consolidated net profit of year would be increased by R$2,464. Trade accounts payable 5,904 6.1.2. Business combination – BRF Alyasra Deferred taxes 46,181 Food Company K.S.C.C (“BRF AFC”) On January 16, 2013, BRF acquired 75% Net assets equity interest of BRF AFC for R$324,730. The Non-controlling interest (25%) (63,054) acquisition was realized in compliance to the Net assets acquired local laws and regulation of Kuwait. Fair value of consideration paid Goodwill on the expected future profitability The fair value of assets acquired and liabilities assumed in determining the purchase price allocation, as follows: 38 FINANCIAL STATEMENTS 2014 Whereas the BRF AFC was acquired in 21.11.14, closing date. The purchase price of the A preliminary appraisal report to support the the Company’s Management believes that remaining equity interest will be determined fair value of assets acquired and liabilities the net profit and revenues by the closing based on multiples of EBITDA of AKF. assumed in determining the purchase date (31.12.14) are not relevant for further price allocation in the financial statements disclosures. BRF AFC was originated from the AKF is a leader in the distribution of frozen was prepared to record the Company´s transfer of assets and liabilities arising from food in the Sultanate of Oman, covering investment, since the measurement of fair the distribution activity of frozen products a broad sector of retail, food service and value was still in progress on the date of of Alyasra Food Company WLL, Kuwait. The wholesale clients. The company has been approval of the financial statements by the Company did not have access to revenues and distributing Sadia’s products for 25 years, in Board of Directors. net profit prior at the acquisition date. addition to several of frozen products of other brands and suppliers. The preliminary fair value of assets acquired 6.2. ACQUISITION OF ENTITIES INTEREST and liabilities assumed of Minerva on 6.2.1. ACQUISITION OF ENTITY INTEREST OF AL The AKF’s investment is measured based on acquisition date as follows: KHAN FOODS LLC (“AKF”) the equity method and classified as joint venture. Fair value recognized on On July 03, 14, BRF acquired 40% of equity acquisition date 01.10.14 Current assets 632,608 interest of AKF for R$45,492. 6.2.2. ACQUISITION OF EQUITY INTEREST OF Non-current assets 464,545 MINERVA S.A. Current liabilities 228,796 The Company prepared an appraisal report On October 01, 2014, the Extraordinary Non-current liabilities 746,306 to support the fair value of assets acquired Shareholders Meetings of Minerva S.A. and Preliminary fair value of equity and liabilities assumed in determining the Mato Grosso Bovinos S.A. (a wholly-owned interest in the net assets acquired purchase price allocation, as follows: subsidiary of BRF S.A) approved the merger Estimated purchase price 372,650 Goodwill on the expected future of all shares issued by Mato Grosso Bovinos profitability Cash - consideration paid for S.A. by Minerva S.A. BRF transferred to Mato acquisition of 40% of equity interest 45,492 Fair value of equity interest in AKF Grosso Bovinos S.A. its beef slaughtering The Minerva’s investment is measured immediately before acquisition of and deboning activities carried out on the based on the equity method and classified 40% of equity interest 5,249 manufacturing facilities of Várzea Grande and as associate. The Company has utilized the transaction Preliminary goodwill generated in Mirassol D’Oeste, both located in Mato Grosso financial statements of October 31, 2014 State. of Minerva to adjust the investment and Allocation of relationship with measure the result from the associate up to customers (note 19) (17,338) As a consideration for the share exchange December 31, 2014. Deferred income tax 4,335 transaction, BRF received 29,000,000 shares Goodwill in the acquisition of equity issued by Minerva S.A. which currently interest correspond to 16.29% of the total and voting (1) Corresponding to assets (current and non-current) of capital stock of Minerva. In such transaction, R$29.112 and liabilities (current and non-current) of the Company measured a gain of R$179,268, R$23.863. related to the difference between the Additionally, BRF has a commitment to carrying amount of net assets of Mato Grosso acquire the remaining equity interest of AKF Bovinos S.A. and the fair value of 29,000,00 within 36 to 90 months from the acquisition shares received by BRF. 39 7. CASH AND CASH EQUIVALENTS Average rate (p.a.) Parent company Consolidated 12.31.13 12.31.13 Cash and bank accounts U.S. Dollar - 18,472 582,898 Brazilian Reais - 211,874 211,929 Euro - 97,118 190,525 Other currencies - 428 42,299 327,892 1,027,651 Cash equivalents In Brazilian Reais Investment funds 9.85% 13,650 13,650 Bank deposit certificates 11.18% 462,365 529,959 476,015 543,609 In U.S. Dollar Term deposit 0.56% - 1,277,506 Overnight 0.18% 52,851 212,137 In Euro Term deposit 0.62% 48,418 66,690 Other currencies Term deposit 5.16% - - 122 101,269 1,556,455 905,176 3,127,715 (1) Matures with various dates through March 25, 2015. 8. MARKETABLE SECURITIES Parent company Consolidated Average interest rate WATM Currency (p.a.) 12.31.13 12.31.13 Available for sale Credit linked note (a) 5.45 US$ 3.77% - - 173,969 Brazilian foreign debt securities (b) 1.82 US$ 2.28% - - 105,322 Stocks - R$ - - 623 - 623 Investment funds (c) 1.00 ARS 11.00% - - 459 - 623 280,373 Held for trading Bank deposit certificates (d) 3.99 R$ 11.42% 113,253 114,351 Financial treasury bills (e) 3.27 R$ 11.65% 64,844 64,844 178,097 179,195 Held to maturity Financial treasury bills (e) 2.73 R$ 11.65% 56,002 56,002 56,002 56,002 234,722 515,570 Current 178,720 459,568 Non-current 56,002 56,002 (1) Weighted average maturity in years. (a) The credit linked note is a structured (c) The fund in foreign currency is basically operation with a first-class financial represented of public and private securities institution that bears periodic interest (d) Bank Deposit Certificate (“CDB”) (LIBOR + spread) and corresponds to a investments are denominated in Brazilian credit note that contemplates Reais and remunerated at rates varying the Company’s risk. from 98% to 100% of the Interbank Deposit (b) Brazilian foreign debt securities are Certificate (“CDI”). denominated in U.S. Dollars and (e) Financial Treasury Bills (“LFT”) are remunerated at pre- and post-fixed rates. remunerated at the rate of the Special System for Settlement and Custody (“SELIC”). 40 FINANCIAL STATEMENTS 2014 The unrealized loss by the change in fair value On December 31, 2014, the maturities of the of the available for sale securities, recorded non-current marketable securities are as in other comprehensive income, corresponds follows: to the accumulated amount of R$17,296 net of income tax of R$225 (loss of R$5,406 net of Parent company and income tax of R$266 as of December 31, 2013). Maturities Consolidated 2017 62,104 Additionally, on December 31, 2014, of the total of marketable securities, R$32,433 The Company conducted an analysis of (R$82,758 as of December 31, 2013) were sensitivity to foreign exchange rate as pledged as collateral for operations with presented in note 4.7. future contracts denominated in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F Bovespa”). 9. TRADE ACCOUNTS RECEIVABLE, NET AND OTHER RECEIVABLES Parent company Consolidated 12.31.13 12.31.13 Trade accounts receivable, net Domestic third parties 1,712,518 1,712,900 Domestic related parties 1,059 1,059 Foreign third parties 316,750 1,593,473 Foreign related parties 2,062,672 146,223 4,092,999 3,453,655 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 3,993,114 3,346,166 Current 3,985,424 3,338,355 Non-current 7,690 7,811 Credit notes 403,934 520,216 ( - ) Adjustment to present value (175) (3,587) ( - ) Allowance for doubtful accounts (13,947) (13,947) 389,812 502,682 Current 83,743 149,007 Non-current 306,069 353,675 (1) Weighted average maturity of 2,84 years. 41 Credit notes are comprised mainly by receivables from the (i) disposal of Ana Rech assets to JBS, of R$149,350, (ii) disposal of assets of Vila Anastácio, former headquarters of Sadia, of R$ 66,103 and (iii) facility of Carambeí (PR) to Seara, of R$161,599 and (iv) disposal of various other assets and farms, R$177,760. The trade accounts receivable from related parties are disclosed in note 30 and refers to transactions with the associates UP!, K&S, Nutrifont in domestic market and with the joint ventures AKF in the foreign market. The rollforward of allowance for doubtful accounts is presented below: Parent company Consolidated 12.31.13 12.31.13 Beginning balance 106,417 123,018 Additions 61,051 93,739 Business combination - - - Reversals (28,904) (67,195) Write-offs (38,639) (39,669) Exchange rate variation 82 (51) (2,415) Ending balance 99,874 107,478 The aging of trade accounts receivable is as follows: Parent company Consolidated 12.31.13 12.31.13 Current 3,913,969 3,143,565 Overdue 01 to 60 days 50,559 169,744 61 to 90 days 33,172 35,996 91 to 120 days 3,357 4,105 121 to 180 days 6,903 8,716 181 to 360 days 3,430 4,705 More than 361 days 81,609 86,824 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 3,993,114 3,346,166 10. INVENTORIES Parent company Consolidated 12.31.13 12.31.13 Finished goods 1,515,920 1,951,167 Goods for resale 26,038 26,038 Work in process 175,711 186,883 Raw materials 315,984 361,940 Packaging materials 80,905 100,150 Secondary materials 204,282 223,901 Spare parts 119,966 137,510 Goods in transit - 27 104,896 Imports in transit 59,506 63,847 Advances to suppliers 11,158 11,158 (-) Provision for adjustment to realizable value (30,663) (31,590) (-) Provision for deterioration (10,795) (19,064) (-) Provision for obsolescense (5,221) (5,221) (-) Adjustment to present value - - 2,462,818 3,111,615 42 FINANCIAL STATEMENTS 2014 The write-offs of products sold from inventories to cost of sales during the year ended December 31, 2014 totaled R$18,901,439 in the parent company and R$20,497,430 in the consolidated (R$19,658,279 in the parent company and R$20,877,597 in the consolidated in December 31, 2013). Such amounts include the additions and reversals of inventory provisions presented in the table below: Parent company Additions Reversals Write-offs Provision for adjustment to realizable value (30,663) (13,053) 43,649 - Provision for deterioration (10,795) (46,631) - 40,015 Provision for obsolescence (5,221) (15,664) - 4,363 Consolidated Exchange rate Additions Reversals Write-offs variation Provision for adjustment to realizable value (31,590) (14,126) 68,616 - (24,105) Provision for deterioration (19,064) (48,134) - 46,499 1,178 Provision for obsolescence (5,221) (17,090) - 4,570 (322) On December 31, 2014, inventory items of R$40,000 (R$50,000 in December 31, 2013) were pledged as collateral for rural credit operations. 11. BIOLOGICAL ASSETS The balance of biological assets are segregated in current and non-current assets are presented below: Parent company Consolidated 12.31.13 12.31.13 Live animals 1,198,361 1,205,851 Total current 1,198,361 1,205,851 Live animals 446,106 446,106 Forests 122,872 122,872 Total non-current 568,978 568,978 1,767,339 1,774,829 The living animals which are segregated by the categories: poultry, pork and cattle and separated into consumable and for production. The animals classified as consumables are those intended for slaughtering to produce in-natura meat or processed products. Until they reach the adequate weight for slaughtering, they are classified as immature. The slaughtering and production process occurs sequentially and in a very short period of time, so that only live animals ready for slaughtering are classified as mature. The animals classified as for production (breeding stock) are those that have the function of producing other biological assets. Until they reach the age of reproduction they are classified as immature and when they are able to initiate the reproductive cycle, they are classified as mature. In the Management’s opinion, the fair value of the biological assets is substantially represented by their cost, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of the Company’s products derives from the manufacturing process and not from obtaining in-natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared in 2014 by an independent appraiser, which shows a non-significant difference between the fair value and the cost of biological assets. Therefore, they were measured at weighted average cost. To measure biological assets at fair value, the Company used discounted cash flow methodology. The discount rate used was the Weighted Average Cost of Capital (“WACC”), was 5.39% (4.95% as of December 31, 2013). 43 The quantities and balances per live animals assets are presented below: Parent company 12.31.13 Quantity Quantity (thousand of (thousand of heads) Value heads) Value Consumable biological assets Immature poultry 180,316 524,189 Immature pork 3,332 586,463 Immature cattle - - 73 87,709 Total current 183,721 1,198,361 Production biological assets Immature poultry 6,526 87,391 Mature poultry 11,606 156,863 Immature pork 160 38,699 Mature pork 377 163,005 Immature cattle - - 60 Mature cattle - - 88 Total non-current 18,669 446,106 202,390 1,644,467 Consolidated 12.31.13 Quantity Quantity (thousand of (thousand of heads) Value heads) Value Consumable biological assets Immature poultry 187,946 531,679 Immature pork 3,332 586,463 Immature cattle - - 73 87,709 Total current 191,351 1,205,851 Production biological assets Immature poultry 6,526 87,391 Mature poultry 11,606 156,863 Immature pork 160 38,699 Mature pork 377 163,005 Immature cattle - - 60 Mature cattle - - 88 Total non-current 18,669 446,106 210,020 1,651,957 44 FINANCIAL STATEMENTS 2014 The rollforward of biological assets for the year is presented below: Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Forests Total Balance as of 12.31.13 524,189 586,463 87,709 1,198,361 244,254 201,704 148 122,872 568,978 Acquisition 146,037 1,088,380 26,032 1,260,449 25,607 123,959 - - 149,566 Gain on variation in fair value - 23,963 23,963 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 1,073,534 55,977 207 1,129,718 345,428 20,355 500 - 366,283 Depreciation - (317,093) (69,761) (8) - (386,862) Harvest - (23,353) (23,353) Write-off - (909) (909) Transfer between current and non-current 55,306 60,406 - 115,712 (55,306) (60,406) - - (115,712) Transfer from held for sale - 99,869 99,869 Reduction due to slaughtering/ disposal (1,291,359) (1,176,583) (113,948) (2,581,890) - Balance as of 12.31.14 - Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Forests Total Balance as of 12.31.13 531,679 586,463 87,709 1,205,851 244,254 201,704 148 122,872 568,978 Acquisition 146,037 1,088,380 26,032 1,260,449 27,246 123,959 - - 151,205 Gain on variation in fair value - 23,963 23,963 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 1,128,241 55,977 207 1,184,425 345,428 20,355 500 - 366,283 Depreciation - (317,400) (69,761) (8) - (387,169) Harvest - (23,353) (23,353) Write-off - (909) (909) Transfer between current and non-current 55,306 60,406 - 115,712 (55,306) (60,406) - - (115,712) Transfer from held for sale - 99,869 99,869 Reduction due to slaughtering/ disposal (1,344,716) (1,176,583) (113,948) (2,635,247) - Exchange rate variation (610) - - (610) 55 - - - 55 Balance as of 12.31.14 - The breeding animal costs are depreciated using the straight-line method for a period from 15 to 30 months. The acquisitions of biological assets for production occur when there is an expectation that the production plan cannot be met with its own animals and, usually, this acquisition refers to immature animals in the beginning of the life cycle. The acquisitions of biological assets for slaughtering are represented by day-old poultry and pork of up to 22 kilos, which are subject to the management of a substantial part of the agricultural activity by the Company. The increase by reproduction of the biological assets classified as current assets is related to eggs from animals for production. 45 12. RECOVERABLE TAXES Parent company Consolidated 12.31.13 12.31.13 State ICMS ("VAT") 977,506 1,017,279 PIS and COFINS ("Federal Taxes to Social Fund Programs") 507,782 507,866 Withholding income and social contribution tax 588,420 623,573 IPI ("Federal VAT") 60,295 60,295 Other 84,373 119,262 (-) Allowance for losses (216,673) (224,528) 2,001,703 2,103,747 Current 1,211,084 1,302,939 Non-current 790,619 800,808 The rollforward of the allowance for losses is presented below: Parent company Additions Write-offs State ICMS ("VAT") (175,685) (14,632) 20,799 PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - Withholding income and social contribution tax (8,550) (435) - IPI ("Federal VAT") (14,740) - - Other - (1,585) - Consolidated Exchange rate Additions Write-offs variation State ICMS ("VAT") (175,686) (14,632) 20,799 - PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - - Withholding income and social contribution tax (8,550) (525) 46 - IPI ("Federal VAT") (14,740) - - - Other (7,854) (1,585) 32 928 12.1. STATE ICMS (“VAT”) Due to its (i) export activity, (ii) domestic sales that are subject to reduced tax rates and (iii) investments in property, plant and equipment, the Company accumulates tax credits that are offset against debits generated in sales in the domestic market or transferred to third parties. The Company has ICMS tax credits in the States of Mato Grosso do Sul, Mato Grosso, Paraná, Santa Catarina and Minas Gerais, for which Management understands that realization will occur in medium or long term. 12.2.PIS AND COFINS Tax credits on Contribution to the Social Integration Program (“PIS”) and Contribution to Social Fund Programs (“COFINS”) arise from credits on purchases of raw materials used in the production of exported products or products that are taxed at zero rate, such as in-natura meat, margarine, butter, UHT and pasteurized milk. The recovery of these tax credits can be achieved through offsetting against domestic sales operations of taxed products and other federal taxes or compensation claims. The Management’s Company continually evaluates alternatives that would allow to accelerate the use of these accumulated tax credits. 12.3. WITHHOLDING INCOME AND SOCIAL CONTRIBUTION TAXES These correspond to withholding taxes on marketable securities, interest and prepayments of income and social contribution taxes, which are realizable through offsetting against other federal taxes. 46 FINANCIAL STATEMENTS 2014 13. ASSETS AND LIABILITIES OF DISCONTINUED OPERATIONS AND HELD FOR SALE 13.1. ASSETS AND LIABILITIES NON-CURRENT HELD FOR SALE Parent company Consolidated Parent company Consolidated ASSETS Dairy Other Total Other Total Dairy Other Total Other Total Current Assets Trade accounts receivable - Inventories - Total current assets - Non-Current Assets Investments - Property, plant and equipment, net - 146,924 146,924 2,024 148,948 Intangible - Total non-current assets - 146,924 146,924 2,024 148,948 Total Assets - 146,924 146,924 2,024 148,948 LIABILITIES Current Liabilities Trade accounts payable - Payroll and related charges - Tax payable - Deferred income tax Total current liabilities - Total Liabilities - Assets and liabilities of discontinued operations and held for sale - (1) The reduction in other assets held for sale in 2014 is mainly related to the transfer of forests for biological assets. 47 13.2. DISCONTINUED OPERATIONS On December 05, 2014, BRF entered into a sales contract with Lactalis (“buyer”), establishing terms and conditions for the disposal of its manufacturing facilities in the dairy operating segment, which includes (i) manufacturing facilities located in the cities of Bom Conselho (PE), Carambeí (PR), Ravena (MG), Concórdia (SC), Teutônia (RS), Itumbiara (GO), Terenos (MS), Ijuí (RS), Três de Maio I (RS), Três de Maio II (RS) and Santa Rosa (RS) and (ii) related assets and trademarks dedicated to such segment ( Batavo, Elegê, Cotochés, Santa Rosa e DoBon ) of this segment (“Transaction”). On this date, the value of such Transaction was set forth at R$697,756 (equivalent to R$1,800,000), to be received on the conclusion date of the transaction, subject to usual adjustments for working capital and net debt, as the terms of the contract. The Transaction was fixed in U.S. Dollars and, considering that the functional currency of BRF and of buyer is different of U.S. Dollars, was recognized an embedded derivative in the terms of CPC 38, approved by CVM Deliberation No.604/09. The fair market value of the embedded derivative totaled R$27,955 on December 31, 2014 and was recognized in other financial assets in counterpart of financial results. The conclusion of the Transaction is also subject to compliance with precedent conditions, such as necessary investments to adapt the assets to transfer to the buyer and regulatory approval (including the Administrative Council for Economic Defense (“CADE”)). The Company does not expect significant impact on the conclusion of the transaction, planned for the 2 nd quarter 2015. The statement of income and cash flow from discontinued operations that represent the dairy segment performance are disclosed as follows: STATEMENTS OF INCOME Parent company and Consolidated 12.31.13 Net sales 2,733,769 Cost of sales (2,075,548) Gross profit 658,221 Operating income (expenses) Selling (483,273) General and administrative (34,761) Other operating expenses, net (77,266) Equity in income of associates 414 Income before taxes 63,335 Current income tax (16,156) Net income from discontined operations 47,179 STATEMENTS OF CASH FLOWS Parent company and Consolidated 12.31.13 Net profit from discontinued operations 47,179 Adjustments to reconcile net income to net cash provided by discontinued operations Depreciation and amortization 58,734 Equity in income of affiliates (414) Net cash provided by discontinued operating activities 105,499 Investing activities from discontinued operations Additions to property, plant and equipment (87,720) Net cash used investing activities from continued operations (87,720) Net cash provided from discontinued operations 17,779 48 FINANCIAL STATEMENTS 2014 14. INCOME AND SOCIAL 14.1. DEFERRED INCOME AND SOCIAL CONTRIBUTION TAXES CONTRIBUTION TAXES Parent company Consolidated 12.31.13 12.31.13 Assets Tax loss carryforwards (corporate income tax) 688,177 732,149 Negative calculation basis (social contribution tax) 277,826 278,494 Temporary differences Provisions for tax, civil and labor risks 146,696 150,534 Suspended collection taxes 70,239 70,239 Allowance for doubtful accounts 14,958 16,136 Provision for property, plant and equipment losses 6,454 6,454 Provision for tax credits realization 70,762 70,762 Provision for other obligations 53,716 55,730 Employees' profit sharing 51,607 51,607 Provision for inventories 15,871 15,871 Employees' benefits plan 99,029 99,029 Business combination - Sadia 695,646 695,646 Unrealized losses on derivatives financial instruments 83,606 83,606 Provision for losses - other debtors 3,969 3,969 Other temporary differences 69,667 75,649 2,348,223 2,405,875 Liabilities Temporary differences Business combination - Sadia and Quickfood (763,121) (763,121) Business combination - other companies - - (131,000) Difference between tax basis and accounting basis of goodwill amortization (335,858) (335,858) Difference between tax depreciation rate and accounting depreciation rate (useful life) (468,378) (468,378) Other temporary differences (34,991) (41,841) (1,602,348) (1,740,198) Total net deferred tax assets 745,875 665,677 Business combination - Dánica and Avex (deferred tax liability) - - (20,566) Business combination - AFC (deferred tax liability) - - - Business combination - AKF (deferred tax liability) - - - Business combination - Federal Foods (deferred tax liability) - - - Other - exchange variation - - - Total deferred tax 745,875 645,111 (1) The deferred tax asset on the business combination with Sadia is mainly computed on the difference between the goodwill tax basis and goodwill accounting basis identified in the purchase price allocation. Deferred tax liabilities on business combinations Sadia and Quickfood are substantially represented by the fair value of property, plant and equipment, trademarks and contingent liabilities. The Company prepared an analysis of the effects that could result from application of the provisions of Law No. 12,973 / 14 (previously issued as Provisional Measure No. 627/13) and concluded that no significant effects on its financial statements of 31.12.14 and 31.12.13. Thus, the Company’s Management elected not to adopt the new tax regime in 2014. Certain subsidiaries of the Company have tax loss carryforwards and negative basis of social contribution of R$16,474 and R$16,291, respectively, (R$18,493 and R$18,312 as of December 31, 2013), for which no deferred tax asset was recorded. If there was an expectation that such tax credits would be realized the amount recognized in the balance sheet would be R$5,585 (R$6,271 as of December 31, 2013). 14.2. ESTIMATED TIME OF REALIZATION Deferred tax arising from temporary differences will be realized as they are settled our realized. The period of the settlement or realization of such differences would not be properly estimated and is tied to several factors that are not under control of the Management. When assessing the likelihood of the realization of deferred tax assets on income tax loss carryforward and negative calculation bases of social contribution tax, Management considers the Company’s budget, strategic plan and projected taxable income. Based on this estimate, Management believes that it is more likely than not that the deferred tax will be realized, as shown below: Parent company Consolidated 2015 2016 2017 2018 2019 2020-2022 - 2023-2024 - 49 The rollforward of deferred tax is set forth below: Parent company Consolidated 12.31.13 12.31.13 Beginning balance 819,236 690,388 Deferred income tax recorded in the statement of income (140,403) (116,026) Deferred income and social contribution taxes transfered to assets held for sale - dairy business - - Deferred income and social contribution taxes in Business combination - Minerva - - - Deferred income tax recorded in other comprehensive income 60,848 60,718 Business combination - - 9,356 Other 6,194 675 Ending balance 745,875 645,111 14.3. INCOME AND SOCIAL CONTRIBUTION TAXES RECONCILIATION Parent company Consolidated 12.31.13 12.31.13 Income before taxes from continued operations 1,146,846 1,148,777 Nominal tax rate 34% 34% 34% 34% Tax expense at nominal rate (395,305) (395,962) Reconciling itens: Income from associates and joint ventures (107,758) 4,530 Exchange rate variation on foreign investments 140,257 129,944 Difference of tax rates on results of foreign subsidiaries - - (125,423) Interest on shareholders' equity 246,164 246,164 Penalties 1,707 1,707 Investment grant 41,201 41,201 Other permanent differences (57,861) (31,280) (131,595) (129,119) Current income tax 8,808 (13,093) Deferred income tax (140,403) (116,026) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: Company determined that the earnings recorded by the holdings of its wholly-owned subsidiaries located abroad will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income tax was recognized. The total of undistributed earnings corresponds to R$1,896,478 as of December 31, 2014 (R$1,158,814 as of December 31, 2013). Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the Company for additional taxes and penalties. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. Consolidated 12.31.13 Taxable income (loss) from foreign subsidiaries (412,551) Current income tax credit (expense) from foreign subsidiaries (19,862) Deferred income tax from foreign subsidiaries 26,163 50 FINANCIAL STATEMENTS 2014 15. JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: Parent company Price index Additions Reversals Write-offs update Tax 292,456 39,729 (9,016) (931) 30,036 Labor 155,938 106,933 (13,829) (31,515) 10,782 Civil, commercial and other 24,223 7,188 (539) (1,754) 2,585 Consolidated Price index Exchange rate Additions Reversals Write-offs update variation Tax 292,633 42,543 (9,328) (3,731) 30,080 (13) Labor 155,979 111,809 (13,829) (33,574) 10,784 200 Civil, commercial and other 30,064 7,394 (5,255) (1,754) 2,585 (868) 16. RESTRICTED CASH Parent company and Consolidated Average interest Maturity Currency rate (p.a.) National treasury certificates 2020 R$ 15.67% 99,212 99,212 (1) Weighted average maturity in years. The national treasury certificates are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”) (see note 20). 17. INVESTMENTS IN ASSOCIATES AND JOINT VENTURES 17.1. INVESTMENTS BREAKDOWN Parent company Consolidated 12.31.13 12.31.13 Investment in associates and joint ventures 2,756,464 105,874 Goodwill Quickfood 447,429 - - Goodwill Minerva - - Goodwill AKF - - - Advance for future capital increase 100 - - 3,203,993 105,874 Other investments 873 2,116 3,204,866 107,990 51 17.2. SUMMARY FINANCIAL INFORMATION IN ASSOCIATES AND JOINT VENTURES Avipal Centro Avipal Elebat Alimentos Establec. Levino Oeste S.A. Construtora S.A. BRF GmbH S.A. Zaccardi Current assets 38 - 1 Non-current assets - - - Current liabilities - - - Non-current liabilities - - - Shareholders' equity - Net revenues - - - Net income (loss) - 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 Current assets 81 123 118,881 - 4,588 Non-current assets - - 2,255,989 - 1,868 Current liabilities - (5) (406) - (1,979) Non-current liabilities - - (175,557) - (60) Shareholders' equity (81) (118) (2,198,907) - (4,417) Net revenues - - 5,190 - 8,449 Net income (loss) (4) 2 (426,673) - (2,238) (1) Merger of wholly-owned subsidiaries by BRF GmbH on March 31, 2013. 52 FINANCIAL STATEMENTS 2014 Perdigão Trading PSA Labor. Veter. Sadia Alimentos Sadia Sadia Overseas VIP S.A. Empr. e S.A. Ltda. Quickfood S.A. S.A. Sadia GmbH International Ltd. S.A. Particip. Imob. - - 39 - 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 - 6,037 184,492 27,600 - 1,252 101 125,731 1,013 2,507 130,705 146,063 - 169,564 505,045 44,592 - (2,980) (184,741) (19,347) - (1,601) (3,555) (30,237) - - (79,157) (21,166) - - (517,054) (2,025) (1,013) (5,564) (51,299) (133,150) - (169,215) 15,463 (138,061) - 10 832,083 37,470 54 - - - (102) 139 (4,154) (56,278) 62,083 (466) (12,290) 23,140 53 17.3. ROLLFORWARD OF THE INTEREST IN SUBSIDIARIES AND ASSOCIATES - PARENT COMPANY Mato Avipal Avipal Elebat Establec. Grosso Perdigão Centro Construtora Alimentos Levino Bovinos Trading PSA Labor. Quickfood Oeste S.A. S.A. BRF GmbH S.A. Zaccardi S.A. S.A. Veter. Ltda S.A. a) Capital share as of December 31, 2014 % of share 100.00% - 100.00% 99.00% 98.26% 100.00% - 100.00% 90.05% Total number of shares and membership interests 6,963,854 - 1 1,000 100 100 - 5,463,850 36,469,606 Number of shares and membership interest held 6,963,854 - 1 990 98 50 - 5,463,850 32,841,224 b) Subsidiaries' information as of December 31, 2014 Capital stock 5,972 - 6,122 1 6,604 - - 5,564 28,117 Shareholders' equity 38 - 2,940,245 1 1,081 - - 5,564 18,712 Fair value adjustments of assets and liabilities acquired - 136,615 Goodwill based on expectation of future profitability - 175,562 Income (loss) for the period (44) (49) 717,782 - (2,960) - (52) 630 (23,500) c) Balance of investments as of December 31, 2014 Balance of the investment in the beginning of the exercise 81 118 2,198,907 - 4,326 - 1,013 4,550 493,576 Equity pick-up (43) (49) 717,782 - (2,908) - (52) 559 (21,162) Premium related to Exchange Offer - Unrealized profit in inventory - 704 - - - (191) Goodwill in the acquisition of non-controlling entities - Exchange rate variation on goodwill in the acquisiton of non-controlling entities - - 3 - Exchange rate variation on goodwill - (126,664) Goodwill - (8,033) Write-off of fair value of property, plant and equipment - (555) Exchange rate variation on foreign investments - - 3,656 - Other comprehensive income - - 19,903 - (1,062) - - - (8,011) Increase / decrease in capital - 180,319 - - - Dividends and interests on shareholders' equity - (630) - Write-off plants - (69) - - - (180,319) (961) - - Acquisition of company - 1,082 - Impairment losses for investments - Transfer to held for sale and dicontinued operations - 38 - 54 FINANCIAL STATEMENTS 2014 Subsidiaries Affiliate PP-BIO PR-SAD VIP S.A. Adm. Adm. Bem Sadia Sadia Sadia Empr. e K&S Nutrifont Bem próprio UP! Alimentos International Overseas Particip. Alimentos Alimentos próprio S.A Alimentos S.A. Ltd. S.A. Imob S.A. Minerva S.A. S.A. S.A. Ltda Total 31.12.13 100.00% 100.00% 100.00% 100.00% 49.00% 16.29% 50.00% 33.33% 33.33% 50.00% 33,717,308 900 50,000 14,249,459 27,664,086 178,000,090 20,000 - - 1,000 33,717,308 900 50,000 14,249,459 13,555,402 29,000,000 10,000 - - 500 225,073 2,391 3 40,061 27,664 834,136 35,000 - - 1 78,403 180,419 (41,354) 86,143 35,772 675,037 30,176 - - 1 - 247,283 - (35,543) (10,024) (20,030) 10,489 10,492 (104,488) (5,652) - - 70,518 133,150 169,215 - 138,061 13,609 - 17,915 1,030 - 28,442 3,170,823 (35,543) (10,024) (20,030) 10,489 5,141 (17,021) (2,826) - - 35,259 (306,866) - (78,340) (1) - 69 (1,342) - 247,283 - 3 (2,977) - (10,139) - 21,227 (5,862) - 412,519 (17,957) - - (19) - 2,744 - (44,715) - 324 126 - 104,360 - - - (62,389) (1,222) - (63,700) (55,385) - 124,240 - - 1,888 - 1,030 - - 25,892 - 13,614 - (15,089) - 1 The exchange rate variation result on the On December 31, 2014, these associates, investments in foreign subsidiaries, whose affiliates and joint ventures do not have any functional currency is Brazilian Reais, significant restriction to transfer dividends or totaling a gain of R$126,726 on December 31, repay their loans or advances to the Company. 2014 (R$382,197 as of December 31, 2013), was recognized as financial result in the consolidated statement of income. 55 17.4. SUMMARY OF FINANCIAL INFORMATION IN ASSOCIATE AND JOINT VENTURE K&S Minerva Nutrifont 12.31.13 12.31.13 Current assets 16,342 4,633 Non-current assets 4,893 14,455 Current liabilities (7,217) (1,130) Non-current liabilities (410) (43) Transfer to held for sale - 13,608 - 17,915 K&S Minerva Nutrifont 12.31.13 12.31.13 Net revenues 42,682 - - Operational expenses (11,352) (6) Net income (loss) 2,304 415 % of interest 49% 49% 16% 50% 50% (1) The balances are not comparative because the acquisition of equity interest of AKF and Minerva occurred on July 03, 2014 and October 01 2014 respectively. 18. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment rollforward is presented below: Weighted average depreciation rate (p.a.) Additions Cost Land - 567,115 7,497 Buildings and improvements - 5,250,780 26,527 Machinery and equipment - 6,215,598 66,043 Facilities - 1,538,825 1,893 Furniture - 94,376 302 Vehicles - 156,121 1 Construction in progress - 647,081 675,517 Advances to suppliers - 3,649 23,341 Depreciation Buildings and improvements 3.06% (1,341,344) (127,558) Machinery and equipment 5.86% (2,261,586) (340,542) Facilities 3.81% (423,821) (62,532) Furniture 7.96% (41,305) (6,231) Vehicles 18.61% (47,609) (21,595) Provision for losses (1) Besides the balance presented to intangible assets and biological assets, also was included the value of R$180,319, relating to the capitak paid with property, plant and equipment related to division of beef BRF in its wholly-subsidiary Mato Grosso Bovinos S.A., as disclosed in note 17.3. 56 FINANCIAL STATEMENTS 2014 Associate Joint Venture PP-BIO PR-SAD UP! AKF Federal Foods Rising Star 12.31.13 12.31.13 12.31.13 12.31.13 - - - 42,902 - 152,319 - 46,663 1,030 30 - 3,887 - 243 - - - (14,490) - (106,481) - (46,714) - (5,026) - (12) - 1,030 1 28,442 - 44,699 - 180 PP-BIO PR-SAD UP! AKF Federal Foods Rising Star 12.31.13 12.31.13 12.31.13 12.31.13 - - - 90,767 311,564 502,716 - - - (20,287) (42,923) (9,139) - - - 28,441 46 (17,221) (617) 33% 33% 33% 50% 50% 40% 49% 49% 50% 50% Parent company Additions from Net transfers between discontinued operations Disposals Reversals Transfers held for sale - (2,449) - 16,698 (39,367) - (49,953) - 64,267 (437,329) - (109,642) - 388,844 (579,980) - (3,110) - 107,642 (897) - (4,647) - 6,963 (9,173) - (20,424) - (825) (3,455) 51,161 (187) - (879,324) (36,471) - - - (23,420) - - (22,523) 29,161 - 16,841 97,228 (41,365) 75,302 - 34,861 222,519 (2,433) 2,448 - 9,637 704 (758) 2,793 - 417 3,713 (426) 9,518 - 483 1,708 - 57 Additions from Weighted average discontinued depreciation rate (p.a.) Additions operations Cost Land - 567,129 7,497 - Buildings and improvements - 5,414,069 28,424 - Machinery and equipment - 6,538,245 69,410 - Facilities - 1,573,355 2,757 - Furniture - 111,478 1,240 - Vehicles - 160,474 561 - Construction in progress - 798,372 908,443 51,161 Advances to suppliers - 13,707 32,653 - Depreciation Buildings and improvements 3.07% (1,348,171) (133,557) (22,523) Machinery and equipment 5.86% (2,427,892) (362,877) (41,365) Facilities 3.89% (459,156) (64,153) (2,433) Furniture 7.94% (53,389) (7,582) (758) Vehicles 18.74% (47,660) (22,571) (426) Provision for losses - (1) On January 16, 2012, the Company through its wholly-owned subsidiary BRF GmbH, acquired control and consequently started to consolidate the financial statement of wholly-owned subsidiary Federal Foods (note 6.1.1). The Company has fully depreciated items that are still in operation, which are set forth below: Parent company Consolidated 12.31.13 12.31.13 Cost Buildings and improvements 110,626 122,939 Machinery and equipment 567,665 618,276 Facilities 75,265 75,294 Furniture 13,766 21,013 Vehicles 5,293 5,610 Others 28,202 28,202 800,817 871,334 58 FINANCIAL STATEMENTS 2014 Consolidated Net transfers Business between held for Exchange rate combination Disposals Reversals Transfers sale variation - (3,869) - 17,754 (39,367) (4,146) 544,998 2,540 (143,333) - 249,924 (438,494) (13,875) 5,099,255 6,064 (201,553) - 496,107 (579,980) (24,868) 6,303,425 - (27,112) - 211,957 (897) (2,652) 1,757,408 1,279 (13,870) - 4,807 (9,173) 4,669 100,430 20,772 (32,926) - (64) (3,455) (1,314) 144,048 4,010 (36,673) - (1,090,310) (36,471) 9,177 607,709 - - - (27,539) - 1,446 20,267 - (2,442) 31,336 - 16,641 97,958 918 (1,359,840) (5,485) 87,357 - 34,624 222,519 6,946 (2,486,173) - 5,599 - 9,716 704 1,789 (507,934) (1,217) 3,908 - 775 3,713 (56) (54,606) (17,050) 22,619 - 483 1,708 3,943 (58,954) - 13,540 (4,467,507) - (50,684) During year ended December 31, 2014, the determine the capitalized amount was 5.43% and/or construction of property, plant and Company capitalized interest in the amount p.a in the parent company and 5.98% in the equipment items. of R$32,744 in the parent company and consolidated (5.94% in the parent company R$ 37,686 in the consolidated (R$49,881 in and 6.21% in the consolidated p.a. as of The property, plant and equipment items that the parent company and R$52,175 in the December 31, 2013). are pledged as collateral for transactions of consolidated as of December 31, 2013). The different natures are presented below: weighted average interest rate utilized to On December 31, 2014, the Company had no commitments assumed related to acquisition Parent company and Consolidated 12.31.13 Type of collateral Book value of the collateral Book value of the collateral Land Financial/Labor/Tax/Civil 330,823 Buildings and improvements Financial/Labor/Tax/Civil 1,824,785 Machinery and equipment Financial/Labor/Tax 2,054,899 Facilities Financial/Labor/Tax 660,038 Furniture Financial/Labor/Tax/Civil 19,906 Vehicles Financial/Tax 1,591 Others Financial/Labor/Tax/Civil 100,337 4,992,379 59 19. INTANGIBLES Intangible assets are comprised of the following items: Parent company Weighted average amortization rate Accumulated (p.a.) Cost amortization Goodwill - 2,096,587 - 2,767,985 Outgrowers relationship 12.50% 13,682 (3,955) 10,150 Trademarks - 1,173,000 - 1,173,000 Patents 16.51% 3,722 (1,397) 2,896 Software 20.00% 414,941 (251,490) 130,108 (256,842) 4,084,139 Consolidated Weighted average amortization rate Accumulated (p.a.) Cost amortization Non-compete agreement 2.44% 332 (332) - 124 Goodwill - 2,525,343 - 3,101,750 Outgrowers relationship 12.50% 13,682 (3,955) 10,151 Trademarks - 1,267,888 - 1,302,305 Patents 17.30% 4,823 (2,266) 3,485 Customer relationship 7.71% 351,449 (21,437) 168,066 Supplier relationship 42.00% 10,064 (7,580) 5,629 Software 20.00% 453,551 (262,919) 166,412 4,627,132 (298,489) 4,757,922 The intangible assets rollforward is set forth below: Parent company Transfer to held Additions Disposals Transfers for sale Cost: Goodwill: 2,767,985 - - - (671,398) Ava 49,368 - Batavia 133,163 - - - (133,163) - Cotochés 39,590 - - - (39,590) - Eleva Alimentos 1,273,324 - - - (465,184) Heloísa 33,461 - - - (33,461) - Incubatório Paraíso 656 - Paraíso Agroindustrial 16,751 - Perdigão Mato Grosso 7,636 - Sadia 1,214,036 - Outgrowers relationship 12,463 1,219 - - - Trademarks 1,173,000 - Patents 3,722 - Supplier relationship 135,000 - (135,000) - - - Software 290,396 46,038 (1,447) 79,954 - Amortization: Outgrowers relationship (2,313) (1,642) - - - Patents (826) (571) - - - Supplier relationship (135,000) - 135,000 - - - Software (160,288) (91,526) 1,442 (1,118) - - 60 FINANCIAL STATEMENTS 2014 Consolidated Business Transfer to Exchange rate Additions Disposals combination Transfers held for sale variation Cost: Goodwill: 3,101,750 - - 322,276 (167,893) (671,398) (59,392) Ava 49,368 - Avex 32,819 - (3,854) Batavia 133,163 - (133,163) - - BRF AFC - - - 274,112 (138,544) - 2,773 Cotochés 39,590 - (39,590) - - Dánica 8,354 - (981) Eleva Alimentos 1,273,324 - (465,184) - Federal Foods 25,249 - - 48,164 (29,349) - 13,364 Heloísa 33,461 - (33,461) - - Incubatório Paraíso 656 - Paraíso Agroindustrial 16,751 - Perdigão Mato Grosso 7,636 - Plusfood 21,084 - 3 Quickfood 246,259 - (70,697) Sadia 1,214,036 - Non-compete agreement 375 - (43) Exclusivity agreement 497 - (382) - - - (115) - Outgrowers relationship 12,463 1,219 - Trademarks 1,302,305 - (34,417) Patents 5,546 50 (774) - - - 1 Customer relationship 179,561 - - - 214,074 - (42,186) Supplier relationship 146,138 - (135,000) - - - (1,074) Software 329,340 49,141 (1,448) 2,040 78,363 - (3,885) Amortization: Non-compete agreement (251) (100) - 19 Exclusivity agreement (497) - 377 - - - 120 - Outgrowers relationship (2,312) (1,643) - Patents (2,061) (606) 399 - - - 2 Customer relationship (11,495) (10,150) - 208 Supplier relationship (140,509) (2,275) 135,000 - - - 204 Software (162,928) (98,670) 1,442 (1,410) (1,118) - (235) - 61 Amortizations of outgrowers relationship and supplier relationships are recognized as a cost of sales in the statement of income, while software amortization is recorded according to its use as cost of sales, administrative or sales expenses. Trademarks in intangible assets derive from the business combination with Sadia, Quickfood and Dánica group and are considered assets with indefinite useful life as they are expected to indefinitely contribute to the Company’s cash flows. The goodwill is based on expected future profitability supported by valuation reports, after purchase price allocation. Goodwill and intangible assets with indefinite useful life (trademarks) are allocated to cash-generating units as presented in note 5. In 2014, the Company performed the annual impairment analysis including property, plant and equipment items, based on the value in use that was determined by a discounted cash flow model, in accordance with the allocation of goodwill and intangible assets to the cash generating units. Discounted cash flows were prepared based on the multi-annual budget (2015-2018) of the Company and growth projections up to 2023 (6.9% p.a. up to 13.1% p.a.), which, are based on historical information and market projections of government agencies and associations, such as the United States Department of Agriculture (“USDA”), the Brazilian Pork Industry and Exporter (“ABIPECS”), the Brazilian Pullet Producer Association (“APINCO”). In the Management’s opinion, the use of periods that exceed 5 years in the preparation of discounted cash flows is adequate as it reflects the estimated time of use of these groups of assets. Management adopted the WACC (11.8% p.a.) as the discount rate for the development of discounted cash flows and also adopted the assumptions shown in the table below: PIB Brazil-BACEN 3.00% 3.60% 3.50% 3.40% 3.80% 4.20% 4.00% 4.20% 4.20% PIB Worldwide - FMI 4.30% 4.30% 4.20% 4.10% 4.00% 4.10% 4.00% 4.00% 4.00% IPCA 5.60% 5.40% 5.30% 5.20% 5.20% 5.20% 5.00% 4.90% 4.80% CPI-FMI 2.30% 2.20% 2.20% 2.20% 2.20% 2.20% 2.20% 2.20% 2.20% SELIC 10.00% 9.30% 8.40% 7.60% 7.50% 7.50% 7.50% 7.30% 7.30% The rates above do not consider any tax effect (they are before taxes). Based on Management analyses performed during 2014, no impairment loss was identified. In addition to the above mentioned recovery analysis, management prepared a sensitivity analysis considering the variations in the EBITDA margin and in the nominal WACC as presented below: Variations Apreciation (devaluation) 1.0% 0.0% -1.0% WACC 12.8% 11.8% 10.8% EBITDA margin 17.2% 16.2% 15.2% Based on the above scenarios, the Company determined that no need to recognize an impairment loss to the intangible assets with indefinite useful life. 62 FINANCIAL STATEMENTS 2014 20. LOANS AND FINANCING Parent company Weighted average Charges (p.a.) interest rate (p.a.) WAMT Current Non-current Local currency Working capital 6.26% (5.50% on 6.26% (5.50% on 12.31.13) 12.31.13) 0.6 1,239,834 - 1,210,328 Export credit facility 9.63% (98.50% CDI / TJLP + 3.75% / Fixed 9.63% (8.21% on rate on 12.31.13) 12.31.13) 0.5 967,748 - 914,119 Development bank credit Fixed rate / TJLP + lines 2.50% (Fixed rate / TJLP 3.89% (4.68% on + 2.56% on 12.31.13 12.31.13) 1.6 277,909 485,839 866,060 Bonds 7.75% (7.75% on 7.75% (7.75% on 12.31.13) 12.31.13) 3.4 4,140 497,052 500,322 Other secured debts and 8.14% (8.37% on 8.14% (8.37% on financial lease 12.31.13) 12.31.13) 3.6 45,951 248,675 362,879 Special program asset Fixed rate / IGPM + restructuring 4.90% (Fixed rate / IGPM + 4.90% on 8.54% (10.37% on 12.31.13) 12.31.13) 5.2 3,887 209,564 206,073 Fiscal incentives Fixed rate / 10.00% IGPM + 1.00% (Fixed rate / 10.00% IGPM + 1.52% (1.70% on 1.00% on 12.31.13) 12.31.13) 7.5 1,892 10,653 12,682 4,072,463 Foreign currency Bonds 4.97% (5.11% on 4.97% (5.11% on 12.31.13) + e.r. US$ 12.31.13) + e.r. US$ 8.5 25,900 5,175,296 2,833,814 Export credit facility LIBOR + 2.74% (LIBOR 3.07% (3.13% on + 2.74% on 12.31.13) + 12.31.13) + e.r. US$ and e.r. US$ other currencies 3.3 6,508 787,380 695,552 Development bank credit UMBNDES + 2.22% lines (UMBNDES + 2.20% on 6.34% (5.85% on 12.31.13) + e.r. US$ and 12.31.13) + e.r. US$ and other currencies other currencies 1.1 27,253 15,140 73,472 3,602,838 7,675,301 (1) Weighted average maturity in years. Consolidated Weighted average Non- Charges (p.a.) interest rate (p.a.) WAMT Current current Local currency Working capital 6.26% (5.50% on 6.26% (5.50% on 12.31.13) 12.31.13) 0.6 1,239,834 - 1,210,328 Export credit facility 9.63% (98.50% CDI / TJLP + 3.75% / 9.63% (8.21% on Fixed rate on 12.31.13) 12.31.13) 0.5 967,748 - 914,119 Development bank credit Fixed rate / TJLP + 2.50% (Fixed rate 3.89% (4.68% on lines / TJLP + 2.56% on 12.31.13) 12.31.13) 1.6 277,909 485,839 866,060 Bonds 7.75% (7.75% on 7.75% (7.75% on 12.31.13) 12.31.13) 3.4 4,140 497,052 500,322 Other secured debts and 8.14% (8.37% on financial lease 8.14% (8.37% on 12.31.13) 12.31.13) 3.6 45,951 248,675 362,879 Special program asset Fixed rate / IGPM + 4.90% (Fixed 8.54% (10.37% on restructuring rate / IGPM + 4.90% on 12.31.13) 12.31.13) 5.2 3,887 209,564 206,073 Fiscal incentives Fixed rate / 10.00% IGPM + 1.00% (Fixed rate / 10.00% IGPM + 1.00% 1.52% (1.70% on on 12.31.13) 12.31.13) 7.5 1,892 10,653 12,682 4,072,463 Foreign currency Bonds 5.87% (6.13% on 5.87% (6.13% on 12.31.13) + e.r. US$ 12.31.13) + e.r. US$ and and ARS ARS 7.6 89,902 6,324,090 4,910,991 Export credit facility LIBOR + 2.71% (LIBOR + 2.71% on 3.01% (3.06% on 12.31.13) + e.r. US$ 12.31.13) + e.r. US$ 3.4 6,948 1,052,485 929,620 Working capital Fixed rate + LIBOR + 2.71% (Fixed 22.97% (27.12% on rate + LIBOR + 4.75% on 12.31.13) + 12.31.13) + e.r. US$ and e.r. US$ and ARS ARS 0.1 65,474 3,343 173,216 Development bank credit UMBNDES + 2.22% (UMBNDES + 6.34% (5.85% on lines 2.20% on 12.31.13) + e.r. US$ and 12.31.13) + e.r. US$ and other currencies other currencies 1.1 27,253 15,142 73,472 Other secured debts and 15.08% (15.08% on 12.31.13) + e.r. 15.08% (15.08% on financial lease ARS 12.31.13) + e.r. ARS 0.9 7,965 3,589 21,428 6,108,727 10,181,190 (1) Weighted average maturity in years. 63 20.1. WORKING CAPITAL Rural credit: The Company and its subsidiaries entered into rural credit loans with several commercial banks, under a Brazilian Federal government program that offers an incentive to investments in rural activities. Working capital in foreign currency: Refers to credit lines taken from financial institutions and utilized primarily for short term working capital and import operations of subsidiaries located in Argentina. The loans are denominated in Argentine Pesos and U.S. Dollars, mainly maturing in 2015. 20.2. EXPORT CREDIT FACILITIES Pre-export facilities: Generally are denominated in U.S. Dollars, maturing between 2017 and 2019. Under the terms of each of these credit facilities, the Company entered into loans which must be evidenced subsequently by accounts receivable related to the exports of its products. Commercial credit lines: Denominated in U.S. Dollars with quarterly payments of interest and principal maturing in 2018 and are utilized for purchases of imported raw materials and other working capital needs. Export credit notes: The Company entered into export credit notes contracts indexed to the CDI, to be utilized as working capital and maturing in 2015. 20.3. DEVELOPMENT BANK CREDIT LINES The Company and its subsidiaries have several outstanding obligations with National Bank for Economic and Social Development (“BNDES”). The loans were obtained for the acquisition of equipment and expansion of productive facilities. FINEM: Credit lines of Financing for Enterprises (“FINEM”) which are subject to the variations of UMBNDES currency basket. The values of principal and interest are paid in monthly installments, with maturities between 2015 and 2019 and are secured by pledge of equipment, facilities and mortgage on properties owned by the Company. FINEP: Credit lines of Financial of Studies and Projects (“FINEP”) obtained with reduced charges for projects of research, development and innovation, with maturities dates between 2015 and 2019. 20.4. BONDS Senior Notes BRF 2024: On May 15, 2014, BRF completed international offerings of 10 year bonds in the aggregate amount of US$750,000 (the “USD Bonds”), which will mature on May 22, 2024 (“Senior Notes BRF 2024”), issued with a coupon (interest) of 4.75% p.a. (yield to maturity 4.952%), payable semi-annually beginning on November 22, 2014. From the total amount raised of Senior Notes BRF 2024, US$ 470,593 was used for settlement transaction denominated Tender Offer realized for the purpose to repurchase a portion of the debts of Sadia Overseas Bonds 2017 and BFF Notes 2020 (“existing bonds”). In the execution of Tender Offer, BRF paid a premium in the amount of US$ 86,427 (equivalent to R$198,514) to the existing bondholders, which was recorded as financial expenses. BFF Notes 2020: On January 28, 2010, BFF International Limited issued senior notes in the total value of US$750,000, whose notes are guaranteed by BRF, with a nominal interest rate of 7.25% p.a. and effective rate of 7.54% p.a. maturing on January 28, 2020. On June 20, 2013, the amount of US$120,718 of these senior notes was exchanged by Senior Notes BRF 2023 and on May 15, 2014, the amount of US$409,640 was repurchased with part of the proceeds obtained from the Senior Notes BRF 2024, and the remaining balance amounted to US$219,642 on June 30, 2014. For the year ended December 31, 2014, there was no change in the remaining balance. Sadia Overseas Bonds 2017: In the total value of US$250,000, such bonds are guaranteed by BRF, with an interest rate of 6.88% p.a. and maturing on May 24, 2017. On June 20, 2013, the amount of US$29,282 of these senior notes was exchanged by Senior Notes BRF 2023 and on May 15, 2014, the amount of US$60,953 was repurchased with part of the proceeds obtained from Senior Notes BRF in 2024, and the remaining balance amounted to US$159.765 on June 30, 2014. For the year ended December 31, 2014, there was no change in the remaining balance. Senior Notes BRF 2023: On May 15, 2013, BRF completed international offerings of (i) 10 year bonds in the aggregate amount of US$500,000 (the “USD Bonds”), which will mature on May 22, 2023 (“Senior Notes BRF 2023”), issued with a coupon (interest) of 3.95% per year (yield to maturity 4.135%), payable semi-annually beginning on November 22, 2013 and (ii) 5 year bonds in the aggregate amount of R$500,000 (the “BRL Bonds”) which will mature on May 22, 2018, issued with a coupon (interest) of 7.75% p.a. (yield to maturity 7.75%), payable semi-annually beginning as from November 22, 2013. Senior Notes BRF2022: On June 6, 2012, BRF issued senior notes of US$500,000, with nominal interest rate of 5.88% p.a. and an effective rate of 6.00% p.a. maturing on June 6, 2022. On June 26, 2012 the Company reopened this transaction for an additional amount of R$ 250,000, with nominal interest rate of 5.88% p.a. and effective rate of 5.50% p.a. 20.5. OTHER SECURED DEBTS AND FINANCIAL LEASE Industrial credit notes: The Company issue industrial credit notes, receiving from official funds, such as Fund for Worker Support (“FAT”), Constitutional Fund for Financing the Midwest (“FCO”) and Constitutional Fund for Financing the Northwest (“FNE”). The notes are paid on a monthly basis and have maturity dates between 2015 and 2023. These notes are secured by a pledge of machinery and equipment and real estate mortgages. Financial lease: The Company entered into financial leases for acquisition of vehicles, which consists in the principal amount and interest paid in monthly installments. 20.6. SPECIAL PROGRAM ASSET RECOVERY (“PESA”) The Company has a loan facility obtained through the Special Program for Asset Recovery (“Programa Especial de Saneamento de Ativos”) promoted by the federal government and securitized by commercial financial institutions. Such loan facility is subject to the variations of the General Market Price Index (“IGPM”) plus interest of 4.90% p.a. The principal is payable in a single installment and the maturity date is 2020, being secured by endorsements and pledges of public debt securities (see note 16). 64 FINANCIAL STATEMENTS 2014 20.7. ROTATIVE CREDIT LINE (“REVOLVER CREDIT FACILITY”) With the purpose of improving its financial liquidity, the Company and its wholly-owned subsidiary BRF Global GmbH obtained a credit line Revolver Credit Facility (“Revolver Credit Facility”) in the amount of US$1,000,000, with a maturity date in May 2019, from a syndicate comprised of 28 banks. The transaction was structured to allow the Company to utilize the credit line at any time, during the contracted period. Until December 31, 2014, the Company did not use this credit facility. 20.8. LOANS AND FINANCING MATURITY SCHEDULE The maturity schedule of the loans and financing balances is as follow: Parent company Consolidated 2015 2016 2017 2018 2019 onwards 20.9. GUARANTEES Parent company Consolidated 12.31.13 12.31.13 Total of loans and financing 7,675,301 10,181,190 Mortgage guarantees 1,278,353 1,278,353 Related to FINEM-BNDES 817,340 817,340 Related to FNE-BNB 335,395 335,395 Related to tax incentives and other 125,618 125,618 Statutory lien on assets acquired with financing 26,755 26,783 Related to FINEM-BNDES 1,203 1,203 Related to financial lease 25,552 25,580 The Company is the guarantor of a loan obtained by Instituto Sadia de Sustentabilidade from the BNDES. The loan was obtained with the purpose of allowing the implementation of biodigesters in the farms of the outgrowers which take part in the Company´s integration system, targeting the reduction of the emission of Greenhouse Gases. The value of these guarantees on December 31, 2014 totaled R$53,305 (R$61,060 as of December 31, 2013). The Company is the guarantor of loans related to a special program, which aimed the local development of outgrowers in the central region of Brazil. The proceeds of such loans are utilized by the outgrowers is to improve farm conditions and will be paid by them in 10 years, taking as collateral the land and equipment acquired by the outgrowers through this program. The guarantee as of December 31, 2014 totaled R$280,136 (R$363,700 as of December 31, 2013). On December 31, 2014, the Company contracted bank guarantees in the amount of R$2,048,340 (R$1,707,162 as of December 31, 2013). The variation occurred in this period is related to bank guarantees offered mainly in litigations involving the Company´s use of tax credits. These guarantees have an average cost of 0.90% p.a. (0.92% p.a. as of December 31, 2013). 20.10. COMMITMENTS In the normal course of the business, the Company enters into agreements with third parties which are mainly related to the purchase of raw materials, such as corn and soymeal, where the agreed prices can be fixed or to be fixed. The Company enters into other agreements, such as electricity, packaging supplies and manufacturing activities. The amounts of the agreements on the date of these financial statements are set forth below: Parent company and Consolidated 2015 2016 2017 2018 2019 onwards 65 21. TRADE ACCOUNTS PAYABLE Parent company Consolidated 12.31.13 12.31.13 Domestic suppliers Third parties 3,025,005 3,028,458 Related parties 12,033 12,033 3,037,038 3,040,491 Foreign suppliers Third parties 339,387 634,135 Related parties 1,604 - 79 340,991 634,214 (-) Adjustment to present value - - 3,378,029 3,674,705 In the year ended on December 31, 2014, The information on accounts payable 30. The trade accounts payable to related accounts payable to suppliers are 70 days. involving related parties is presented in note parties refer to transactions with associates UP! and K&S in the Brazil. 22. OTHER FINANCIAL ASSETS AND LIABILITIES Parent company Consolidated 12.31.13 12.31.13 Derivative financial instruments Financial instruments derivatives designated as cash flow hedge Assets Non-deliverable forward (NDF) 801 801 Currency option contracts 2,683 2,683 Deliverable forwards contracts 1,518 1,518 5,002 5,002 Liabilities Non-deliverable forward (NDF) (59,431) (59,431) Currency option contracts (2,970) (2,970) Deliverable forwards contracts (11,947) (11,947) Exchange rate contracts currency (Swap) (237,111) (275,865) (311,459) (350,213) Financial instruments derivatives designated as cash flow hedge Assets Non-deliverable forward (NDF) - 2,715 Live cattle forward contracts (see note 13.1) - - Exchange rate contracts currency (Swap) - 590 - 590 Dollar future contracts - BM&F Bovespa - 3,247 - 3,247 Live cattle future contracts - BM&F Bovespa - 18 - 18 3,855 6,570 Liabilities Non-deliverable forward (NDF) - - (227) Live cattle forward contracts (NFD) - (484) - (484) Currency option contracts - (154) - (154) Exchange rate contracts currency (Swap) (6,104) (6,104) Dollar future contracts - BM&F Bovespa - - (6,742) (6,969) Current assets 8,857 11,572 Current liabilities (318,201) (357,182) The collateral given in the transactions presented above are disclosed in note 8. 66 FINANCIAL STATEMENTS 2014 23. LEASES The Company is lessee in several contracts, which can be classified as operating or finance lease. 23.1. OPERATING LEASE The minimum future payments of non-cancellable operating lease are presented below: On, December 31, 2014, the payments of operating lease agreements recognized as expense in the year ended December 31, 2014 amounted to R$194,078 in the parent company and R$247,699 in the consolidated (R$249,902 in the parent company and R$283,082 in the consolidated as of December 31, 2013). 23.2. FINANCE LEASE The Company enters into finance leases mainly for the acquisitions of machinery, equipment, vehicles, software and buildings, presented below: Parent company Consolidated 2015 2016 2017 2018 2019 onwards Parent company Consolidated Weighted average interest rate (p.a.) 12.31.13 12.31.13 Cost Machinery and equipment 75,475 86,512 Software 22,108 22,108 Vehicles 138,899 138,899 Buildings 113,732 113,732 350,214 361,251 Accumulated depreciation Machinery and equipment 18.45% (17,776) (26,953) Software 20.00% (8,914) (8,914) Vehicles 13.02% (36,996) (36,996) Buildings 15.43% (9,638) (9,638) (73,324) (82,501) 276,890 278,750 (1) The period of depreciation of leased assets corresponds to the lowest of term of the contract and the useful life of the asset, as determined by CVM Deliberation Nº 645/10. The minimum future payments required for these finance leases are segregated as follows, and were recorded in current and non-current liabilities: Parent Company Present value of Minimum future minimum payments Interest payments 2015 63,743 24,743 88,486 2016 41,750 16,579 58,329 2017 24,497 10,006 34,503 2018 21,667 7,796 29,463 2019 onwards 92,356 60,338 152,694 Consolidated Present value of Minimum future minimum payments Interest payments 2015 63,810 24,766 88,576 2016 41,750 16,579 58,329 2017 24,497 10,006 34,503 2018 21,667 7,796 29,463 2019 onwards 92,473 60,363 152,836 (1) Comprises the amount of R$407 related to financial lease of vehicles which are recorded as loans and financing. (2) Comprises the amount of R$412 related to financial lease of vehicles which are recorded as loans and financing. 67 Date Quantity Grant Price of converted share Beginning of the Outstanding Fair value of the Grant date year End of the year Options granted options option Granting date Updated IPCA Stock options to related to service condition 05/03/10 05/02/11 05/02/15 1,540,011 80,833 7.77 23.44 30.49 05/02/11 05/01/12 05/01/16 2,463,525 401,941 11.36 30.85 37.67 05/02/12 05/01/13 05/01/17 3,708,071 959,059 7.82 34.95 40.60 05/02/13 05/01/14 05/01/18 3,490,201 1,487,865 11.88 46.86 51.12 04/04/14 04/03/15 04/03/19 1,552,564 1,332,113 12.56 44.48 45.66 05/02/14 05/01/15 05/01/19 1,610,450 1,426,321 14.11 47.98 49.25 12/18/14 12/17/15 12/17/19 5,702,714 5,702,714 14.58 63.49 63.49 (1) Values expressed in Brazilian Reais The contract terms for both modalities, with respect to renewal, adjustment and purchase option, are according to market practices. In addition, there are no clauses of contingent payments or restrictions on dividends distribution, payments of interest on shareholders’ equity or obtaining debt. 24. SHARE BASED PAYMENT The Company grants to its directors and executive managers the stock option plan, consisting of two instruments: (i) stock option plan and (ii) additional stock option plan, which is optional and the executives can use a portion of their profit-sharing amounts. The basis of the vesting conditions will be the attainment of effective results and appreciation of the Company’s business. The plan includes shares issued by the Company up to the limit of 2.5% of the total stock, and its purpose is to: (i) attract, retain and motivate the beneficiaries, (ii) add value for shareholders, and (iii) encourage the view of entrepreneur of the business. The plan is managed by the Board of Directors, within the limits established by the general guidelines of the plan and applicable legislation. The exercise price of the options is determined by the Board of Directors and is equivalent to the average amount of the closing price of the share at the last twenty trading sessions of the BM&FBOVESPA, prior to the grant date, updated monthly by the variation of the Amplified Consumer Price Index (“IPCA”) between the grant date and the month prior to the option exercise notice by the beneficiary. The vesting period ranges from 1 to 3 years and will observe the following deadlines from the grant date of the option: • up to 1/3 of the total options may be exercised after one year; • up to 2/3 of the total options may be exercised after two years; and • all the options may be exercised after three years. After the vesting period and within no more than five years from the grant date, the beneficiary is no longer entitled to the right to the unexercised options. To satisfy the exercise of the options, the Company may issue new shares or use shares held in treasury. At the Extraordinary General Meeting of Abril 03, 2014, was approved by shareholders the stock option plan conditioned to performance, for which were granted 1,251,238 options. On September 30, 2014, by decision of the Board of Directors, such grants were canceled with no effect on the financial statements for the year ended on December 31, 2014. The breakdown of the outstanding granted options is presented as follows: 68 FINANCIAL STATEMENTS 2014 The rollforward of the outstanding granted These plans are managed by BRF Previdência a pension fund entity of non-economic nature and non-profit, through its Deliberative Board which is responsible for define pension premises and policies, as well as establish fundamentals guidelines and organization, operation and management rules. The Deliberative Board is composed of representatives from the sponsor and participants, the proportion of 2/3 and 1/3 respectively. a. Defined benefit plans Plan I and II are defined as variable contribution, structured as defined contribution during the accumulation of mathematics provisions with option to change the account balance to be applicable in lifetime monthly income on the grant date benefit. Main actuarial risks related are (i) survival time over expected in the mortality tables and (ii) real return on equity below the real discount rate. Main purpose of FAF plan is to supplement the benefit paid by the Brazilian Social Security (“INSS – Instituto Nacional de Securidade Social”), calculated proportionally according to the length of service performed and in line with the type of retirement. Main actuarial risks related are (i) survival time over expected in the mortality tables (ii) turnover lower than expected, (iii) salary growth higher than expected, (iv) actual return on assets below the actual discount rate, (v) amendment of the rules of social security and actual family composition of the retired employee or executive different from the established assumption. In plans I and II, the contributions are made on a 1 to 1 basis (the contributions of the sponsor are equal to the basic contributions of the participants). In the Plan FAF, the contribution is made through a percentage actuarially defined for the participant and the sponsor. The actuarial calculations of the plans managed by BRF Previdência are made by independent actuaries, on a yearly basis, according to the rules in force. In case of a deficit result in plans, it must be supported by the sponsor, participants and beneficiaries, in the proportion between their contributions. options for the year ended December 31, 2014 Expected maturity of the is presented as follows: option: Exercise in the 1st year 3.0 years Consolidated Exercise in the 2nd year 3.5 years Exercise in the 3rd year 4.0 years Quantity of outstanding options as of December 31, Risk-free interest rate 5.18% Volatility 29.45% Issued - grant of 2014 10,116,966 Expected dividends over Exercised: shares 1.26% Grant of 2013 (400,216) Expected inflation rate 5.92% Grant of 2012 (959,596) Grant of 2011 (820,931) 24.2. EXPECTED PERIOD The expected period is that in which it is believed that the options will be exercised and was determined under the assumption that the beneficiaries will exercise their options at the limit of the maturity period. 24.3. RISK-FREE INTEREST RATE The Company uses as risk-free interest rate the National Treasury Bond (“NTN-B”) available on the date of calculation and with maturity equivalent to the terms of the option. 24.4. VOLATILITY The estimated volatility took into account the weighting of the trading history of the Company’s shares. 24.5. EXPECTED DIVIDENDS The percentage of dividends used is based on the average payment of dividends per share in relation to the market value of the shares for the past four years. 24.6. EXPECTED INFLATION RATE The expected average inflation rate is based on estimated IPCA by Central Bank of Brazil, considering the remaining average terms of the option. 25. PENSION AND OTHER POST- EMPLOYMENT PLANS 25.1. PENSION PLANS The Company sponsors pension plans for its employees and executives as presented below: Grant of 2010 (415,867) Cancelled: Grant of 2014 (performance) (1,251,238) Grant of 2014 (404,580) Grant of 2013 (864,472) Grant of 2012 (430,759) Grant of 2011 (110,895) Quantity of outstanding options as of December 31, 2014 The weighted average exercise prices of the outstanding options is R$54.93 (fifty four Brazilian Reais and ninety three cents), and the weighted average of the remaining contractual term is 51 months. The Company records as capital reserve in shareholders’ equity the fair value of the options in the amount of R$92,898 (R$72,225 as of December 31, 2013). In the statement of income in the year ended December 31, 2014 the amount recognized as expense was R$20,673 (R$26,761 as of December 31, 2013). During the year ended December 31, 2014 the Company’s executives exercised 2,596,610 shares, with an average price of R$38.42 (thirty eight Brazilian Reais and forty two cents) totaling R$99,765. In order to comply with this commitment, the Company utilized treasury shares with an acquisition cost of R$47.54 (forty seven Brazilian Reais and fifty four cents), totaling R$123,447, recording a gain in the amount of R$23,682 as capital reserve. 24.1. FAIR VALUE MEASUREMENT The weighted average fair value of options outstanding as of December 31, 2014 was R$13.20 (thirteen Brazilian Reais and twenty cents) (R$10.11 as of December 31, 2013). The fair value of the stock options was measured using the Black-Scholes pricing model, based on the following assumptions: Plan Modality Adhesions Plan I Variable Contribution Closed Plan II Variable Contribution Closed Plan III Defined Contribution Open FAF Defined Benefit Closed 69 Consolidated FAF Plan I and II 12.31.13 12.31.13 Assets and liabilities composition Present value of actuarial liabilities 1,407,960 11,046 Fair value of assets (2,219,315) (18,477) (Surplus) Deficit (811,355) (7,431) Irrecoverable (surplus) deficit - impact on asset limit 811,355 2,959 Net (Assets) Liabilities - - (4,472) Rollforward of irrecoverable surplus Beginning balance of irrecoverable surplus 222,140 - Interest on irrecoverable surplus 19,282 - Changes in irrecoverable surplus during the period 569,933 2,959 Ending balance of irrecoverable surplus 811,355 2,959 Changes in actuarial obligation Beginning balance of the present value of the actuarial obligation 1,916,445 14,145 Interest on actuarial obligations 163,103 1,171 Current service cost 42,560 - - Benefit paid (70,690) (861) Actuarial (gains) losses - experience (69,412) 300 Actuarial losses - hypothesis (574,046) (3,709) Ending balance of actuarial obligation 1,407,960 11,046 Rollforward of assets fair value Beginning balance of the fair value of plan assets (2,138,585) (11,182) Interest income on assets plan (182,385) (918) Benefit paid 70,690 861 Contributions paid by the Company - - - Return on assets higher (lower) than projection 30,965 (7,238) Ending balance of assets fair value (2,219,315) (18,477) Rollforward of comprehensive income Beginning balance 29,049 (2,963) Reversion to statement of income (29,049) 2,963 Actuarial gains (losses) 643,458 3,409 Return on assets higher (lower) than projection (30,965) 7,238 Changes on irrecoverable surplus (569,933) (2,959) Ending balance of comprehensive income 42,560 7,688 Costs recognized in statement of income Current service costs (42,560) - - Interest on actuarial obligations (163,103) (1,171) Projected return on assets 182,385 918 Interest on irrecoverable surplus (19,282) - Costs recognized in statement of income (42,560) (253) Estimated costs for the next period Costs of defined benefit (16,782) 556 Estimated costs for the next period (16,782) 556 b. Defined contribution plan Plan III is a defined contribution plan, where contributions are known and the benefit amount depends directly on the contributions made by participants and sponsors, time of contribution and of the result obtained through investment of contributions. The contributions are made on a 1 to 1 basis (the contributions of the sponsor are equal to the basic contributions of the participants) and that may vary from 0.7% to 7.0% according to the salary range of the participant. The contributions made by the Company in the years ended December 31, 2014 and December 31, 2013 are amounted R$5,087 and R$4,445 respectively.On December 31, 2014, the plan has 13,362 participants (7,442 participants as of December 31, 2013). If plans I, II and III participants end the employment relationship with the sponsor, the balance formed by the contributions of the sponsor not used for the payment of benefits, will form a fund of overage of contributions that may be used to compensate the future contributions of the sponsor. c. Rollforward of defined benefit plans The assets and actuarial liabilities are presented below: 70 FINANCIAL STATEMENTS 2014 d. Actuarial assumptions and demographic data The main actuarial assumptions and demographic data used in the actuarial calculations are summarized below: Consolidated FAF Plan I e II 12.31.13 12.31.13 Actuarial assumptions Economic hypothesis Discount rate 11.45% 12.49% 11.45% 12.47% Projected return on assets 11.45% 12.49% 11.45% 12.47% Inflation rate 5.20% 5.40% 5.20% 5.40% Wage growth rate 6.25% 6.98% N/A N/A Demographic hypothesis Schedule of mortality AT-2000 AT-2000 AT-2000 AT-2000 Schedule of disabled mortality IAPC IAPC IAPC IAPC Demographic data Number of active participants 10,103 - - Number of participants in direct proportional benefit 22 104 - - Number of assisted beneficiary participants 5,230 53 51 e. Composition of the investment portfolios The composition of the investment portfolios is presented below: FAF Plans I and II 12.31.13 12.31.13 Composition of the fund's portfolio: Fixed income 72.0% 1,551,301 69.9% 85.0% 13,599 73.6% Variable income 15.1% 348,432 15.7% 14.0% 4,231 22.9% Real estate 7.5% 210,835 9.5% - Structured investments 4.8% 95,431 4.3% 1.0% 647 3.5% Transactions with participants 0.6% 13,316 0.6% - 100.0% 2,219,315 100.0% 100.0% 18,477 100.0% % of nominal return on assets 11.63% 6.45% 11.66% 0.12% f. Forecast and average term of payments of FAF Plans I and II obligations Payments in: The following amounts represent the 2015 89,215 1,040 expected benefit payments for future years 2016 96,738 1,090 (10 years) and the average duration of the 2017 103,888 1,144 plan obligations: 2018 111,755 1,197 2019 121,659 1,253 2020 to 2024 779,452 7,152 Weighted average duration - in years 12.50 11.37 71 g. Sensibility analysis of defined benefit the relevant assumptions of defined benefit plan - FAF plan – FAF on December 31, 2014 is presented The quantitative sensibility analysis regarding below: Assumptions Variation of 1% Variation of actuarial liabilities Significant hypothesis utilized Increase Decrease Increase Decrease Benefit plan - FAF Discount rate 11.45% 12.50% 10.40% (183,353) 225,565 Wage growth rate 6.25% 7.30% 5.20% 74,274 (54,541) 25.2. POST-EMPLOYMENT PLANS: DESCRIPTION AND CHARACTERISTICS OF BENEFITS AND ASSOCIATED RISKS b. Medical Plan The Company offers to the retired employee according to the Law No. 9.656 a medical plan with fixed contribution, which guarantees to the retired employee that contributed to the health plan by reason of employment relationship, for at least 10 years, the right of maintenance as beneficiary, on the same conditions of coverage enjoyed when the employment contract was in force. Main actuarial risks related are (i) survival time over expected in the mortality tables (ii) turnover lower than expected and (iii) medical costs growth higher than expected. c. Award for length of service The Company usually rewards employees that attain at least 10 years of services rendered and subsequently every 5 years, with an additional remuneration ranges from 1 to 5 current salaries at the date of the event. Main actuarial risks related are (i) survival time over expected in the mortality tables (ii) turnover lower than expected and (iii) medical costs growth higher than expected. d. Retirement compensation On retirement, employees with over 10 years of service to the Company are eligible for additional compensation of 1 to 2 current wages in force at the time of retirement. Main actuarial risks related are (i) survival time higher than expected in the mortality tables (ii) turnover lower than expected and (iii) medical costs growth higher than expected e. Life insurance The Company offers life insurance benefit to the employees who, at the time of their termination, are retired and during the employment contract opted for the insurance. For the employees with 10-20 years of service, the maintenance period of insurance is 2 years, from 21 years of service, the period is 3 years. Main actuarial risks related are (i) survival time higher than expected in the mortality tables (ii) turnover lower than expected and (iii) salary growth higher than expected. f. Rollforward of post-employment plans The rollforward of actaurial liabilities related to other benefits, prepared based on an actuarial report, are as follow: Parent company and Consolidated Liabilities 12.31.13 Medical assistance 115,478 Penalty F.G.T.S. 112,023 Reward for working time 41,421 Other 22,341 291,263 Current 49,027 Non-current 242,236 (1) FGTS – Government Severance Indemnity Fund for Employees The Company offers the following post-employment plans in addition to the pension plans, which are measured by actuarial calculation and recognized in the financial statement. a. F.G.T.S. penalty As settled by the Regional Labor Court (“TRT”) on April 20, 2007, retirement does not affect the employment contract between the Company and its employees. The benefit paid is equivalent to 50% of F.G.T.S being 40% corresponding to a penalty and 10% of social contribution. Main actuarial risks related are (i) survival time over expected in the mortality tables (ii) turnover lower than expected and (iii) salary growth higher than expected. 72 FINANCIAL STATEMENTS 2014 Consolidated Award for F.G.T.S. length of Medical plan penalty service Others 12.31.13 12.31.13 12.31.13 12.31.13 Composition of actuarial liabilities Present value of actuarial liabilities 115,478 112,023 41,421 22,341 Net liabilities 115,478 112,023 41,421 22,341 Rollforward of present value of actuarial liabilities Beginning balance of net liabilities 72,520 150,715 40,483 20,230 Interest on actuarial liabilities 6,292 11,067 2,682 1,523 Current service costs 376 8,763 2,677 822 Past service costs - changes in plan - (6,080) - 7,433 Past service costs - decrease of plan - Benefits paid directly by the Company (3,817) (6,197) (7,019) (2,907) Actuarial (gains) losses 105,356 6,192 5,245 2,446 Actuarial (gains) losses - demographic hypotesis (6,794) (22,508) 3,804 (525) Actuarial (gains) losses - economic hypothesis (52,375) (36,009) (6,451) (6,681) Ending balance of net liabilities 115,478 112,023 41,421 22,341 Rollforward of assets plan Benefits paid directly by the Company 3,817 6,197 7,019 2,907 Contributions of the sponsor (3,817) (6,197) (7,019) (2,907) Ending balance of fair value of assets plan - Rollforward of comprehensive income Beginning balance (19,211) 19,700 (11,179) (8,989) Actuarial gains (losses) (46,187) 52,325 (2,598) 4,760 Ending balance of comprehensive income (65,398) 72,025 (13,777) (4,229) Costs recognized in statement of income Interest on actuarial liabilities (6,292) (11,067) (2,682) (1,523) Current service costs (376) (8,763) (2,677) (822) Past service costs - 6,080 - 66 - (7,433) (588) (19,830) (5,359) (9,778) Estimated costs for the next period Current service costs (505) (5,938) (1,927) (1,034) Interest on actuarial liabilities (14,128) (11,810) (4,478) (2,472) (14,633) (17,748) (6,405) (3,506) (1) Considers the sums of the retirement compensation and life insurance benefits. 73 g. Actuarial assumptions and demographic The main actuarial assumptions and data demographic data used in the actuarial calculations are summarized below: Consolidated Medical plan F.G.T.S. penalty Award for length of service Others Actuarial premises 12.31.13 12.31.13 12.31.13 12.31.13 Economic hypothesis Discount rate 11.49% 12.49% 11.27% 12.27% 11.27% 12.03% 11.44% 12.49% Inflation rate 5.20% 5.40% 5.20% 5.40% 5.20% 5.40% 5.20% 5.40% Medical inflation 8.36% 8.56% N/A N/A N/A N/A N/A N/A Wage growth rate N/A N/A 6.78% 6.98% 6.78% 6.98% 6.78% 6.98% Medical plan Other benefits Actuarial premises 12.31.13 12.31.13 Demographic hypothesis Schedule of mortality AT-2000 AT-2000 AT-2000 AT-2000 Schedule of disabled RRB-1944 RRB-1944 RRB-1944 RRB-1944 Schedule of disabled mortality IAPC IAPC IAPC IAPC Schedule of turnover - BRF's historical 2013 2013 Demoraphic data Number of active participants 2,941 110,201 Number of assisted beneficiary participants 649 - - (1) Includes retirement compensation and life insurance benefits. h. Forecast and average duration of (10 years), from the obligation of benefits payments of obligations granted and the average duration of the plan The following amounts represent the obligations: expected benefit payments for future years Award for length Payments Medical plan F.G.T.S. penalty of service Others Total 2015 4,585 33,819 12,776 4,916 2016 4,986 9,910 6,746 2,061 2017 5,503 13,953 7,060 2,723 2018 6,069 16,513 5,146 2,617 2019 6,730 19,678 5,391 2,911 2020 to 2024 44,775 146,403 31,603 19,183 Weighted average duration - in years 16.91 5.84 5.41 7.44 i. Sensibility analysis of post-employment regarding the relevant assumptions of the plans plans on December 31, 2014, is presented The Company made the sensibility analysis below: Assumptions Variation of 1% Variation of actuarial liabilities Significant hypothesis utilized Increase Decrease Increase % Decrease % Medical plan Discount rate 11.49% 12.49% 10.49% (15,181) -12.90% 19,139 16.50% Medical inflation 8.36% 9.36% 7.36% 19,044 16.50% (15,314) -13.20% Turnover Historical +3,00% -3,00% (798) -0.90% 1,035 0.90% F.G.T.S. penalty Discount rate 11.27% 12.27% 10.27% (5,114) -4.40% 5,642 4.90% Wage growth rate 6.78% 7.78% 5.78% 1,016 0.90% (947) -0.80% Turnover Historical +3,00% -3,00% (17,100) -14.80% 23,304 20.10% 74 FINANCIAL STATEMENTS 2014 26. PROVISION FOR TAX, CIVIL AND LABOR RISKS The Company and its subsidiaries are involved in certain legal proceedings arising from the normal course of business, which include civil, administrative, tax, social security and labor claims. The Company classifies the risk of unfavorable decisions in the legal proceedings as “probable”, “possible” or “remote”. The provisions recorded relating to such proceedings is determined by the Company’s management, based on legal advice and reasonably reflect the estimated probable losses. The Company’s management believes that its provision for tax, civil and labor risks, accounted for according to CVM Deliberation Nº 594/09 is sufficient to cover estimated losses related to its legal proceedings, as presented below: 26.1. Contingencies for probable losses The rollforward of the provisions for tax, civil and labor risks is summarized below: Parent company Price index Additions Reversals Payments update Tax 137,098 124,586 (36,509) (48,272) 67,480 Labor 261,784 267,866 (99,211) (161,871) 46,689 Civil, commercial and other 45,980 77,164 (24,781) (49,302) 8,275 Contingent liabilities 543,205 - (7,099) - - Current 233,435 Non-current 754,632 Consolidated Price index Exchange rate Additions Reversals Payments update variation Tax 141,478 130,169 (37,978) (48,272) 67,480 (500) Labor 276,128 272,257 (101,198) (161,871) 46,692 (1,584) Civil, commercial and other 48,257 77,164 (26,683) (49,302) 8,278 (355) Contingent liabilities 553,435 - (7,099) - - (763) Current 243,939 Non-current 775,359 26.1.1. Tax The tax contingencies consolidated and classified as probable losses relate to the following main legal proceedings: Income tax and social contribution: The Company recorded a provision of R$7,882 (R$5,949 as of December 31, 2013) refers to various claims. ICMS: The Company is involved in administrative and judicial tax disputes associated to the register and/or maintenance of ICMS tax credits on certain transactions, such as exports, acquisition of consumption materials and monetary correction. The provision amounts to R$96,362 (R$18,696 as of December 31, 2013). PIS and COFINS: The Company discusses the use of certain tax credits arising from the acquisition of raw materials to offset federal taxes, which amount is R$78,894 (R$76,105 as of December 31, 2013). Other tax contingencies: The Company recorded other provisions for tax claims related to payment of social security contributions (SAT, INCRA, FUNRURAL, Education Salary), as well as tax debts arising from differences of accessory obligations, duties, including legal fees and others, totaling a provision of R$54,290 (R$36,470 as of December 31, 2013). 26.1.2. Labor The Company is defendant in several labor claims, mainly related to overtime and salary inflation adjustments for periods prior to the introduction of the Brazilian Real, illnesses allegedly contracted at work and work-related injuries and others. The labor suits are mainly in the lower courts, and for the majority of the cases a decision for the dismissal of the claims has been granted. None of these labor claims is individually significant. The Company recorded a provision based on past history of payments. Based on the opinion of the Company’s management and external legal counsel, the provision is sufficient to cover estimated losses. 26.1.3. Civil, commercial and others Civil contingencies are mainly related to claims relating to traffic accidents, moral and property damage, physical casualties and others. The legal actions are mostly in the lower courts, depending on confirmation or absence of the Company’s guilt. 26.2. Contingencies classified as a risk of possible loss The Company is involved in other tax, civil, labor and social security contingencies, for which losses have been assessed as possible 75 by management with the support from legal counsel and therefore no provision was recorded. On December 31, 2014 the total amount of the possible contingencies was R$9,268,519 (R$8,433,843 as of December 31, 2013). 26.2.1. Tax Tax contingencies amounted to R$8,514,288 (R$7,945,012 as of December 31, 2013), from which R$530,106 (R$537,205 as of December 31, 2013) was recorded at fair value as a result of business combination with Sadia, Avex and Dánica group, according to the requirements of paragraph 23 of CVM Deliberation Nº 665/11. The most relevant tax cases are set forth below: Profits earned abroad: The Company was assessed by the Brazilian Internal Revenue Service for alleged underpayment of income tax and social contribution on profits earned by its subsidiaries located abroad, in a total amount of R$588,105 (R$742,745 as of December 31, 2013). Such amendment arises, in addition to the interest on the amount of debts litigated, cancellation of tax assessment (Case No. 16561.000122 / 2008-46) in the amount of R$ 258,018 in November 2014 through final decision of the Administrative Tax Appeals Council (“CARF”). The Company’s legal defense is based on the facts that the subsidiaries located abroad are subject exclusively to the full taxation in the countries in which they are based as a result of the treaties signed to avoid double taxation. The total profits earned abroad are disclosed in note 14.3. Income Tax and Social Contribution: The Company is involved in administrative disputes associated to the use of tax losses, refunds and offset of income and social contribution tax credits against other federal tax debts, including credits arising from the Plano Verão legal dispute, in a total amount of R$482,873 (R$386,274 as of December 31, 2013). ICMS: The Company is involved in the following disputes associated to the ICMS tax: (i) alleged undue ICMS tax credits generated by tax incentives granted by certain State tax authorities (“guerra fiscal”) in a total amount of R$1,963,122 (R$1,720,984 as of December 31, 2013); (ii) maintenance of ICMS tax credits on the acquisition of certain products with a reduced tax burden (“cesta básica”) in a total amount of R$522,000 (R$513,196 as of December 31, 2013); (iii) utilization of tax benefit deemed credits in a total amount of R$100,455 (R$142,982 as of December 31, 2013); and (iv) R$1,007,465 (R$949,540 as of December 31, 2013) related to other ICMS claims. IPI: The Company discusses administratively the non-ratification of compensation of IPI credits resulting from purchases of exempted goods, sales to Manaus Free Zone and purchases of supplies of non-taxpayers with PIS and COFINS in the amount of R$546,225 (R$299,912 as of December, 2013). IPI Premium Credits: The Company is involved in a judicial dispute related to the alleged undue offsetting of IPI Premium Credits against other federal taxes in a total amount of R$420,548 (R$401,248 as of December 31, 2013). The Company recorded and used the credits based on a final judicial decision. PIS and COFINS: The Company is involved in administrative proceedings regarding the offsetting of credits against other federal tax debts, in the amount of R$2,572,291 (R$1,681,248 as of December 31, 2013). Normative Instruction 86: The Company discusses administratively the imposition of separate fine due to absence of delivery magnetic file to the Brazilian Internal Revenue Service for the periods 2003 to 2005, for a total amount of R$219,355 (R$178,955 as of December 31, 2013). In the year ended December 31, 2014, the Company obtained a favorable decision issued by CARF, such legal proceedings was reclassified by our legal advices as remote risk of loss. Social Security Taxes: The Company is involved in disputes related to social security taxes allegedly due on payments to service providers as well as joint responsibility with civil construction service providers and others in a total amount of R$113,307 (R$170,560 as of December 31, 2013). Other Contingencies: The Company is involved in other tax contingencies including rural activity, transfer price, social contribution tax and others, totaling R$197,991 (R$187,552 as of December 31, 2013). Additionally, management is disclosing the information related to the lawsuit in which the Company was included as co-responsible in a debt from Huaine Participações Ltda (former holding of Perdigão). In this lawsuit it is being discussed the inclusion of the Company in the liability from the tax execution in the amount of R$609,329 (R$595,945 as of December 31, 2013). BRF presented a guarantee to the debt, which was duly accepted by the judge and filed a motion to stay execution, which is awaiting judgment. The Company’s legal advisors classified the risk of losses as remote. 27. SHAREHOLDERS’ EQUITY 27.1. CAPITAL STOCK On December 31, 2014, the capital subscribed and paid by the Company is R$12,553,418, which is composed of 872,473,246 book-entry shares of common stock without par value. The value of the capital stock is net of the public offering expenses of R$92,947. The Company is authorized to increase the capital stock, irrespective of amendment to the bylaws, up to the limit of 1,000,000,000 common shares, in book-entry form without par value. 76 FINANCIAL STATEMENTS 2014 27.2. INTEREST ON SHAREHOLDERS’ EQUITY 27.5. SHAREHOLDERS’ REMUNERATION AND DIVIDENDS On February 14, 2014 the payment of Parent company R$365,013 was made related to the interest 12.31.13 on shareholders’ equity proposed by the Net profit 1,062,430 Management on December 20, 2013 and Legal reserve (5.00%) (53,121) approved in the Shareholders Ordinary Dividends calculation base 1,009,309 Meeting on April 4, 2014. Minimum mandatory dividend (25.00%) 252,327 Remuneration of shareholders' exceeding the mandatory minimum 471,686 On June 18, 2014, the Board of Directors Total remuneration of shareholders' in the year, as interest on shareholders' equity and dividends (R$86.489 in 2014) approved the payment of R$361,000 related 724,013 to interest on shareholder’s equity settled on Withholding income tax on interest on August 15, 2014. shareholders' equity (60,551) Remuneration of shareholders', net of withholding income tax 663,462 On December 18, 2014, the Board of Directors approved the payment of R$376,765 related Percentage of gross remuneration on the to interest on shareholder’s equity settled on basis of calculation 38.99% 71.73% February 13, 2015. Earnings paid per share 0.83154 Payment of interest on shareholders' equity, paid in the year - gross of 27.3. BREAKDOWN OF CAPITAL STOCK BY 2014 withholding (R$30,532 income in 2013) tax of R$30,272 in (359,000) NATURE Paid in the previous period - interest on shareholders' equity - gross withholding income tax of R$30,019 in 2013 (R$15,743 Consolidated in 2013) (174,750) 12.31.13 Paid in the previous period - Dividends - (45,300) Common Payments maid during in the year (579,050) shares 872,473,246 Total remuneration of shareholders' Treasury outstanding 365,013 shares (1,785,507) Withholding income tax on interest on Outstanding shareholders' equity (30,019) shares 870,687,739 Remaining amounts outstanding 1,683 Interest on shareholders' equity 27.4. ROLLFORWARD OF OUTSTANDING SHARES outstanding 336,677 Consolidated 27.6. PROFIT DISTRIBUTION Quantity of outstanding of shares 12.31.13 Income appropriation Reserve balances Shares at the Limit on beggining of the exercise 870,073,911 capital % 12.31.13 12.31.13 Purchase of Gain actuarial FAF - 55,443 - - treasury shares (1,381,946) Dividends - Sale of treasury Interest on shareholdes' equity - 724,013 - - shares 1,995,774 Legal reserve 20 53,121 273,367 Shares at the end of the exercise 870,687,739 Capital increase reserve 20 121,800 822,611 Reserve for expansion 80 - 1,170,749 Reserve for tax incentives - 121,180 245,153 Reserve of retained profit - adjustment of CVM Deliberation No. 695/12 - - (13,127) - - 1,062,430 2,511,880 77 Legal reserve: It is computed based on five percent (5%) of net profit of each fiscal year as specified in article 193 of Law No. 6,404/76, modified by Law No. 11,638/07, which shall not exceed twenty percent (20%) of the capital stock. On December 31, 2014, this reserve corresponds to 3.09% of capital stock (2.20% as of December 31, 2013). Reserve for capital increase: it is calculated based on twenty percent (20%) towards the establishment of reserves for capital increase, which shall not exceed twenty percent (20%) of the capital stock. On December 31, 2014 this reserve corresponds to 10.23% of capital stock (6.66% as of December 31, 2013). Reserve for expansion: Up to 50% (fifty per cent) for the constitution of the reserve for expansion. This reserve should not exceed 80% (eighty per cent) of the capital stock. On December 31, 2014 the balance of this reserve correspond to 15.26% of the capital stock (9.40% as of December 31, 2013). Reserve for tax incentives : Constituted as specified in article 195-A of the Law No. 6,404/76, modified by Law No. 11,638/07, based on the amounts of government grants for investment. 27.7. TREASURY SHARES The Company has 5,188,897 shares in treasury, with an average cost of R$58.76 (fifty eight Brazilian Reais and seventy six cents) per share, with a market value corresponding to R$326,745. During the year ended December 31, 2014, the Company sold 2,596,610 treasury shares due to exercise of the stock options of the Company’s executives. During the year ended December 31, 2014, as authorized by the Board of Directors, the Company acquired 6,000,000 shares of its own shares at a cost fo R$350,942, with the objective of maintenance of treasury shares for possible compliance with the provisions in the plans of options and additional stock option, both approved by tha special meeting of Board of Directors held on May 19, 2014 and annual meeting of the Board of Directors on September 25, 2014. On December 18, 2014, the Board of Directors approved the repurchase of shares, between January 05, 2015 to April 03, 2015, issued by itself, with the objective of the treasure shares for eventual compliance maintenance with the provisions in the stock options plans and stock option. 27.8. BREAKDOWN OF THE CAPITAL BY OWNER The shareholding position of the largest shareholders, management, members of the Board of Directors and Fiscal Council is presented below (unaudited): 12.31.13 Shareholders Quantity % Quantity % Major shareholders Fundação Petrobrás de Seguridade Social - Petros 105,530,869 12.10 Caixa de Previd. dos Func. Do Banco do Brasil 106,946,152 12.26 Tarpon 68,667,090 7.87 BlackRock, Inc 42,485,050 4.87 Fundação Vale do Rio Doce de Seg. Social - Valia 21,432,909 2.46 Fundação Sistel de Seguridade Social 9,409,120 1.08 FAPES/BNDES 2,520,304 0.29 Management Board of Directors 64,909,594 7.44 Executives 94,962 0.01 Treasury shares 1,785,507 0.20 Other 448,691,689 51.42 872,473,246 100.00 (1) The pension funds are controlled by employees that participate in the respective entities. The shareholding position of the shareholders holding more than 5% of the voting capital is presented below (unaudited): 12.31.13 Shareholders Quantity % Quantity % Fundação Petrobrás de Seguridade Social - Petros 105,530,869 12.10 Caixa de Previd. dos Func. Do Banco do Brasil 106,946,152 12.26 Tarpon 68,667,090 7.87 281,144,111 32.23 Other 591,329,135 67.77 872,473,246 100.00 (1) The pension funds are controlled by employees that participate in the respective entities. The Company is bound to arbitration in the Market Arbitration Chamber, as established by the arbitration clause in its bylaws. 78 FINANCIAL STATEMENTS 2014 28. EARNINGS PER SHARE Parent company Continued operations 12.31.13 Basic numerator Net profit for the continued operations attributable to controlling shareholders 1,015,251 Basic denominator Common shares 872,473,246 Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Net earnings per share basic - R$ 1.16624 Diluted numerator Net profit for the continued operations attributable to controlling shareholders 1,015,251 Diluted denominator Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Number of potential shares (stock options) 907,194 Weighted average number of outstanding shares - diluted 871,441,705 Net earnings per share diluted - R$ 1.16502 Parent company Discontinued operations 12.31.13 Basic numerator Net profit for the discontinued operations attributable to controlling shareholders 47,179 Basic denominator Common shares 872,473,246 Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Net earnings per share basic - R$ 0.05420 Diluted numerator Net profit for the discontinued operations attributable to controlling shareholders 47,179 Diluted denominator Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Number of potential shares (stock options) 907,194 Weighted average number of outstanding shares - diluted 871,441,705 Net earnings per share diluted - R$ 0.05414 Parent company 12.31.13 Basic numerator Net profit for the exercise attributable to controlling shareholders 1,062,430 Basic denominator Common shares 872,473,246 Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Net earnings per share basic - R$ 1.22043 Diluted numerator Net profit for the exercise attributable to controlling shareholders 1,062,430 Diluted denominator Weighted average number of outstanding shares - basic (except treasury shares) 870,534,511 Number of potential shares (stock options) 907,194 Weighted average number of outstanding shares - diluted 871,441,705 Net earnings per share diluted - R$ 1.21916 79 On December 31, 2014, from the total of 11,390,846 stock options outstanding (6,932,434 as of December 31, 2013) granted to executives of the Company, 8,616,900 options (2,752,553 as of December 31, 2013) were not considered in the calculation of the diluted earnings per share due to the fact that the exercise price until the vesting period was higher than the average market price of the common shares during the period, so that they did not cause any dilution effect. 29. GOVERNMENT GRANTS The Company has tax benefits related to ICMS for investments granted by the governments of states of Goiás, Pernambuco, Mato Grosso and Bahia. Such incentives are directly associated to the manufacturing facilities operations, job generation and to the economic and social development in the respective states. On December 31, 2014, this incentive totaled R$140,369 (R$120,826 as of December 31, 2013) composing so, the Reserve for Tax Incentives account as set forth in the tax legislation. 30. RELATED PARTIES – PARENT COMPANY As part of the Company’s operations, rights and obligations arise between related parties, resulting from transactions of purchase and sale of products, loans agreed on normal conditions of market for similar transactions, based on contracts. All the relationships between the Company and its subsidiaries were disclosed irrespective of the existence or not of transactions between these parties. All the transactions and balances among the companies were eliminated in the consolidation and refer to commercial and/or financial transactions. 30.1. TRANSACTIONS AND BALANCES The balances of the opertion with the related parties are as follow: Dividends and interest on the Accounts receivable shareholders’ equity receivable 12.31.13 12.31.13 Avex S.A. 4,049 - - Avipal Centro Oeste S.A. - Avipal S.A. Construtora e Incorporadora - - - 5 BFF International Ltd. - BRF Foods LLC - BRF Foods GmbH - - - BRF Global GmbH 1,898,754 - - Highline International Ltd. - K&S Alimentos S.A. - - 16 Minerva S.A. - Nutrifont Alimentos S.A. - Perdigão Europe Ltd. 50,906 - - Perdigão International Ltd. - 52,070 - - PSA Laboratório Veterinário Ltda. - - 2,980 Quickfood S.A. 3,404 - - Sadia Alimentos S.A. 14,721 - - Sadia Chile S.A. 24,125 - - Sadia Uruguay S.A. 3,144 - - UP! Alimentos Ltda. 1,059 - VIP S.A. Empreendimentos e Partic. Imob. - - 30,103 Wellax Foods Logistics C.P.A.S.U. Lda. - 11,499 - - 2,063,731 33,104 (1) The amount corresponds to advances for export pre-payment. (2) The consolidated balance is R$10,248 on December 31, 2014 (R$16 as of December 31,2013). 80 FINANCIAL STATEMENTS 2014 Loan contracts Trade accounts payable Advance for future capital increase Other rights Other obligations 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 - - (1,028) - - 25,423 - (38) - 1,277 - 62 - (3) - (670,414) (4,272) - 291 - (8,057) - 1,820 (1,340,352) - 100 - - - (45) - (81) - (46) - (279) - (12,033) - - 3,590 - 6 - (167) - (363,936) (12,329) (13,637) 100 32,469 (2,374,785) 81 Revenue Financial results, net Purchases 12.31.13 12.31.13 12.31.13 Avex S.A. 4,140 - - (9,343) BRF Foods GmbH - BRF Global GmbH 2,544,447 (1,831) - - Establecimiento Levino Zaccardi y Cia. S.A. - (3,864) K & S Alimentos Ltda. - (93,731) Nutrifont Alimentos S.A. - Perdigão Europe Ltd. - 332,086 - Perdigão International Ltd. 3,345,302 (67,533) - - Quickfood S.A. 3,404 - - (10,385) Sadia Alimentos S.A. 17,415 - Sadia Chile S.A. 69,554 - Sadia Uruguay S.A. 13,958 - - (666) UP! Alimentos Ltda. 11,232 - - (172,182) Wellax Foods Logistics C.P.A.S.U. Lda. - 3,150,185 (43,238) - - Galeazzi e Associados Consult. Serv. Ltda. - (7,098) Instituto de Desenvolvimento Gerencial S.A. - 9,491,723 (112,602) (297,269) All companies presented in note 1.1 are controlled by BRF, except for UP! Alimentos Ltda, K&S, PP-Bio, PR-SAD, Minerva and Nutrifont, which are associates. During the year ended December 31, 2014, the Galeazzi and Associates consulting firm, which BRF has no equity interest, provided advisory services for strategic management and organizational restructuring. The Company also recorded a liability in the amount of R$10,833 (R$13,228 as of December 31, 2013) related to the fair value of the guarantees offered to BNDES concerning a loan made by the Instituto Sadia de Sustentabilidade. Due to the acquisition of biodigesters from Instituto Sadia de Sustentabilidade, as of December 31, 2014 the Company recorded a payable to this entity of R$39,173 included in other liabilities (R$47,832 as of December 31, 2013). The Company entered into loans agreement with its subsidiaries. Below is a summary of the balances and rates charged for the transactions which corresponding balance is above R$10,000 at the balance sheet date: Counterparty Balance Interest rate (p.a.) Creditor Debtor Currency BRF GmbH BRF Global GmbH US$ 500,291 1.1% Sadia Overseas Ltd. BRF Global GmbH US$ 385,891 7.0% BFF International Ltd. BRF Global GmbH US$ 167,532 8.0% Sadia International Ltd. Wellax Food Comércio US$ 156,389 1.5% Quickfood S.A. Avex S.A. AR$ 137,472 25.0% BRF GmbH Plusfood Holland B.V. EUR 120,324 3.0% Perdigão International Ltd. BRF Global GmbH US$ 99,020 0.9% BRF GmbH BRF Foods GmbH US$ 91,263 1.2% Plusfood Holland B.V. Plusfood B.V. EUR 76,734 3.0% BRF GmbH BRF Foods LLC US$ 49,672 2.5% Wellax Food Comércio BRF GmbH EUR 25,834 1.5% Perdigão International Ltd. BRF S.A. US$ 14,894 0.4% BRF GmbH BRF Global GmbH EUR 13,235 1.5% Plusfood Holland B.V. BRF GmbH EUR 12,901 1.5% 82 FINANCIAL STATEMENTS 2014 30.2. OTHER RELATED PARTIES The Company leased properties owned by FAF. For the year ended December 31, 2014, the total amount paid as rent was R$6,166 (R$6,022 as of December 31, 2013). The rent value was set based on market conditions. 30.3. GRANTED GUARANTEES All granted guarantees on behalf of related parties were disclosed in note 20.10. 30.4. MANAGEMENT REMUNERATION The management key personnel include the directors and officers, members of the executive committee and the head of internal audit. On December 31, 2014, there were 24 professionals (24 professionals as of December 31, 2013). The total remuneration and benefits paid to these professionals are demonstrated below: Consolidated 12.31.13 Salary and profit sharing 32,793 Short term benefits of employees 1,342 Private pension - Post-employment benefits 166 Termination benefits 1,881 Stock-based payment 8,003 44,185 (1) Comprises: Medical assistance, educational expenses and others. 31. NET SALES Parent company Consolidated 12.31.13 12.31.13 Gross sales Domestic market (Brazil) 15,898,719 15,911,822 Foreign market (International) 11,201,066 13,860,319 Food service 1,764,358 1,856,145 28,864,143 31,628,286 Sales deductions Domestic market (Brazil) (2,861,959) (2,862,232) Foreign market (International) (106,407) (728,711) Food service (228,458) (249,866) (3,196,824) (3,840,809) Net sales Domestic market (Brazil) 13,036,760 13,049,590 Foreign market (International) 11,094,659 13,131,608 Food service 1,535,900 1,606,279 25,667,319 27,787,477 32. RESEARCH AND DEVELOPMENT COSTS Consist of expenditures on internal research and development of new products which are recognized when incurred. The amounted to R$192,786 for year ended December 31, 2014 in the parent company and the consolidated (R$68,586 as of December 31, 2013 in the parent company and the consolidated). 83 33. OTHER OPERATING INCOME (EXPENSES), NET Parent company Consolidated 12.31.13 12.31.13 Income Net income on exchange of Minerva stock - - Net income from the disposal of property, plant and equipment - - Recovery of expenses 37,319 44,892 Gain on business combination - - - Provision reversal 8,270 8,270 Other 24,936 28,923 70,525 82,085 Expenses Employees profit sharing (130,540) (137,785) Restructuring (98,062) (103,880) Provision for tax risks (37,196) (35,599) Provision for civil and labor risks (37,431) (37,431) Idleness costs (52,793) (52,879) Other employees benefits (32,545) (32,545) Stock options plan (26,761) (26,761) Management profit sharing (17,712) (17,712) Net losses from the disposal of property, plant and equipment - (21,565) - (14,126) Other (35,705) (81,482) (490,310) (540,200) (419,785) (458,115) (1) Includes the amount arising of R$27,562 related to success in the lawsuit compulsory loan Eletrobrás. (2) Includes amounts arising from the review of the administrative and operational structure. (3) Idleness cost includes depreciation expense in the amount of R$23,431 and R$30,323 for the year ended December 31, 2014 and December 31, 2013, respectively. 34. FINANCIAL INCOME (EXPENSES), NET Parent company Consolidated 12.31.13 12.31.13 Financial income Exchange rate variation on assets 303,558 161,209 Exchange rate variation on marketable securities 25,748 - Interest on assets 114,948 133,823 Gains on the translation of foreign investments - - 382,219 Interest on cash and cash equivalents 27,276 33,024 Interests on financial assets classified as Held for trading 15,842 16,621 Held to maturity 19,586 23,533 Available for sale 75 23,973 Gains on derivative transactions - - - Others 35,822 42,894 542,855 817,296 Financial expenses Exchange rate variation on loans and financing (312,579) (316,762) Interest on loans and financing (391,733) (567,382) Exchange rate variation on other liabilities (334,485) (323,559) Premium paid for the repurchase (Tender Offer) - - - Interest on liabilities (134,768) (170,887) Adjustment to present value - - Losses on derivative transactions (39,754) - (72,370) Interest expenses on loans to related parties (111,237) - - Others (82,215) (113,872) (1,406,771) (1,564,832) (863,916) (747,536) (1) Refers to investments in subsidiaries whose functional currency is Real. 84 FINANCIAL STATEMENTS 2014 35. STATEMENT OF INCOME BY NATURE The Company has chosen to disclose its statement of income by function and thus presents below the details by nature: Parent company Consolidated 12.31.13 12.31.13 Costs of sales Costs of goods 14,095,006 14,998,447 Depreciation 927,441 952,383 Amortization 4,707 10,370 Salaries and employees benefits 2,479,195 2,704,383 Others 2,151,930 2,212,014 19,658,279 20,877,597 Sales expenses Depreciation 46,651 52,231 Amortization 1,438 2,569 Salaries and employees benefits 821,934 950,660 Indirect/direct logistics expenses 1,750,302 2,181,998 Others 749,687 953,558 3,370,012 4,141,016 Administrative expenses Depreciation 9,227 17,523 Amortization 40,389 51,954 Salaries and employees benefits 214,151 267,816 Fees 22,090 22,134 Others 17,793 67,917 303,650 427,344 Other operating expenses Depreciation 30,320 30,322 Others 459,990 509,878 490,310 540,200 (1) The composition of other operating expenses is disclosed in note 33. 36. INSURANCE COVERAGE The Company adopts the policy of contracting insurance coverage for assets subject to risks in amounts sufficient to cover any claims, considering the nature of its activity. Insured Amount of Assets covered Coverage amounts coverage Inventories and Fire, lightning, explosion, windstorm, property, plant and deterioration of refrigerated products, breakdown equipment of machinery, loss of profit and other Garantee Judicial, traditional and customer garantees National / international Road risk and civil liability of cargo carrier and transport transport risk during imports and exports General civil liability for directors and officers Third party complaints Credit Customer default 85 37. NEW ACCOUNTING PRONOUNCEMENTS RECENTLY ADOPTED IAS 32 – Offsetting Financial Assets and Financial Liabilities – Amendment In December 2011, IASB issued an amendment to clarify the meaning of “currently has a legally enforceable right to offset the recognized amounts” and the criteria that would cause the not simultaneous settlement mechanisms of clearing houses to qualify for offsetting. The Company analyzed the content of this standard and there was no impact on its financial statements for the year ended December 31, 2014. IFRS 10, IFRS 12 and IAS 27 – Investment Entities – Amendment In October 2012, IASB issued an amendment to introduce a definition for “Investment Entity” and an exception to consolidation, specific for Investment Entity, which requires that such entity measures its investment in a subsidiary at fair value through profit or loss in accordance with Technical Pronouncement CPC 38 – Financial Instruments: Recognition and Measurement in its consolidated and separated financial statements. On December 12, 2014, CVM issued CVM Deliberation No. 733/14, correspondent to these IFRS/IAS. The Company analyzed the content of this standard and there was no impact on its financial statements for the year ended December 31, 2014. IFRIC 21 – Levies In May 2013, the IASB issued IFRIC 21, which provides guidance on when an entity should recognize a liability for a levy in accordance with laws and/or regulations, except for income taxes, in its financial statements. The obligation should only be recognized when the event that triggers such obligation occurs. IFRIC 21 is an interpretation of IAS 37 – Provisions, Contingent Liabilities and Contingent Assets. IAS 37 establishes criteria for the recognition of a liability, one of which is the requirement that the Company has a present obligation as a result of a past event, known as the obligating event. On November 27, 2014, CVM issued CVM Deliberation No. 730/14, correspondent to this IFRIC. The Company analyzed the content of this standard and there was no impact on its financial statements for the year ended December 31, 2014. IAS 36 – Recoverable Amount Disclosures for Non-Financial Assets – Amendment On May 2013, IASB issued an amendment to introduce the disclosure of fair value hierarchy level for each impairment loss or reversal recognized during the period for individual asset, including goodwill or cash generate unit, as well as improvement of wording, aiming a better application of standard in accordance with international accounting practices and do not change the meaning of the original text issued. On August 14, 2014, CVM issued CVM Deliberation No. 724/14, correspondent to this IAS. The Company analyzed the content of this standard and there was no impact on its financial statements for the year ended December 31, 2014. IAS 39 – Novation of Derivatives and Continuation of Hedge Accounting –Amendment On June 2013, IASB issued an amendment to eases the discontinuation of hedge accounting when the novation of a derivative designated as a hedge meets certain criteria and retrospective application is mandatory. These revisions are effective for fiscal years beginning on or after January 01, 2014 and the Company does not expect a material impact on its consolidated financial statements. On August 14, 2014, CVM issued CVM Deliberation No. 724/14, correspondent to this IAS. The Company analyzed the content of this standard and there was no impact on its financial statements for the year ended December 31, 2014. 38. NEW ACCOUNTING PRONOUNCEMENTS NOT ADOPTED IFRS 9 – Financial Instruments On July 2014, IASB issued the final version of IFRS 9 – Financial Instruments, which reflects all phases of financial instruments project and replaces IAS 39 – Financial Instruments: Recognizing and Measurement and all previous versions of IFRS 9. The standard introduces new guidance about classification and measurement, impairment loss and hedge accounting. Early adoption is not permitted and is effective from periods beginning on January 1, 2018. Retrospective adoption is mandatory, however, is not required the presentation of comparative information. Early adoption of previous versions of IFRS 9, issued in 2009, 2010 and 2013, is permitted if the initial adoption date is prior to February 1, 2015. The effects related to the adoption of this standard affects only the classification and measurement of financial assets, financial liabilities are exempt. The Company is evaluating the impact of adopting this standard in its consolidated financial statements. IFRS 15 – Revenue from Contracts with Customers On May 2014, IASB issued IFRS 15 that establishing a 5 steps model that will be applied to revenue obtained from a contract with customer. In accordance with this standard, revenues are recognized based on an amount that reflects the consideration which an entity expects to be entitled for the transfer of goods or services to a customer. The guidelines of IFRS consider a more structured approach to measure and recognize revenue. 86 FINANCIAL STATEMENTS 2014 This standard is applicable to all entities and will replace all current requirements related to revenue recognition. Retrospective adoption, total or modified, is mandatory to periods beginning on January 1, 2017 or after. Earlier adoption is permitted, but it is under analysis for regulatory entities in Brazil. The Company is evaluating the impact of adopting this standard in its consolidated financial statements. IFRS 11 – Accounting for Acquisition of Interests in Joint Operations – Amendment On May 2014, IASB issued amendments to IFRS 11, which demands that a joint operator that is accounting an acquisition of equity interest in which the joint operation activity constitutes a business, applied the guidelines according to IFRS 3 for business combination accounting. The amendments also clarify that an equity interest previously held in a joint operation is not remeasured on an additional acquisition of interest in the same joint operation while the joint control is held. Additionally, the amendments are not applied when the parties sharing the control, including the reporting entity, are under common control of the parent company. The amendments are applicable to both the acquisition of the final equity interest in a joint operation and on the acquisition of any additional equity interest in the same joint operation. This standard will be in force prospectively to periods beginning on January 1, 2017 or after. Early adoption in Brazil is not permitted by regulatory entities. The Company is evaluating the impact of adopting this standard in its consolidated financial statements. IAS 16 and IAS 38 – Clarification of Accountable Methods of Depreciation and Amortization – Amendment On May 2014, IASB issued amendments to clarify guidelines of IAS 16 and IAS 38, that revenue reflects a model of economic benefits generated from operation of business (of which the asset is a part), instead of economic benefits generated from the use of the asset. As a result, a method based on revenue cannot be used for property, plant and equipment depreciation purposes and may be used only under very limited circumstances to amortize intangible assets. The amendments will be in force prospectively to amortize intangible assets fiscal years beginning on January 01, 2016 or after. The Company does not expect impact on its consolidated financial statements, since the Company does not use a method based on revenue to depreciate non-current assets. 39. SUBSEQUENT EVENTS 39.1. STATE ICMS (“VAT”) – BASIC FOOD BASKET In a meeting held on October 16, 2014 and disclosure of decision on February 02, 2015, the Federal Supreme Court (“STF”) was favorable to Tax Authority of State of Rio Grande do Sul, in the judgment of the extraordinary appeal No.635.688 submitted by company Santa Lúcia, understanding as improper the integral maintenance of ICMS tax credits on the reduced tax basis of food products that composes the basic food basket. Although this decision has wide general reflection and attributable to other taxpayers and courts, it will be held still, in accordance with applicable law, motion for clarification of resources. The motion for clarification of resources aiming, including the determination of the beginning of effects of such decision applicable to the Company, making it impossible the measurement of its effects and the recognition in the Company’s financial statements. 39.2. TAX ASSESSMENT NOTICE – INCOME TAX AND SOCIAL CONTRIBUTION On February 05, 2015, BRF received an tax assessment notices through which is demanded Income Tax and Social Contribution, in the amount of R$521,105, related to the compensation of tax loss carryforwards and negative calculation basis up to limit of 30%, carried out based on legal opinion, upon the merger of Sadia S.A. Legal defenses will be presented, considering that the Company’s legal advice classify the risk of loss as possible. 87 40. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements were approved by the Board of Directors on February 26, 2015. BOARD OF DIRECTORS Chairman (Independent) Abilio dos Santos Diniz Vice-Chairman (Independent) Sérgio Ricardo Silva Rosa Board Member Carlos Fernando da Costa Board Member Eduardo Silveira Mufarej Board Member José Carlos Reis de Magalhães Neto Board Member Luis Carlos Fernandes Afonso Independent Member Luiz Fernando Furlan Independent Member Manoel Cordeiro Silva Filho Board Member Paulo Assunção de Sousa Independent Member Walter Fontana Filho Board Member Vicente Falconi Campos FISCAL COUNCIL Chairman and Financial Specialist Attilio Guaspari Members Décio Magno Andrade Stochiero Members Susana Hanna Stiphan Jabra AUDIT COMITTÊE Comittee Coordinator Sérgio Ricardo Silva Rosa Members Walter Fontana Filho Members Fernando Maida Dall Acqua BOARD OF EXECUTIVE OFFICERS Chief Executive Officer Global Cláudio Eugênio Sttiller Galeazzi Chief Executive Officer Brazil Sérgio Carvalho Mandin Fonseca Chief Executive Officer International Pedro de Andrade Faria Vice President of Finance and Investor Relations Augusto Ribeiro Junior Vice President of Food Service Ely David Mizrahi Vice President of Administration and Human Resources Gilberto Antônio Orsato Vice President of Integrated Planning and Management Control Hélio Rubens Mendes dos Santos Vice President of Marketing and Innovation Flávia Moyses Faugeres (1) On January 1, 2015, the Board of Directors became composed of: Chief Executive Officer Global - Pedro de Andrade Faria; Vice President of Quality and Management - Gilberto Antônio Orsato; Vice President Legal and Relations - José Roberto Pernomian Rodrigues and Vice President People - Rodrigo Reghini Vieira Marcos Roberto Badollato Controller Joloir Nieblas Cavichini Accountant – CRC 1SP257406/O-5 88 FINANCIAL STATEMENTS 2014 OPINION OF THE FISCAL COUNCIL The Fiscal Council of BRF S.A., in fulfilling its statutory and legal duties, reviewed: (i) the financial statements (parent company and consolidated) for the fiscal year ended on December 31, 2014. (ii) the Management Report; and (iii) the conclusion issued by Ernst&Young Auditores Independentes S.S.; Based on the documents reviewed and on the explanations provided, the members of the Fiscal Council, undersigned, issued an opinion for the approval of the financial information identified above. São Paulo, February 26, 2015. Attilio Guaspari Chairman and Financial Expert Décio Magno Andrade Stochiero Fiscal Council Member Susana Hanna Stiphan Jabra Fiscal Council Member 89 SUMMARIZED ANNUAL REPORT OF THE AUDIT COMMITTEE At the Extraordinary and Annual General Meeting held on April 3, 2014, approval was given to a permanently functioning Audit Committee, 2 (two) independent members from the Board of Directors and 1 (one) independent outside member being elected. Activities of the Audit Committee The committee was elected on April 3, 2014, pursuant to the meeting of the Board of Directors, subsequently meeting ordinarily on a monthly basis as well as holding a further four extraordinary meetings. The principal topics of discussion are described in the following paragraph. The Audit Committee also met privately on two occasions with the independent auditors and discusses the principal issues monitored during the year on a monthly basis with the Board of Directors. Issues discussed by the Audit Committee The Audit Committee met with the vice chairmen, directors of the company, the area for prevention of fraud, the internal and independent auditors in order to gain an understanding of the processes, internal controls, possible deficiencies and eventual plans for improvement as well as issuing its recommendations to the Board of Directors and Executive Board. The principal issues discussed at these meetings were: Discussion and approval of the annual internal audit plan; Monitoring the points identified by the auditors during the course of their work, justification and eventual action plans of those responsible in the more important cases in onsite meetings; Decision on the schedule for the Internal Audit Work Plan; Analysis of the Related Parties Policy; Evaluation and discussion of the internal audit’s performance; Understanding the planning of the outside audit and principal conclusions in the reports which review the quarterly and annual information; Discussion of the recommendations listed in the internal controls letter; Discussion and recommendations for approval of the quarterly and annual financial statements; Monitoring of the conditions of independence of the external audit in executing the work; Approval for contracting the work of the External Auditor for auditing the subsidiary companies and due diligence in the Company’s M&A and New Businesses processes; Recommendations and achieving consensus on the constitution of the Company’s Area for Prevention of Fraud; Monitoring the investigative processes and recommendation of Action Plans; Discussion of internal controls processes; Analysis and recommendation for mapping the Company’s risks; Recommendation for improvements in the Whistle Blowing Channel process; Verification of the policy and compliance with the anticorruption law in the Company; Analysis of BRF’s quarterly and annual financial statements and respective information for disclosure to the market: Analysis and discussion of the provisions, contingent liabilities and assets in accordance with the pertinent regulations; Discussion of the principal legal actions and quality of management’s judgment on probable outcomes. Audit Committee’s Opinion In the exercising of its legal and statutory duties, BRF’s Audit Committee has examined the financial statements (controlling company and consolidated) for the fiscal year ending December 31, 2014; the Management Report; and the report issued without qualification by Ernst & Young Auditores Independentes S.S. There were no instances of significant divergences between the Company’s management, the independent auditors and the Audit Committee with respect to the Company’s Financial Statements. Based on the examined documents and the clarifications rendered, the undersigned members of the Audit Committee are of the opinion that the financial statements in all material respects are fairly presented and should be approved. São Paulo, February 26, 2015. Sérgio Ricardo Silva Rosa Audit Committee Coordinator W alter Fontana Filho Member of the Audit Committee Fernando Maida Dall Acqua External Member and Financial Specialist 90 FINANCIAL STATEMENTS 2014 OPINION OF EXECUTIVE BOARD ON THE CONSOLIDATED FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR’S REPORT In compliance with the dispositions of sections V and VI of article 25 of CVM Instruction No. 480/09, the executive board of BRF S.A., states: (i) reviewed, discussed and agreed with the Company’s consolidated financial statements for the fiscal year ended on December 31, 2014; and (ii) reviewed, discussed and agreed with opinions expressed in the Ernst&Young Auditores Independentes S.S. reported on the Company’s consolidated financial statements for the fiscal year ended on December 31, 2014. São Paulo, February 26, 2015. Cláudio Eugênio Stiller Galeazzi Chief Executive Officer Global Sérgio Carvalho Mandin Fonseca Chief Executive Officer Brazil Pedro de Andrade Faria Chief Executive Officer International Augusto Ribeiro Junior Vice President of Finance and Investor Relations Ely David Mizrahi Food Service Executive Officer Gilberto Antônio Orsatto Vice President of Administration and Human Resources Hélio Rubens Mendes dos Santos Vice President of Integrated Planning and Management Control Flávia Moyses Faugeres Vice President of Marketing and Innovation On January 1, 2015, the Board of Directors became composed of: Chief Executive Officer Global -Pedro de Andrade Faria; Vice President of Quality and Management - Gilberto Antônio Orsato; Vice President Legal and Relations - José Roberto Pernomian Rodrigues and Vice President People -Rodrigo Reghini Vieira 91
